EXHIBIT 10.1




sothebysablcreditagre_image1.gif [sothebysablcreditagre_image1.gif]


CREDIT AGREEMENT
dated as of
June 26, 2018
among
SOTHEBY’S,
The Other Borrowers and Other Loan Parties Party Hereto,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
WELLS FARGO BANK, N.A. and HSBC BANK USA, N.A.,
as Co-Syndication Agents


and


ING CAPITAL LLC,
as Documentation Agent
___________________________
JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, N.A., HSBC BANK USA, N.A. and ING
CAPITAL LLC,
as Joint Lead Arrangers


JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, N.A. and HSBC BANK USA, N.A.,
as Joint Bookrunners





ASSET BASED LENDING








US-DOCS\101048442.20

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS
2
SECTION 1.01
DEFINED TERMS
2
SECTION 1.02
CLASSIFICATION OF LOANS AND BORROWINGS
60
SECTION 1.03
TERMS GENERALLY
60
SECTION 1.04
ACCOUNTING TERMS; GAAP
60
SECTION 1.05
PRO FORMA ADJUSTMENTS FOR ACQUISITIONS AND DISPOSITIONS
61
SECTION 1.06
STATUS OF OBLIGATIONS
61
SECTION 1.07
DETERMINATION OF DOLLAR EQUIVALENT
61
SECTION 1.08
INTEREST RATES
62
ARTICLE II THE CREDITS
62
SECTION 2.01
COMMITMENTS
62
SECTION 2.02
LOANS AND BORROWINGS.
62
SECTION 2.03
REQUESTS FOR REVOLVING BORROWINGS
63
SECTION 2.04
PROTECTIVE ADVANCES
64
SECTION 2.05
SWINGLINE LOANS AND OVERADVANCES.
65
SECTION 2.06
LETTERS OF CREDIT.
67
SECTION 2.07
FUNDING OF BORROWINGS
73
SECTION 2.08
INTEREST ELECTIONS.
74
SECTION 2.09
TERMINATION AND REDUCTION OF COMMITMENTS; INCREASE IN REVOLVING COMMITMENTS.
75
SECTION 2.10
REPAYMENT OF LOANS; EVIDENCE OF DEBT.
77
SECTION 2.11
PREPAYMENT OF LOANS
78
SECTION 2.12
FEES.
79
SECTION 2.13
INTEREST.
80
SECTION 2.14
ALTERNATE RATE OF INTEREST
81
SECTION 2.15
INCREASED COSTS.
83
SECTION 2.16
BREAK FUNDING PAYMENTS
84
SECTION 2.17
WITHHOLDING OF TAXES; GROSS-UP. PAYMENTS FREE OF TAXES
85
SECTION 2.18
PAYMENTS GENERALLY; ALLOCATION OF PROCEEDS; SHARING OF SET-OFFS.
95
SECTION 2.19
MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.
98
SECTION 2.20
DEFAULTING LENDERS
99
SECTION 2.21
RETURNED PAYMENTS
101
SECTION 2.22
BANKING SERVICES AND SWAP AGREEMENTS
101
SECTION 2.23
JUDGMENT CURRENCY
102
SECTION 2.24
BORROWER ASSUMPTION
102
ARTICLE III REPRESENTATIONS AND WARRANTIES.
102
SECTION 3.01
ORGANIZATION; POWERS
102
SECTION 3.02
AUTHORIZATION; ENFORCEABILITY
103
SECTION 3.03
GOVERNMENTAL APPROVALS; NO CONFLICTS
103
SECTION 3.04
FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.
103
SECTION 3.05
PROPERTIES.
103
SECTION 3.06
LITIGATION AND ENVIRONMENTAL MATTERS.
104





-i-



--------------------------------------------------------------------------------




SECTION 3.07
COMPLIANCE WITH LAWS AND AGREEMENTS
104
SECTION 3.08
INVESTMENT COMPANY STATUS
104
SECTION 3.09
TAXES
105
SECTION 3.10
PENSION PLANS.
105
SECTION 3.11
DISCLOSURE
105
SECTION 3.12
MATERIAL AGREEMENTS
106
SECTION 3.13
SOLVENCY.
106
SECTION 3.14
INSURANCE
106
SECTION 3.15
CAPITALIZATION AND SUBSIDIARIES
106
SECTION 3.16
SECURITY INTEREST IN COLLATERAL
106
SECTION 3.17
EMPLOYMENT MATTERS
107
SECTION 3.18
MARGIN REGULATIONS
107
SECTION 3.19
USE OF PROCEEDS
107
SECTION 3.20
NO BURDENSOME RESTRICTIONS
107
SECTION 3.21
ANTI-CORRUPTION LAWS AND SANCTIONS
107
SECTION 3.22
AFFILIATE TRANSACTIONS
107
SECTION 3.23
CENTRE OF MAIN INTEREST AND ESTABLISHMENTS
108
SECTION 3.24
EEA FINANCIAL INSTITUTIONS
108
SECTION 3.25
PLAN ASSETS; PROHIBITED TRANSACTIONS
108
ARTICLE IV CONDITIONS
108
SECTION 4.01
EFFECTIVE DATE
108
SECTION 4.02
EACH CREDIT EVENT
111
ARTICLE V AFFIRMATIVE COVENANTS
112
SECTION 5.01
FINANCIAL STATEMENTS; BORROWING BASE AND OTHER INFORMATION
112
SECTION 5.02
NOTICES OF MATERIAL EVENTS
115
SECTION 5.03
EXISTENCE; CONDUCT OF BUSINESS
116
SECTION 5.04
PAYMENT OF OBLIGATIONS
116
SECTION 5.05
MAINTENANCE OF PROPERTIES
116
SECTION 5.06
BOOKS AND RECORDS; INSPECTION RIGHTS
116
SECTION 5.07
COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS
116
SECTION 5.08
USE OF PROCEEDS
117
SECTION 5.09
ACCURACY OF INFORMATION
117
SECTION 5.10
INSURANCE
117
SECTION 5.11
CASUALTY AND CONDEMNATION
117
SECTION 5.12
APPRAISALS; FIELD EXAMINATIONS
117
SECTION 5.13
LENDING AND AUCTION REGULATORY MATTERS
118
SECTION 5.14
ADDITIONAL COLLATERAL; FURTHER ASSURANCES.
118
SECTION 5.15
AUCTION GUARANTIES
119
SECTION 5.16
ART LOANS, ART INVENTORY AND EXTENDED TERM ART
119
SECTION 5.17
FOREIGN LOAN PARTY CASH MANAGEMENT PROVISIONS.
119
SECTION 5.18
UK PENSIONS
120
SECTION 5.19
PEOPLE WITH SIGNIFICANT CONTROL REGIME
121
SECTION 5.20
POST-CLOSING OBLIGATIONS
121
ARTICLE VI NEGATIVE COVENANTS
121





-ii-

--------------------------------------------------------------------------------




SECTION 6.01
INDEBTEDNESS
121
SECTION 6.02
LIENS
123
SECTION 6.03
FUNDAMENTAL CHANGES.
125
SECTION 6.04
INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS
126
SECTION 6.05
ASSET SALES
127
SECTION 6.06
SALE AND LEASEBACK TRANSACTIONS
128
SECTION 6.07
SWAP AGREEMENTS
129
SECTION 6.08
RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS.
129
SECTION 6.09
TRANSACTIONS WITH AFFILIATES
131
SECTION 6.10
RESTRICTIVE AGREEMENTS
132
SECTION 6.11
AMENDMENT OF MATERIAL DOCUMENTS
133
SECTION 6.12
FINANCIAL COVENANTS
133
ARTICLE VII EVENTS OF DEFAULT.
133
ARTICLE VIII THE ADMINISTRATIVE AGENT.
136
SECTION 8.01
AUTHORIZATION AND ACTION.
136
SECTION 8.02
ADMINISTRATIVE AGENT’S RELIANCE, INDEMNIFICATION, ETC.
138
SECTION 8.03
POSTING OF COMMUNICATIONS.
139
SECTION 8.04
RELIANCE.
141
SECTION 8.05
SUCCESSOR ADMINISTRATIVE AGENT.
141
SECTION 8.06
ACKNOWLEDGEMENTS OF LENDERS AND ISSUING BANK.
142
SECTION 8.07
COLLATERAL MATTERS.
143
SECTION 8.08
CREDIT BIDDING.
143
SECTION 8.09
CERTAIN ERISA MATTERS.
144
SECTION 8.10
FLOOD LAWS.
146
SECTION 8.11
APPOINTMENT OF ADMINISTRATIVE AGENT AS U.K. AND HONG KONG SECURITY TRUSTEE.
146
ARTICLE IX MISCELLANEOUS.
149
SECTION 9.01
NOTICES.
149
SECTION 9.02
WAIVERS; AMENDMENTS.
151
SECTION 9.03
EXPENSES; INDEMNITY; DAMAGE WAIVER.
154
SECTION 9.04
SUCCESSORS AND ASSIGNS.
157
SECTION 9.05
SURVIVAL
160
SECTION 9.06
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION.    
160
SECTION 9.07
SEVERABILITY
161
SECTION 9.08
RIGHT OF SETOFF
161
SECTION 9.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
161
SECTION 9.10
WAIVER OF JURY TRIAL
162
SECTION 9.11
HEADINGS
163
SECTION 9.12
CONFIDENTIALITY
163
SECTION 9.13
SEVERAL OBLIGATIONS; NONRELIANCE; VIOLATION OF LAW
164
SECTION 9.14
USA PATRIOT ACT
164
SECTION 9.15
DISCLOSURE
164
SECTION 9.16
APPOINTMENT FOR PERFECTION
164
SECTION 9.17
INTEREST RATE LIMITATION
165





-iii-

--------------------------------------------------------------------------------




SECTION 9.18
NO FIDUCIARY DUTY, ETC
165
SECTION 9.19
LIMITATION ON SUBSIDIARIES
165
SECTION 9.20
MARKETING CONSENT
166
SECTION 9.21
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS
166
ARTICLE X LOAN GUARANTEE OF U.S. LOAN PARTIES
166
SECTION 10.01
GUARANTEE
166
SECTION 10.02
GUARANTEE OF PAYMENT
167
SECTION 10.03
NO DISCHARGE OR DIMINISHMENT OF LOAN GUARANTEE
167
SECTION 10.04
DEFENSES WAIVED
168
SECTION 10.05
RIGHTS OF SUBROGATION
168
SECTION 10.06
REINSTATEMENT; STAY OF ACCELERATION
168
SECTION 10.07
INFORMATION
168
SECTION 10.08
[RESERVED]
168
SECTION 10.09
TAXES
168
SECTION 10.10
MAXIMUM LIABILITY
169
SECTION 10.11
CONTRIBUTION.
169
SECTION 10.12
LIABILITY CUMULATIVE
170
SECTION 10.13
KEEPWELL
170
ARTICLE XI LOAN GUARANTEE OF FOREIGN LOAN PARTIES
170
SECTION 11.01
GUARANTEE
170
SECTION 11.02
GUARANTEE OF PAYMENT
171
SECTION 11.03
NO DISCHARGE OR DIMINISHMENT OF LOAN GUARANTEE
171
SECTION 11.04
DEFENSES WAIVED
171
SECTION 11.05
RIGHTS OF SUBROGATION
172
SECTION 11.06
REINSTATEMENT; STAY OF ACCELERATION
172
SECTION 11.07
INFORMATION
172
SECTION 11.08
[RESERVED]
172
SECTION 11.09
TAXES
172
SECTION 11.10
MAXIMUM LIABILITY
172
SECTION 11.11
CONTRIBUTION.
173
SECTION 11.12
LIABILITY CUMULATIVE
173
SECTION 11.13
KEEPWELL
174
SECTION 11.14
U.K. GUARANTEE LIMITATIONS
174
SECTION 11.15    
H.K. GUARANTEE LIMITATIONS
174
ARTICLE XII THE BORROWER REPRESENTATIVE
174
SECTION 12.01
APPOINTMENT; NATURE OF RELATIONSHIP
174
SECTION 12.02
POWERS
174
SECTION 12.03
EMPLOYMENT OF ADMINISTRATIVE AGENT
175
SECTION 12.04
SUCCESSOR BORROWER REPRESENTATIVE
175
SECTION 12.05
EXECUTION OF LOAN DOCUMENTS; BORROWING BASE CERTIFICATE
175
ARTICLE XIII SUBORDINATION OF INTERCOMPANY INDEBTEDNESS
175
SECTION 13.01
SUBORDINATION OF INTERCOMPANY INDEBTEDNESS
175









-iv-

--------------------------------------------------------------------------------












-v-

--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of June 26, 2018 (as it may be amended or modified
from time to time, this “Agreement”) among SOTHEBY’S, a Delaware corporation,
the other BORROWERS party hereto, the other Loan Parties party hereto, the
Lenders party hereto from time to time, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
The parties hereto agree as follows:




-1-

--------------------------------------------------------------------------------





ARTICLE I

Definitions

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“AAP Fund Entities” shall mean, collectively, (a) Art Agency Partners
Associates, L.P., a Delaware limited partnership, (b) Art Agency Partners
Associates GP, LLC, a Delaware limited liability company and (c) AAP Affiliates
LLC, a Delaware limited liability company.
“ABR”, when used in reference to (a) a rate of interest, refers to the Alternate
Base Rate, and (b) any Loan or Borrowing, refers to such Loan, or the Loans
comprising such Borrowing, bearing interest at a rate determined by reference to
the Alternate Base Rate.
“Account” has the meaning assigned to such term in each applicable Security
Agreement.
“Account Debtor” means any Person obligated on an Account, Chattel Paper
(including, without limitation, an Art Loan or Extended Term Art Receivable) or
General Intangibles (including a payment intangible).
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Company or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any Person, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or a series of related
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person which has ordinary voting power for the election of directors or
other similar management personnel of a Person (other than Equity Interests
having such power only by reason of the happening of a contingency) or a
majority of the outstanding Equity Interests of a Person.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate. For the
avoidance of doubt, if the Adjusted LIBO Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Secured Parties hereunder or, as applicable, such
branches or affiliates of JPMorgan Chase Bank, N.A. as it shall from time to
time designate for the purpose of performing its obligations hereunder in such
capacity. References to the “Administrative Agent” shall include any branch or
affiliate of JPMorgan Chase Bank, N.A. designated by JPMorgan Chase Bank, N.A.
for the purpose of performing such obligations in such capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.
“Aggregate Availability” means, at any time, an amount equal to (a) the lesser
of (i) the Aggregate Revolving Commitment and (ii) the Aggregate Borrowing Base,
minus (b) the Aggregate Revolving Exposure of all Lenders.




-2-

--------------------------------------------------------------------------------




“Aggregate Borrowing Base” means, at any time, the sum of the Domestic Borrowing
Base and the Foreign Borrowing Base at such time.
“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Effective Date,
the Aggregate Revolving Commitment is $1,100,000,000.
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.
“Agreed Currencies” means (i) U.S. Dollars, (ii) Hong Kong Dollars, (iii) Euro,
(iv) Sterling, (v) Swiss Francs and (vi) any other currency (x) that is a lawful
currency (other than U.S. Dollars) that is readily available and freely
transferable and convertible into U.S. Dollars, (y) for which a LIBO Screen Rate
is available in the Administrative Agent’s determination and (z) that is agreed
to by the Administrative Agent and each of the Foreign Revolving Lenders.
“Agreed Security Principles” means the agreed security principles set out in
Schedule 5.10.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).


“Alternative Art Loan Currency” means any currency approved by the
Administrative Agent (other than U.S. Dollars, Canadian Dollars, Hong Kong
Dollars, Sterling, Euros or Swiss Francs); provided that, no currency shall be
an Alternative Art Loan Currency if it is not freely transferable and freely
convertible into U.S. Dollars, Hong Kong Dollars and Sterling in the London
foreign exchange market as reasonably determined by the Administrative Agent.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning money laundering, bribery or corruption, including, without
limitation, the US Foreign Corrupt Practices Act of 1977 and the UK Bribery Act
2010.
“Applicable Commitment Fee Rate” means, for any day, with respect to the
commitment fees payable hereunder, the applicable percentage per annum set forth
below, based upon average daily Usage for the most recent calendar month, as
calculated by the Administrative Agent as of the last day of such calendar
month; provided that the “Applicable Commitment Fee Rate” shall be 0.375% during
the period from the Effective Date to, and including, the last day of the first
calendar month ending after the Effective Date:




-3-

--------------------------------------------------------------------------------




Average Daily Usage
Applicable Commitment Fee Rate
> 66%
0.250%
< 66% but > 33%
0.375%
< 33%
0.500%



For purposes of the foregoing, each change in the Applicable Commitment Fee Rate
resulting from a change in average daily Usage shall be made on a monthly basis
and shall be effective on the first day of each calendar month.
“Applicable Parties” has the meaning assigned to it in Section 8.03(c).


“Applicable Percentage” means (a) with respect to any U.S. Tranche Lender in
respect of a U.S. Tranche Credit Event, its U.S. Tranche Percentage, (b) with
respect to any U.K. Tranche Lender in respect of a U.K. Tranche Credit Event,
its U.K. Tranche Percentage and (c) with respect to any H.K. Tranche Lender in
respect of a H.K. Tranche Credit Event, its H.K. Tranche Percentage.
“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Eurocurrency
Spread”, “Overnight LIBO Rate Spread”, “Overnight HIBO Rate Spread” or “HIBO
Screen Rate Spread”, as the case may be, based upon the Average Monthly Usage
during the most recently ended calendar month; provided that the “Applicable
Rate” shall be the applicable rates per annum set forth below in Category 3
during the period from the Effective Date to, and including, the last day of the
fiscal quarter of the Company ending after the Effective Date (or, in the event
a Monthly Collateral Reporting Period occurs prior to such last day of the
fiscal quarter of the Company ending after the Effective Date, the last day of
the first calendar month ending after the commencement of such Monthly
Collateral Reporting Period):




Category
Average Monthly Usage
ABR Spread
Eurocurrency Spread, Overnight LIBO Rate Spread, Overnight HIBO Rate Spread and
HIBO Screen Rate Spread


Category 1


> 75%




1.25%


2.25%


Category 2


< 75% but > 50%




1.00%


2.00%


Category 3


< 50% but > 25%




0.75%


1.75%


Category 4




< 25%
 


0.50%


1.50%



For purposes of the foregoing, each change in the Applicable Rate shall be
effective during the period commencing on and including the first day of each
calendar month and ending on the last day of such calendar month, it being
understood and agreed that, for purposes of determining the Applicable Rate on
the first day




-4-

--------------------------------------------------------------------------------




of any calendar month, the Average Monthly Usage during the most recently ended
calendar month shall be used.
Notwithstanding the foregoing, the Average Monthly Usage shall be deemed to be
in Category 1 at the option of the Administrative Agent or at the request of the
Required Lenders if the Borrowers fail to deliver any Borrowing Base Certificate
required to be delivered by them pursuant to Section 5.01, during the period
from the expiration of the time for delivery thereof until such Borrowing Base
Certificate is so delivered.
“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arrangers” means, collectively, the Joint Lead Arrangers and the Joint
Bookrunners.


“Art Loan Debtor” means an Account Debtor liable on an Art Loan.


“Art Inventory” means all Inventory of the Loan Parties consisting of Works of
Art.
“Art Loans” means loans made by the Loan Parties to customers of the Company and
its Subsidiaries to finance the purchase or carrying of, or in anticipation of
the potential sale of, or secured by, Works of Art.
“Art Loss Register” means The Art Loss Register, a computerized international
database which captures information about lost and stolen art, antiques and
collectibles.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.
“Auction Guaranty Side Letter” shall mean that certain letter agreement, by and
among the Administrative Agent and the Loan Parties, dated as of the Effective
Date, relating to auction guaranties.
“Automobile Work of Art” means Work of Art that constitutes one or more
automobiles.


“Automobile Work of Art Component” means the sum of, without duplication, of:
(i)    to the extent included in the product of the calculation of clause (b) of
the definition of “Domestic Borrowing Base,” the Dollar Equivalent of the
aggregate outstanding principal balance of all Eligible Art Loans secured by
Automobile Works of Art; plus
(ii)    to the extent included in the product of the calculation of clause (a)
of the definition of “Foreign Borrowing Base,” the Dollar Equivalent of the
aggregate outstanding principal balance of all Eligible Art Loans secured by
Automobile Works of Art; plus
(iii)    to the extent included in the product of the calculation of clause (c)
of the definition of “Domestic Borrowing Base,” the value (determined at the
lower of cost or market value) of all Eligible Art Inventory attributable to
Automobile Works of Art; plus




-5-

--------------------------------------------------------------------------------




(iv)    to the extent included in the product of the calculation of clause (b)
of the definition of “Foreign Borrowing Base,” the value (determined at the
lower of cost or market value) of all Eligible Art Inventory attributable to
Automobile Works of Art; plus
(v)    to the extent included in the product of the calculation thereof, the
Domestic Eligible Extended Term Art Component attributable to the Extended Term
Art Purchase Price in respect of Automobile Works of Art; plus
(vi)    to the extent included in the product of the calculation thereof, the
Foreign Eligible Extended Term Art Component attributable to the Extended Term
Art Purchase Price in respect of Automobile Works of Art.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all Commitments.
“Available Commitment” means, at any time, the Aggregate Revolving Commitment
minus the Aggregate Revolving Exposure.
“Available Domestic Art Loan Balance” means the Dollar Equivalent of the
aggregate outstanding principal balance of all Eligible Art Loans owned by U.S.
Loan Parties minus (a) the amount, if any, by which the Dollar Equivalent of the
aggregate outstanding principal balance of all Eligible Venture Loans owned by
U.S. Loan Parties exceeds $60,000,000 minus (b) the amount, if any, by which the
Dollar Equivalent of the outstanding principal balance of Unhedged Domestic Art
Loans exceeds 25% of the Dollar Equivalent of the aggregate outstanding
principal balance of all Eligible Art Loans owned by the U.S. Loan Parties.
“Available Foreign Art Loan Balance” means the Dollar Equivalent of the
aggregate outstanding principal balance of all Eligible Art Loans owned by
Foreign Loan Parties minus (a) the amount, if any, by which the Dollar
Equivalent of the aggregate outstanding principal balance of all Eligible
Venture Loans owned by Foreign Loan Parties exceeds an amount equal to
$60,000,000 less the Dollar Equivalent of the outstanding principal balance of
Eligible Venture Loans included in the Available Domestic Art Loan Balance minus
(b) the amount, if any, by which the Dollar Equivalent of the sum of the
outstanding principal balance of Unhedged Hong Kong Art Loans and Unhedged U.K.
Art Loans exceeds 25% of the Dollar Equivalent of the aggregate outstanding
principal balance of all Eligible Art Loans owned by the Foreign Loan Parties.
“Average Monthly Usage” means, as of any date of determination, the average
daily Usage for the immediately preceding calendar month.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Banking Services” means each and any of the following bank services provided to
any Loan Party or any of its Subsidiaries by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards,




-6-

--------------------------------------------------------------------------------




(c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts,
cash pooling services and interstate depository network services).
“Banking Services Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, liquidator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization, administration or liquidation of its business, appointed for
it, or, in the good faith determination of the Administrative Agent, has taken
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment or has had any order for
relief in such proceeding entered in respect thereof, provided that a Bankruptcy
Event shall not result solely by virtue of an Undisclosed Administration or any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such Undisclosed
Administration or such ownership interest results in or provides such Person
with immunity from the jurisdiction of courts within the U.S. or from the
enforcement of judgments or writs of attachment on its assets or permits such
Person (or such Governmental Authority or instrumentality), to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.


“Board” means the Board of Governors of the Federal Reserve System of the U.S.
“Borrower” or “Borrowers” means, individually or collectively, each Domestic
Borrower and each Foreign Borrower.
“Borrower Representative” has the meaning assigned to such term in Section
12.01.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans or HKD Loans,
as to which a single Interest Period is in effect, (b) a Swingline Loan, (c) a
Protective Advance and (d) an Overadvance.
“Borrowing Base” means the Aggregate Borrowing Base, the Domestic Borrowing Base
or the Foreign Borrowing Base, as required by the context.
“Borrowing Base Certificate” means a certificate, setting forth the calculation
of the Aggregate Borrowing Base, the Domestic Borrowing Base, and the Foreign
Borrowing Base, signed and certified as accurate and complete in all material
respects by a Financial Officer of the Borrower Representative, in




-7-

--------------------------------------------------------------------------------




substantially the form of Exhibit B or another form which is reasonably
acceptable to the Administrative Agent.
“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for general business in London, (ii) in relation to any date for payment or
purchase of Euro, the term “Business Day” shall also exclude any day on which
the TARGET2 payment system is not open for the settlement of payment in Euro and
(iii) when used in connection with an HKD Loan, the term “Business Day” shall
also exclude any day on which banks are not open for general business in Hong
Kong.
“CAM Agreement” means the Collection Allocation Mechanism Agreement, dated as of
the Effective Date, among the Administrative Agent and each Lender, it being
understood and agreed that no Loan Party shall be a party to such agreement or
have any rights or obligations thereunder, nor shall the consent of any Loan
Party be required with respect to any aspect thereof.


“Canadian Dollars” means dollars in the lawful currency of Canada.


“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
asset on a consolidated balance sheet of the Company and its Subsidiaries
prepared in accordance with GAAP, less any expenditure which is contractually
required to be, and is, reimbursed in cash by a third party (including landlords
and developers).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Dominion Period” means any period of time when any Loans are outstanding
and (a) when an Event of Default under clause (a), (b), (h) or (i) of
Article VII has occurred and is continuing, (b) when any Event of Default (other
than any Event of Default under clause (a), (b), (h) or (i) of Article VII) has
occurred and is continuing for three (3) consecutive Business Days or (c)
commencing with the date on which the Liquidity Amount is less than the greater
of $132,000,000 and 12% of the Line Cap for three (3) consecutive Business Days
and continuing until the Liquidity Amount equals or exceeds the greater of
$132,000,000 and 12% of the Line Cap for thirty (30) consecutive days.
“Certificate of Title” means, with respect to any Automobile Work of Art, the
related certificate of title, certificate of registration, and/or other document
issued by any applicable Governmental Authority evidencing title for such
Automobile Work of Art.
“CFC” means any existing or future Borrower or direct or indirect Subsidiary of
a Borrower organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia, that is a “controlled
foreign corporation” as defined in Section 957 of the Code.






-8-

--------------------------------------------------------------------------------




“Change in Control” means the acquisition of beneficial ownership, directly or
indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder), of Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Company.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, or any European equivalent
regulation (such as the European Market and Infrastructure Regulation), and
(y) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the U.S. or foreign
regulatory authorities, in each case pursuant to Basel III or CRD IV, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.17.


“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are U.S. Tranche Revolving
Loans, U.K. Tranche Revolving Loans, H.K. Tranche Revolving Loans, Swingline
Loans, Protective Advances or Overadvances, and (b) any Commitment, refers to
whether such Commitment is a U.S. Tranche Commitment, U.K. Tranche Commitment or
H.K. Tranche Commitment.
“CLLS Certificate of Title” means the Certificate or Certificates of Title in
respect of each Eligible Real Property located in England and prepared by
Gowling WLG in accordance with the City of London Law Society standard form.    


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all property owned, leased or operated by a Loan
Party and any and all other property of any Loan Party consisting of accounts,
inventory, supporting obligations, documents, instruments and similar assets
relating to or arising out of accounts or inventory, general intangibles
relating to accounts and inventory, certain deposit accounts and the proceeds of
the foregoing, in each case as more specifically described in the Collateral
Documents, now existing or hereafter acquired, that may at any time be, become
or be intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Secured Parties, to secure the
Secured Obligations; provided that, in respect of the assets of any U.S. Loan
Party, the “Collateral” shall not include any Excluded Assets.


“Collateral Documents” means, collectively, the Domestic Collateral Documents,
the Foreign Collateral Documents and any other agreements, instruments and
documents executed in connection with this Agreement that are intended to create
or perfect Liens on the Collateral to secure the Secured Obligations.
“Collection Account” means: (a) with respect to the U.S. Loan Parties, as
defined in the Domestic Security Agreement, and (b) with respect to the Foreign
Loan Parties, each deposit account (other than any Due-to-Consignor Disbursement
Account) maintained by such Foreign Loan Party into which all cash, checks




-9-

--------------------------------------------------------------------------------




or other similar payments relating to or constituting payments made in respect
of Accounts are deposited. It is hereby understood and agreed that amounts
credited to any Collection Account and identified by the Borrowers as due to
consignors shall not be used to pay any of the Secured Obligations.
“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption or other documentation contemplated hereby pursuant to
which such Lender shall have assumed its Commitment, as applicable.
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 8.03(c).
“Company” means Sotheby’s, a Delaware corporation.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C or any other form reasonably approved by the Administrative
Agent.
“Computation Date” has the meaning assigned to such term in Section 1.07.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Total Assets” means the total amount of all assets of the Company
and its Subsidiaries, determined on a consolidated basis in accordance with GAAP
as shown on the most recent balance sheet of the Company.
“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Co-Syndication Agent” means each of Wells Fargo Bank, N.A. and HSBC Bank USA,
N.A., in its capacity as co-syndication agent hereunder.
“CRD IV” means (a) Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms; and (b) Directive 2013/36/EU of the European Parliament
and of the Council of 26 June 2013 on access to the activity of credit
institutions and the prudential supervision of credit institutions and
investment firms.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, any Issuing Bank, any Swingline
Lender or any other Lender.
“CTA” means the Corporation Tax Act 2009 (U.K.), as amended from time to time.




-10-

--------------------------------------------------------------------------------




“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such written certification, or (d) has
become the subject of (i) a Bankruptcy Event or (ii) Bail-In Action.
“Deposit Account Control Agreement” has the meaning assigned to such term in
each applicable Security Agreement.
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.
“Disqualified Equity Interests” means any Equity Interests the terms of which
(a) contain any mandatory put, redemption, repayment, sinking fund or other
similar provision (other than solely for Equity Interests that are not
Disqualified Equity Interests) which could be triggered (including, without
limitation, upon the occurrence of a change of control event) on or prior to the
date that is ninety-one (91) days after the earlier of the Maturity Date and the
date the Loans are no longer outstanding and the Commitments have expired or
been terminated or (b) require the cash payment of dividends or distributions on
or prior to the date that is ninety-one (91) days after the earlier of the
Maturity Date and the date the Loans are no longer outstanding and the
Commitments have expired or been terminated; provided that if such Equity
Interests are issued to any plan for the benefit of employees of any Borrower or
its Subsidiaries or by any such plan to such employees, such Equity Interests
shall not constitute Disqualified Equity Interests solely because they may be
required to be repurchased by such Borrower or any of its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations. Notwithstanding the
preceding sentence, any Equity Interests that would constitute Disqualified
Equity Interests solely because the holders of such Equity Interests have the
right to require the Company to repurchase such Equity Interests upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Equity Interests if the terms of such Equity Interests provide that
the Company may not repurchase or redeem any such Equity Interests pursuant to
such provisions unless such repurchase or redemption complies with Section 6.08
or provide that such repurchase or redemption shall be subject to the prior
repayment in full of the Loans and all other Obligations that are then accrued
and payable and the termination of the Commitments.
“Document” has the meaning assigned to such term in each applicable Security
Agreement.
“Documentation Agent” means ING Capital LLC, in its capacity as documentation
agent hereunder.






-11-

--------------------------------------------------------------------------------




“Dollar Equivalent” of any currency means, at the time of determination thereof,
(a) if such amount is expressed in U.S. Dollars, such amount, (b) if such amount
is expressed in a Foreign Currency, the equivalent of such amount in U.S.
Dollars determined by using the rate of exchange for the purchase of the U.S.
Dollars with such Foreign Currency in the London foreign exchange market at or
about 11:00 a.m. London time (or New York time, as applicable) on a particular
day as displayed by ICE Data Services  as the “ask price”, or as displayed on
such other information service which publishes that rate of exchange from time
to time in place of ICE Data Services (or if such service ceases to be
available, the equivalent of such amount in U.S. Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion) (such rate of exchange, the “Exchange Rate”) and (c) if
such amount is denominated in any other currency, the equivalent of such amount
in U.S. Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.
“Domestic Borrowers” means, collectively, (a) the Company, (b) Sotheby’s
Financial Services, Inc., a Nevada corporation, (c) Sotheby’s Financial Services
California, Inc., a Nevada corporation, (d) Sotheby’s, Inc., a New York
corporation, (e) Oberon, Inc., a Delaware corporation, and (f) Sotheby’s
Ventures, LLC, a New York limited liability company.
“Domestic Borrowers Revolving Exposure” means, with respect to any Lender at any
time, the sum of (a) the Dollar Equivalent of the outstanding principal amount
of Revolving Loans made by such Lender to the Domestic Borrowers at such time
plus (b) the Dollar Equivalent of such Lender’s LC Exposure with respect to
Letters of Credit issued for the account of the Domestic Borrowers at such time
plus (c) the Dollar Equivalent of such Lender’s Swingline Exposure with respect
to Swingline Loans made to the Domestic Borrowers at such time plus (d) an
amount equal to its Applicable Percentage of the Dollar Equivalent of the
aggregate outstanding principal amount of Overadvances made to the Domestic
Borrowers at such time plus (e) an amount equal to its Applicable Percentage of
the Dollar Equivalent of the aggregate outstanding principal amount of
Protective Advances made to the Domestic Borrowers at such time.


“Domestic Borrowing Base” means, at any time, an amount equal to:
(a)    100% of the U.S. Loan Parties’ Unrestricted Cash (to the extent held in
deposit accounts and/or securities accounts maintained with any Lender (or
Affiliate of a Lender) and, within ninety (90) days following the Effective
Date, subject to Deposit Account Control Agreements or Securities Account
Control Agreement, as applicable, in favor of the Administrative Agent pursuant
to which the Administrative Agent has a perfected, first priority Lien thereon
for the benefit of the Secured Parties); plus
(b)    85% of the Available Domestic Art Loan Balance as of such date; plus
(c)    60% of the U.S. Loan Parties’ Eligible Art Inventory, at such time,
valued at the lower of cost or market value; plus
(d)    the Domestic Eligible Extended Term Art Component as of such date; plus
(e)    the Domestic Trademark Component; minus
(f)    Reserves related to each U.S. Loan Party established by the
Administrative Agent in its Permitted Discretion;
provided that, in no event shall (A) the sum of the Domestic Trademark Component
plus the Foreign Trademark Component plus the U.K. Real Property Component
exceed the lesser of (i) an amount equal to 35% of the Aggregate Borrowing Base
and (ii) $275,000,000 and (B) the Automobile Work of Art Component exceed
$50,000,000.






-12-

--------------------------------------------------------------------------------




The Administrative Agent may, in its Permitted Discretion, establish additional
Reserves and adjust Reserves used in computing the Domestic Borrowing Base, with
any such changes to be effective three (3) Business Days after delivery of
notice thereof to the Borrower Representative and the Lenders, it being
understood and agreed that decreases in advance rates may not be made other than
in accordance with Section 9.02(b). The Domestic Borrowing Base at any time
shall be determined by reference to the most recent applicable Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 4.01(j) or
5.01(f) of this Agreement.


“Domestic Collateral Documents” means, collectively, the Domestic Security
Agreement and any other agreements, instruments and documents executed by a U.S.
Loan Party in connection with this Agreement that are intended to create or
perfect Liens on the Collateral to secure the Secured Obligations, including,
without limitation, all other security agreements and pledge agreements, whether
theretofore, now or hereafter executed by any U.S. Loan Party and delivered to
the Administrative Agent.
“Domestic Eligible Extended Term Art Component” means, as of any date of
determination, an amount equal to the lesser of (a) 75% of the Extended Term Art
Purchase Price (to the extent any buyer’s premium or any taxes are included in
the calculation thereof, net of any buyer’s premium and any taxes (including,
without limitation, VAT)) with respect to Eligible Extended Term Art Receivables
of the U.S. Loan Parties as of such date and (b) an amount equal to (i)
$150,000,000 minus (ii) the Foreign Eligible Extended Term Art Component as of
such date.
“Domestic Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.
“Domestic Obligated Party” has the meaning assigned to such term in Section
10.02.
“Domestic Secured Obligations” means all Secured Obligations of the U.S. Loan
Parties. For the avoidance of doubt, the Secured Obligations of any Foreign Loan
Party shall not constitute “Domestic Secured Obligations”.
“Domestic Security Agreement” means that certain Pledge and Security Agreement
(including any and all supplements thereto), dated as of the date hereof, among
the U.S. Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.
“Domestic Trademark Component” means, as of any date of determination, an amount
specified by the Borrower Representative in the most recent Borrowing Base
Certificate as the “Domestic Trademark Component”; provided that, in no event
shall the sum of (a) the Domestic Trademark Component as of such date plus (b)
the Foreign Trademark Component as of such date exceed the lesser of (i) the
Maximum Trademark Component and (ii) $120,000,000.
“Due-to-Consignor Amount” means, on any date of determination, an amount equal
to (a) the aggregate amount of cash received and held by the Company and any of
its Subsidiaries that is payable to consignors as of such day as a result of the
sale of such consignors’ Works of Art by the Company or any of its Subsidiaries
minus (b) the aggregate outstanding amount as of such day of Art Loans that were
secured by such Works of Art and which will be reduced by the amounts described
in clause (a) of this definition.
“Due-to-Consignor Disbursement Account” means any account as the Borrower
Representative and the Administrative Agent may reasonably agree upon from time
to time that exclusively holds amounts identified by the Borrowers as due to
consignors.




-13-

--------------------------------------------------------------------------------




“EBITDA” means, with respect to the Company and its Subsidiaries, on a
consolidated basis, for any fiscal period, without duplication, an amount equal
to (a) consolidated net income of such Persons for such period determined in
accordance with GAAP, minus (b) the sum of (i) income tax credits, (ii)
extraordinary, unusual or non-recurring income or gains, (iii) any cash payments
made during such period in respect of items described in clause (c)(vii) below
subsequent to the fiscal quarter in which the relevant non-cash charges,
expenses or losses were incurred, (iv) any gains attributable to business
dispositions or asset dispositions, other than in the ordinary course of
business, as determined in good faith by a Financial Officer, (v) any gains
attributable to adjustments in the financial statements of the Company and its
Subsidiaries from applying purchase accounting and (vi) any net after-tax gains
attributable to the early extinguishment of Indebtedness, in each case, to the
extent included in the calculation of consolidated net income of such Persons
for such period in accordance with GAAP, but without duplication, plus (c) the
sum of (i) the provision for income taxes with respect to such fiscal period,
(ii) Interest Expense with respect to such period, (iii) extraordinary, unusual
or non-recurring losses for such period, (iv) depreciation and amortization for
such period, (v) the amount of any deduction to consolidated net income as a
result of any grant of any Equity Interests (including restricted stock and
stock options), (vi) any expenses or charges related to the Transactions and any
equity issuance, investment, acquisition (whether or not such acquisition has
been or will be consummated), disposition, recapitalization or the incurrence of
Indebtedness permitted to be incurred hereunder including a refinancing thereof
(whether or not consummated) and any amendment or modification to the terms of
any such transactions, in each case, deducted in computing net income, (vii)
non-cash charges, expenses or losses, (viii) any cost, expense or charge
(including all fees and expenses or charges relating thereto) attributable to
business dispositions or asset dispositions, other than in the ordinary course
of business, as determined in good faith by a Financial Officer, (ix) any cost,
expense or charge attributable to adjustments in the financial statements of the
Company and its Subsidiaries from applying purchase accounting, and (x) any net
after-tax losses attributable to the early extinguishment of Indebtedness, in
each case, to the extent included in the calculation of consolidated net income
of such Persons for such period in accordance with GAAP, but without
duplication.
For purposes of this definition, the following items shall be excluded in
determining consolidated net income of such Persons: (1) the income (or deficit)
of any other Person accrued prior to the date it became a Subsidiary of, or was
merged or consolidated into, any such Person or any of such Persons’
Subsidiaries; (2) the income (or deficit) of any other Person (other than a
Subsidiary) in which any such Person has an ownership interest, except to the
extent any such income has actually been received by such Person in the form of
cash dividends or distributions; (3) the undistributed earnings of any
Subsidiary (other than a Loan Party) of any such Person to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such Subsidiary; (4) any net gain from the
collection of the proceeds of life insurance policies; (5) any net gain or loss
arising from the acquisition of any securities, or the extinguishment, under
GAAP, of any Indebtedness, of any such Person; (6) in the case of a successor to
any such Person by consolidation or merger or as a transferee of its assets, any
earnings of such successor prior to such consolidation, merger or transfer of
assets; and (7) any deferred credit representing the excess of equity in any
Subsidiary of any such Person at the date of acquisition of such Subsidiary over
the cost to such Person of the investment in such Subsidiary.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.




-14-

--------------------------------------------------------------------------------




“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for such Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or any Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.
“Eligible Art Loans” means, at any time, the Art Loans of a Loan Party which are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below. Eligible Art Loans shall not include any Art Loan of any Loan
Party:
(a)    with respect to which (i) such Loan Party shall not have conducted (x)
appropriate UCC, tax lien and judgment searches (or applicable equivalent)
against the applicable Art Loan Debtor or (y) in the case of any Art Loan Debtor
located in the U.K. or Hong Kong, appropriate bankruptcy, winding up and company
searches against the applicable Art Loan Debtor or (ii) the results of such
searches shall have indicated any material risk with respect to the applicable
Art Loan Debtor or the Works of Art securing repayment of such Art Loan;
(b)    with respect to which (i) such Art Loan and the related security interest
are not governed by a loan and security agreement reasonably acceptable to the
Administrative Agent in form and substance, or (ii) any material terms of the
related loan and security agreement and/or any other related documentation are
not binding and enforceable;
(c)    with respect to which any payment under the related loan agreement (or
any other Art Loan outstanding to such related Art Loan Debtor) has been deemed
by such Loan Party to be non-accrual;
(d)    that is subject to any litigation challenging the validity or
enforceability of such Art Loan or any related documentation, unless (i) such
Loan Party has notified the Administrative Agent of such litigation, and (ii)
the Administrative Agent has determined in its Permitted Discretion, pursuant to
a written notice to such Loan Party (not to be unreasonably withheld or
delayed), that such litigation does not constitute good faith litigation;
(e)    (i) that is not denominated in U.S. Dollars, Canadian Dollars, Hong Kong
Dollars, Sterling, Euros, Swiss Francs or an Alternative Art Loan Currency, (ii)
if such Art Loan is denominated in Hong Kong Dollars and owned by a U.S. Loan
Party or U.K. Loan Party, unless the Administrative Agent shall have otherwise
agreed, a U.K. Loan Party (if such Art Loan is owned by a U.K. Loan Party) or a
U.S. Loan Party (if such Art Loan is owned by a U.S. Loan Party) shall have not
entered into a Swap Agreement reasonably acceptable to the Administrative Agent
(x) having a notional amount substantially equal to the outstanding principal
balance of such Art Loan at all times until the maturity of such Art Loan and
(y) directly mitigating the risk associated with changes in the exchange rate
between Hong Kong Dollars and U.S. Dollars




-15-

--------------------------------------------------------------------------------




(in the case of any Art Loan owned by a U.S. Loan Party) or Sterling (in the
case of any Art Loan owned by a U.K. Loan Party) at all times until the maturity
of such Art Loan or (iii) if such Art Loan is denominated in an Alternative Art
Loan Currency, unless the Administrative Agent shall have otherwise agreed, a
Loan Party (in the case of any Foreign Loan Party) or a U.S. Loan Party (in the
case of any U.S. Loan Party) shall have not entered into a Swap Agreement
reasonably acceptable to the Administrative Agent (x) having a notional amount
substantially equal to the outstanding principal balance of such Art Loan at all
times until the maturity of such Art Loan and (y) directly mitigating the risk
associated with changes in the exchange rate between the currency in which such
Art Loan is denominated and U.S. Dollars (in the case of any Art Loan owned by a
U.S. Loan Party) or Sterling (in the case of any Art Loan owned by a Foreign
Loan Party) at all times until the maturity of such Art Loan;
(f)    that was not generated in the ordinary course of the applicable Loan
Party’s business;
(g)    unless the Administrative Agent shall have otherwise agreed in its
Permitted Discretion, that by its terms is not due and payable within 18 months
as of the most recent date of determination (without giving effect to any
extension provisions therein; provided that, such extension provisions do not
permit the maturity of such Art Loans to be extended by more than 12 months from
the original scheduled maturity date thereof (or, if the original scheduled
maturity is extended pursuant to a new underwriting process, such extended
maturity date) unless otherwise agreed by the Administrative Agent in its
Permitted Discretion); provided that, Art Loans that by their terms are due and
payable after 18 months but within 24 months as of the most recent date of
determination (without giving effect to any extension provisions therein;
provided that, such extension provisions do not permit the maturity of such Art
Loans to be extended by more than 12 months from the original scheduled maturity
date thereof (or, if the original scheduled maturity is extended pursuant to a
new underwriting process, such extended maturity date) unless otherwise agreed
by the Administrative Agent in its Permitted Discretion) shall not be excluded
as “Eligible Art Loans” pursuant to this clause to the extent the portion of the
outstanding principal balance of such Art Loans included in any Borrowing Base
does not exceed $250,000,000 in the aggregate;
(h)    to the extent that any defense, counterclaim, setoff or dispute (other
than any dispute described in clause (d) above or in clauses (h) or (i) of the
definition of “Eligible Art Loan Collateral”) is asserted in writing (and
reasonably determined by such Loan Party not to be frivolous) as to repayment by
the relevant Art Loan Debtor of such Art Loan or as to any failure by the
Company or any of its Subsidiaries to fund any unfunded commitment of the
Company or any of its Subsidiaries to make future Art Loans to the relevant Art
Loan Debtor, unless (i) such Loan Party has notified the Administrative Agent of
such defense, counterclaim, setoff or dispute, and (ii) the Administrative Agent
has determined in its Permitted Discretion, pursuant to a written notice to such
Loan Party (not to be unreasonably withheld or delayed), that such defense,
counterclaim, setoff or dispute is not asserted in good faith;
(i)    that (i) is not subject to a first priority lien in favor of the
Administrative Agent on behalf of the Secured Parties, or (ii) is subject to any
Lien of any Person other than the Administrative Agent, except Permitted
Encumbrances;
(j)    with respect to which the Art Loan Debtor is a director, officer, other
employee or Affiliate of the Company or any of its Subsidiaries, unless the
Administrative Agent shall have determined, in its Permitted Discretion, that
such Art Loan shall constitute an Eligible Art Loan notwithstanding the
provisions of this clause (j);
(k)    unless the Administrative Agent shall have otherwise agreed in its
Permitted Discretion, that is the obligation of an Art Loan Debtor that is the
United States government or a political subdivision thereof, or any state,
county or municipality or department, agency or instrumentality thereof;




-16-

--------------------------------------------------------------------------------




(l)    that is not secured by Eligible Art Loan Collateral or to the extent by
which the outstanding principal balance of such Art Loan exceeds sixty percent
(60%) of the aggregate Estimated Value of the Works of Art securing repayment of
such Art Loan that constitute Eligible Art Loan Collateral;
(m)    in the case of an Art Loan Debtor that is not an individual, such Loan
Party has not obtained confirmation of authorization of the incurrence of such
Art Loan by such Person and the individuals executing documents on its behalf;
(n)    with respect to which (i) a petition is filed by or against the related
Art Loan Debtor under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors or (ii) the related Art Loan Debtor makes a general
assignment for the benefit of creditors;
(o)    to the extent the Company or any of its Subsidiaries is liable for goods
sold or services rendered by the applicable Art Loan Debtor to the Company or
any of its Subsidiaries, but only to the extent of the potential offset;
provided that, without duplication of amounts described in the proviso of clause
(m) of the definition of “Eligible Extended Term Art Receivables,” if such
potential offset arises from amounts payable by such Loan Party to such Art Loan
Debtor from any receivable then due and payable to such Loan Party, as agent for
such Art Loan Debtor, by a buyer of a Work of Art that was sold on consignment
by such Loan Party, as consignee, on behalf of such Art Loan Debtor, in its
capacity as consignor, such potential offset shall be reduced by the amount of
such receivable (net of any commissions, buyer’s premium, reimbursable expenses
and other amounts payable to the Company or any of its Subsidiaries in
connection with such sale);
(p)    with respect to which (i) any of the documentation evidencing such Art
Loan is not in the possession of any Loan Party or the Administrative Agent or
(ii) any of the representations or warranties in this Agreement and the other
Loan Documents pertaining to such Art Loan is untrue in any material respect
(or, in the case of any representation or warranty already qualified by
materiality, in any respect);
(q)    to the extent such Art Loan exceeds any credit limit with respect to any
Art Loan Debtor established by the Administrative Agent, in its Permitted
Discretion, taking into account the nature and value of the Works of Art
securing such Art Loan and after consultation with the Borrower Representative;
or
(r)    with respect to which the initial outstanding principal amount, if owned
by a U.S. Loan Party, is less than $100,000.
“Eligible Art Inventory” means, at any time, the Art Inventory of a Loan Party
which are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below. Eligible Art Inventory shall not include any Art
Inventory of any Loan Party that:
(a)    is owned by such Loan Party as part of a joint venture or profit/loss
sharing arrangement or otherwise is not owned solely by such Loan Party, unless
(i) the Administrative Agent shall have otherwise agreed, or (ii) such Loan
Party has ultimate control of the disposition of such Art Inventory, in which
case such Art Inventory shall be eligible to constitute Eligible Art Inventory
to the extent of such Loan Party’s ownership interest therein;
(b)    other than as permitted by clause (a) above, is not owned by such Loan
Party free and clear of all Liens and rights of any other Person, except the
Liens in favor of the Administrative Agent on behalf of the Secured Parties, and
Permitted Encumbrances described in clause (e) of the definition thereof
(subject to Reserves satisfactory to the Administrative Agent);




-17-

--------------------------------------------------------------------------------




(c)    (i) is not (x) located in a Permitted Inventory Country or (y) in
transport between such countries or (ii) is located in a Permitted Inventory
Country and such Loan Party shall not have taken each action reasonably required
by the Administrative Agent with respect to such Work of Art located in such
Permitted Inventory Country in order to protect the interests of the
Administrative Agent therein under the laws of such Permitted Inventory Country;
(d)    is not held by such Loan Party (i) at a location owned by the Company or
any of its Subsidiaries, or (ii) unless Reserves satisfactory to the
Administrative Agent have been established (A) at a location in which the
Company or any of its Subsidiaries has obtained a leasehold interest with
respect to which, unless otherwise agreed by the Administrative Agent, the
lessor has executed a landlord waiver, in form and substance reasonably
acceptable to the Administrative Agent, or (B) at a warehouse, storage facility
or other third-party location (including, without limitation, the Geneva free
port) with respect to which, unless otherwise agreed by the Administrative
Agent, such third party has executed a bailee letter or similar agreement in
form and substance reasonably acceptable to the Administrative Agent;
(e)    is subject to any litigation challenging the rights of such Loan Party in
such Art Inventory, unless (i) such Loan Party has notified the Administrative
Agent of such litigation, and (ii) the Administrative Agent has determined in
its Permitted Discretion, pursuant to a written notice to such Loan Party (not
to be unreasonably withheld or delayed), that such litigation does not
constitute good faith litigation;
(f)    is placed on consignment with any Person, unless (i) such consignment
constitutes a Permitted Consignment with respect to such Art Inventory, or
(ii)(x) such Loan Party has notified the Administrative Agent of such
consignment and (y) the Administrative Agent has determined in its Permitted
Discretion, pursuant to a written notice to such Loan Party (not to be
unreasonably withheld or delayed), that such Loan Party has taken all actions
reasonably required by the Administrative Agent with respect to such Art
Inventory in order to protect the interests of the Administrative Agent therein
under all applicable laws;
(g)    is not subject to a first priority lien in favor of the Administrative
Agent on behalf of the Secured Parties, subject to Permitted Encumbrances
described in clause (e) of the definition thereof (subject to Reserves
satisfactory to the Administrative Agent);
(h)    if the value of such Art Inventory exceeds $250,000, has not been the
subject of a search by such Loan Party in the Art Loss Register (if applicable);
(i)    breaches any of the representations or warranties pertaining to Art
Inventory set forth in the Loan Documents; or
(j)    constitutes Automobile Works of Art, unless (i) such Loan Party or any
other Loan Party has in its possession the related original Certificates of
Title for such Automobile Works of Art or (ii) no Certificates of Title have
been, or are required to be, issued with respect to such Automobile Works of Art
by any applicable Governmental Authority.
“Eligible Art Loan Collateral” shall mean, with respect to any Art Loan of any
Loan Party, a Work of Art:
(a)     in which such Loan Party has a first priority security interest securing
repayment of such Art Loan that is perfected in each applicable jurisdiction (i)
by the filing of a financing statement pursuant to the UCC, (ii) by physical
possession of such Work of Art by such Loan Party or its agent at all times or
(iii) solely in the case of Automobile Work of Art registered in the United
States of America (or any state thereof), by notation of such Borrower’s
security interest on the “certificate of title” (as defined in Section
9-102(a)(10) of the UCC) for such Automobile Work of Art;




-18-

--------------------------------------------------------------------------------




(b)    unless otherwise agreed to by the Administrative Agent, with respect to
which, if such Loan Party has a security interest in such Work of Art that is
perfected by physical possession by a Person acting as an agent of such Loan
Party (which Person may be the Company or any of its Subsidiaries) or otherwise
in the physical possession of any Person other than such Loan Party, (i) such
Person has executed a bailee letter or similar agreement in form and substance
reasonably acceptable to the Administrative Agent, (ii) Reserves satisfactory to
the Administrative Agent have been established, or (iii) other arrangements have
been entered into, in form and substance reasonably acceptable to the
Administrative Agent;
(c)    that is (i) (x) located in a Permitted Art Loan Country or (y) in
transport between such countries and (ii) if located in a Permitted Art Loan
Country, such Loan Party shall have taken all actions reasonably required by the
Administrative Agent with respect to such Work of Art in order to protect the
interests of such Loan Party and the Administrative Agent therein under the laws
of such Permitted Art Loan Country;
(d)    that, if held by such Loan Party, is held (i) at a location owned by the
Company or any of its Subsidiaries, or (ii) unless Reserves satisfactory to
Administrative Agent have been established (A) at a location in which the
Company or any of its Subsidiaries has obtained a leasehold interest with
respect to which, unless otherwise agreed by the Administrative Agent, the
lessor has executed a landlord waiver, in form and substance reasonably
acceptable to the Administrative Agent, or (B) at a warehouse, storage facility
or other third-party location (including, without limitation, the Geneva free
port, but not including the location of any agent described in paragraph (b) of
this definition) with respect to which, unless otherwise agreed by the
Administrative Agent, such third party has executed a bailee letter or similar
agreement in form and substance reasonably acceptable to the Administrative
Agent;
(e)    that is (i) in the physical possession of such Loan Party, (ii) in the
physical possession of an agent described in paragraph (b) of this definition or
(iii) in the case of Work of Art physically located in the United States, unless
any Reserves satisfactory to the Administrative Agent in its Permitted
Discretion have been established, in the actual physical possession of the
applicable Account Debtor at a location owned by such Account Debtor;
(f)    that is (i) adequately insured by such Loan Party or the applicable
Account Debtor and (ii) if such Work of Art is insured by the applicable Account
Debtor, subject to a valid loss payable endorsement in favor of such Loan Party
with respect to such Work of Art;
(g)    with respect to which the applicable Account Debtor is not the original
artist or creator;
(h)    with respect to which the validity, enforceability, perfection or
priority of such Loan Party’s security interest in such Work of Art is not
subject to any litigation, other than litigation with respect to which (i) such
Loan Party has notified the Administrative Agent of such litigation, and (ii)
the Administrative Agent has determined in its Permitted Discretion, pursuant to
a written notice to such Loan Party (not to be unreasonably withheld or
delayed), that such litigation does not have a material risk of being determined
adversely to such Loan Party;
(i)    with respect to which the rights of the related Account Debtor in such
Work of Art are not subject to litigation, unless (i) such Loan Party notifies
the Administrative Agent of such litigation, and (ii) the Administrative Agent
has determined in its Permitted Discretion, pursuant to a written notice to such
Loan Party (not to be unreasonably withheld or delayed), that such litigation
does not have a material risk of being determined adversely to such Loan Party;
(j)    that does not constitute Work of Art in respect of any Extended Term Art
Receivable included in any Borrowing Base; and




-19-

--------------------------------------------------------------------------------




(k)    if the value of such Work of Art exceeds $250,000, has been the subject
of a search by such Loan Party in the Art Loss Register (if applicable) and is
not listed in the Art Loss Register.
“Eligible Extended Term Art Receivables” means, at any time, the Extended Term
Art Receivable of a Loan Party which are not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below. Eligible Extended Term
Art Receivable shall not include any Extended Term Art Receivable of any Loan
Party:
(a)    with respect to which (i) such Extended Term Art Receivable and the
related consignment are not governed by Extended Term Art Documentation
reasonably acceptable to the Administrative Agent in form and substance, (ii)
the related Extended Term Art Documentation is not governed under the laws of
(x) the State of New York, (y) England and Wales, or (z) Hong Kong, (iii) any
material terms of the related Extended Term Art Documentation and/or any other
related documentation are not binding and enforceable or (iv) the related
Extended Term Art Documentation or the related auction giving rise to such
Extended Term Art Receivable shall not comply with the Extended Term Auction
Procedural Requirements;
(b)    with respect to which any payment under any Extended Term Art
Documentation (or any other Extended Term Art Receivable which has the same
Extended Term Art Debtor) has been deemed by such Loan Party to be non-accrual;
(c)    that is subject to any litigation challenging the validity or
enforceability of such Extended Term Art Receivable, the related Extended Term
Art Documentation or any other related documentation, unless (i) such Loan Party
has notified the Administrative Agent of such litigation, and (ii) the
Administrative Agent has determined in its Permitted Discretion, pursuant to a
written notice to such Loan Party (not to be unreasonably withheld or delayed),
that such litigation does not constitute good faith litigation;
(d)    that is payable in any currency other than U.S. Dollars, Hong Kong
Dollars, Sterling or Euros;
(e)    that was not generated in the ordinary course of the applicable Loan
Party’s business;
(f)    unless the Administrative Agent shall have otherwise agreed, that (i) is
past due or (ii) by its terms is not due and payable within one hundred twenty
(120) calendar days following the date on which the auction giving rise to such
Extended Term Art Receivable occurred;
(g)    to the extent that any defense, counterclaim, setoff or dispute (other
than any dispute described in clause (c) above or in clauses (i) or (j) of the
definition of “Eligible Extended Term Art Collateral”) is asserted in writing
(and reasonably determined by such Loan Party not to be frivolous) as to
repayment by the relevant Extended Term Art Debtor of such Extended Term Art
Receivable or of any other Extended Term Art Receivable owed by such Extended
Term Art Debtor, unless (i) such Loan Party has notified the Administrative
Agent of such defense, counterclaim, setoff or dispute, and (ii) the
Administrative Agent has determined in its Permitted Discretion, pursuant to a
written notice to such Loan Party (not to be unreasonably withheld or delayed),
that such defense, counterclaim, setoff or dispute is not asserted in good
faith;
(h)    that (i) is not subject to a first priority lien in favor of the
Administrative Agent on behalf of the Secured Parties, or (ii) is subject to any
Lien of any Person other than the Administrative Agent, except Permitted
Encumbrances;
(i)    with respect to which the Extended Term Art Debtor is a director,
officer, other employee or Affiliate of the Company or any of its Subsidiaries,
unless the Administrative Agent shall have determined, in its Permitted
Discretion, that such Extended Term Art Receivable shall constitute an Eligible
Extended Term Art Receivable notwithstanding the provisions of this clause (i);




-20-

--------------------------------------------------------------------------------




(j)    unless the Administrative Agent shall have otherwise agreed in its
reasonable credit judgment, that is the obligation of an Extended Term Art
Debtor that is the United States government or a political subdivision thereof,
or any state, county or municipality or department, agency or instrumentality
thereof;
(k)    for which the underlying Work of Art does not constitute Eligible
Extended Term Art Collateral;
(l)    with respect to which (i) a petition is filed by or against the related
Extended Term Art Debtor or Extended Term Art Consignor under any bankruptcy law
or any other federal, state or foreign (including any provincial) receivership,
insolvency relief or other law or laws for the relief of debtors or (ii) the
related Extended Term Art Debtor or Extended Term Art Consignor makes a general
assignment for the benefit of creditors;
(m)    to the extent the Company or any of its Subsidiaries is liable for goods
sold or services rendered by the applicable Extended Term Art Debtor to the
Company or any of its Subsidiaries (or, if the related Extended Term Art
Documentation is governed under the laws of the State of New York, the Extended
Term Art Consignor), but only to the extent of the potential offset; provided
that, without duplication of the amount of any receivable described in the
proviso of clause (o) of the definition of “Eligible Art Loan,” if such
potential offset arises from amounts payable by such Loan Party to such Extended
Term Art Debtor or Extended Term Art Consignor, as applicable, from any
receivable then due and payable to such Loan Party, as agent for such Extended
Term Art Debtor or Extended Term Art Consignor, as applicable, by a buyer of a
Work of Art that was sold on consignment by such Loan Party, as consignee, on
behalf of such Extended Term Art Debtor or Extended Term Art Consignor, as
applicable, such potential offset shall be reduced by the amount of such
receivable (net of any commissions, buyer’s premium, reimbursable expenses and
other amounts payable to the Company or any of its Subsidiaries in connection
with such sale);
(n)    with respect to which (i) any of the Extended Term Art Documentation or
any other documentation evidencing such Extended Term Art Receivable is not in
the possession of any Loan Party, or the Administrative Agent or (ii) any of the
representations or warranties in this Agreement and the other Loan Documents
pertaining to such Extended Term Art Receivable is untrue in any material
respect (or, in the case of any representation or warranty already qualified by
materiality, in any respect);
(o)    to the extent such Extended Term Art Receivables exceeds any credit limit
with respect to any Extended Term Art Debtor established by the Administrative
Agent, in its reasonable credit judgment, taking into account the nature and
value of the underlying Work of Art and after consultation with the Borrower
Representative; or
(p)    with respect to which the initial outstanding amount, if owned by a U.S.
Loan Party, is less than $100,000.
“Eligible Extended Term Art Collateral” shall mean, with respect to any Extended
Term Art Receivable of any Loan Party, a Work of Art:
(a)    if the related Extended Term Art Documentation is governed under the laws
of the State of New York, for which any one of the following is satisfied: (i)
such Loan Party has title to such Work of Art, free and clear of any Liens
(other than those in favor of the Administrative Agent, those in favor of the
related Extended Term Art Debtor pursuant to the related Extended Term Art
Documentation), (ii) such Loan Party has a first priority security interest in
such Work of Art securing repayment of such Extended Term Art Receivable, which
security interest is perfected in each applicable jurisdiction or (iii) the
related Extended Term Art Consignor has title to such Work of Art, free and
clear of any Liens (other than those in favor of the Administrative Agent, those
in favor of the related Extended Term Art Debtor pursuant to the




-21-

--------------------------------------------------------------------------------




related Extended Term Art Documentation) and, in the case of this clause (iii),
such Loan Party has the right, without consent or other action of such Extended
Term Art Consignor, to exercise (to the extent of the principal amount of such
Extended Term Art Receivable) any and all rights of such Extended Term Art
Consignor against the related Extended Term Art Debtor, including, without
limitation, the right to transfer title (on behalf of such Extended Term Art
Consignor) to a third-party purchaser upon default of such Extended Term Art
Debtor free and clear of any Liens;
(b)    if the Extended Term Art Documentation is governed under the laws of
England and Wales or Hong Kong, for which such Loan Party has title, free and
clear of any Liens (other than those in favor of the Administrative Agent or
those in favor of the related Extended Term Art Debtor pursuant to the related
Extended Term Art Documentation);
(c)    that is in the physical possession of such Loan Party or its agent at all
times;
(d)    that, if in the physical possession of such Loan Party, is held (i) at a
location owned by the Company or any of its Subsidiaries or (ii) unless Reserves
satisfactory to the Administrative Agent have been established (A) at a location
in which the Company or any of its Subsidiaries has obtained a leasehold
interest with respect to which, unless otherwise agreed by the Administrative
Agent, the lessor has executed a landlord waiver, in form and substance
reasonably acceptable to the Administrative Agent, or (B) at a warehouse,
storage facility or other third-party location (including, without limitation,
the Geneva free port, but not including the location of any agent described in
paragraph (e) of this definition) with respect to which, unless otherwise agreed
by the Administrative Agent, such third party has executed a bailee letter or
similar agreement in form and substance reasonably acceptable to the
Administrative Agent;
(e)    unless otherwise agreed to by the Administrative Agent, if such Work of
Art is in the physical possession of such Loan Party’s agent, (i) such agent has
executed a bailee letter or similar agreement in form and substance reasonably
acceptable to the Administrative Agent, (ii) Reserves satisfactory to the
Administrative Agent have been established or (iii) other arrangements have been
entered into, in form and substance reasonably acceptable to the Administrative
Agent;
(f)    that is (i) (x) located in a Permitted Extended Term Art Country or (y)
in transport between such countries and (ii) if located in a Permitted Extended
Term Art Country, such Loan Party shall have taken all actions reasonably
required by the Administrative Agent with respect to such Work of Art in order
to protect the interests of such Loan Party and the Administrative Agent therein
under the laws of such Permitted Extended Term Art Country;
(g)    that is adequately insured by such Loan Party;
(h)    with respect to which the applicable Extended Term Art Debtor is not the
original artist or creator;
(i)    if the Extended Term Art Documentation is governed under the laws of the
State of New York and such Loan Party has a security interest in such Work of
Art, with respect to which the validity, enforceability, perfection or priority
of such Loan Party’s security interest in such Work of Art is not subject to any
litigation, other than litigation with respect to which (i) such Loan Party has
notified the Administrative Agent of such litigation, and (ii) the
Administrative Agent has determined in its Permitted Discretion, pursuant to a
written notice to such Loan Party (not to be unreasonably withheld or delayed),
that such litigation does not have a material risk of being determined adversely
to such Loan Party;
(j)    with respect to which the rights, if any, of the related Extended Term
Art Consignor or Extended Term Art Debtor in such Work of Art are not subject to
litigation, unless (i) such Loan Party notifies the Administrative Agent of such
litigation, and (ii) the Administrative Agent has determined in its




-22-

--------------------------------------------------------------------------------




Permitted Discretion, pursuant to a written notice to such Loan Party (not to be
unreasonably withheld or delayed), that such litigation does not have a material
risk of being determined adversely to such Loan Party;
(k)    that does not constitute Work of Art securing any Art Loan included in
any Borrowing Base; and
(l)    if the value of such Work of Art exceeds $250,000, has been the subject
of a search by such Loan Party in the Art Loss Register (if applicable) and is
not listed in the Art Loss Register.
“Eligible Real Property” means the real property listed on Schedule 1.01(B) held
by a Loan Party (whether as a freehold or leasehold interest as described in
that Schedule) (i) in respect of which an appraisal report has been delivered to
the Administrative Agent in form, scope and substance reasonably satisfactory to
the Administrative Agent, (ii) in respect of which the Administrative Agent is
reasonably satisfied that all actions necessary or desirable in order to create
a perfected first priority legal mortgage on such real property have been taken,
including the filing of such legal mortgages at the applicable land registry,
(iii) that the Administrative Agent has received the CLLS Certificate(s) of
Title in a form which is reasonably acceptable to the Administrative Agent on
which the Lenders have reliance, and (iv) (to the extent required) such
releases, discharges, authorizations, consents and all other actions that the
Administrative Agent may reasonably require to register a perfected legal
mortgage over the real property at the applicable land registry, except to the
extent that it has been agreed that any such item may be delivered after the
Effective Date in accordance with Section 5.20, provided, that to the extent
that any item is not delivered in accordance with Section 5.20, any part of the
real property to which such item relates shall cease to be Eligible Real
Property.
“Eligible Venture Loan” means a Venture Loan that is an Eligible Art Loan.
“English Security Agreements” means (a) the English law debenture (including any
and all supplements and/or amendments thereto) entered into on or around the
Effective Date by the U.K. Loan Parties as chargors, and the Administrative
Agent, (b) the English law share mortgage entered into on or around the
Effective Date by, among others, Sotheby’s, Inc., as mortgagor, and the
Administrative Agent, and (c) any other pledge or security agreement governed by
English law and entered into, after the date of this Agreement by any Loan Party
(as required by this Agreement or any other Loan Document) or any other Person
for the benefit of the Administrative Agent and the other Secured Parties, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, the management,
Release or threatened Release of any Hazardous Material or, (to the extent
related to the exposure to any Hazardous Material) health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any debt securities convertible into any of the
foregoing.




-23-

--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Sections 412 or 430 of the
Code or Sections 302 or 303 of ERISA), whether or not waived or the failure to
make by its due date a required installment under Section 430(j) of the Code;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by any Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal of any Borrower or any ERISA Affiliate from any Plan or
Multiemployer Plan; (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon any Borrower or
any ERISA Affiliate of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, I) in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA, (II) in “at risk”
status (as defined in Section 430 of the Code or Section 303 of ERISA) or (III)
insolvent within the meaning of Title IV of ERISA; (h) the imposition of a lien
pursuant to Section 430(k) of the Code or Section 303(k) or Section 4068 of the
ERISA on any ERISA Affiliate with respect to any Multiemployer Plan; or (i) a
violation of Section 436 of the Code.
“Estimated Value” means, as of any date of determination, with respect to any
Work of Art, the most recent estimate of value of such Work of Art, as
determined from time to time by the applicable Loan Party in accordance with
Section 5.16.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” or “€” means the single currency of the Participating Member States.
“Eurocurrency”, when used in reference to any Loan or Borrowing denominated in
U.S. Dollars or Sterling, refers to whether such Loan, or the Loans comprising
such Borrowing, bear interest at a rate determined by reference to the Adjusted
LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“European Treaty” shall mean the Treaty establishing the European Community
being the Treaty of Rome of March 25, 1957, as amended by the Single European
Act 1986, the Maastricht Treaty (which was signed at Maastricht on February 7,
1992) and the Treaty of Amsterdam (which was signed in Amsterdam on October 2,
1997).
“European Union Regulation” means Regulation (EU) 2015/848 of 20 May 2015 on
insolvency proceedings (recast).




-24-

--------------------------------------------------------------------------------




“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” has the meaning assigned to such term in the definition of
“Dollar Equivalent”.
“Excluded Assets” means, with respect to any assets of the U.S. Loan Parties:
(a) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, (b) assets in respect of
which pledges and security interests are prohibited by applicable U.S. law, rule
or regulation or agreements with any U.S. governmental authority (other than to
the extent that such prohibition would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC of
any relevant jurisdiction or any other applicable law); provided that,
immediately upon the ineffectiveness, lapse or termination of any such
prohibitions, such assets shall automatically cease to constitute Excluded
Assets, (c) margin stock, (d) to the extent not included in any Borrowing Base,
assets subject to certificates of title (including motor vehicles (other than
motor vehicles subject to certificates of title, provided that perfection of
security interests in such motor vehicles shall be limited to the filing of UCC
financing statements), aircraft and aircraft engines), letter of credit rights
with a value of less than an amount to be set forth in the Loan Documents (other
than to the extent the security interest in such letter of credit right may be
perfected by the filing of UCC financing statements) and commercial tort claims
with a value of less than an amount to be set forth in the Loan Documents, (e)
any lease, license, Capital Lease Obligation or other agreement or any property
subject to a purchase money security interest or similar agreement to the extent
that a grant of a security interest therein would violate or invalidate such
lease, license, Capital Lease Obligation or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
(other than a Loan Party) (other than (x) proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC notwithstanding
such prohibition, (y) to the extent that any such term has been waived or (z) to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC of any
relevant jurisdiction or any other applicable law); provided that, immediately
upon the ineffectiveness, lapse or termination of any such term, such assets
shall automatically cease to constitute Excluded Assets, (f) assets to the
extent a security interest in such assets would result in material adverse tax
consequences to the Company or any of its Subsidiaries as reasonably determined
by the Company in consultation with the Administrative Agent, (g) Equity
Interests in (i) any Person that is not a wholly-owned subsidiary, (ii) any
special purpose entity used for any securitization facility permitted under the
terms of the Loan Documents, (iii) 1334 York, LLC, a Delaware limited liability
company or (iv) any AAP Fund Entity, (h) any leasehold interest in real
property, (i) any real property owned by a Loan Party (and improvements and
Fixtures relating thereto) that is not included in any Borrowing Base, (j) any
escrow, fiduciary, trust or similar account, any payroll or payroll tax account,
any zero balance disbursement account, and any employee benefit account, (k)
Equity Interests in any first-tier CFC or FSHCO or assets of any CFC or FSHCO,
in each case, to the extent limited by Section 9.19, (l) any real property
located in the U.S. and (m) those assets as to which the Administrative Agent
and the Company reasonably agree that the cost, burden or difficulty of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby.
Notwithstanding the foregoing, Excluded Assets shall not include any proceeds,
products, substitutions or replacements of Excluded Assets (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Assets).
“Excluded Domestic Subsidiary” means, at any date of determination, any Domestic
Subsidiary that (a) is not a Wholly-Owned Subsidiary, (b) is an Immaterial
Subsidiary, (c) is prohibited from providing a Loan Guarantee by applicable U.S.
law, rule or regulation or agreements with any U.S. governmental authority
(other than to the extent that such prohibition would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions
of the UCC of any relevant jurisdiction or any other




-25-

--------------------------------------------------------------------------------




applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of any such prohibitions, such Domestic Subsidiary shall
automatically cease to constitute an Excluded Domestic Subsidiary, (d) is a
special purpose entity used for any securitization facility permitted under the
terms of the Loan Documents, (e) with respect to any obligations incurred by or
on behalf of any Borrower that is a U.S. Person, any FSHCO and any subsidiary of
a CFC or FSHCO or (f) the Administrative Agent and the Company reasonably agree
that the cost, burden or difficulty of obtaining such a Loan Guarantee therefrom
are excessive in relation to the benefit to the Lenders afforded thereby.
“Excluded Foreign Subsidiary” means, at any date of determination, any Foreign
Subsidiary that (a) is not a Wholly-Owned Subsidiary, (b) is an Immaterial
Subsidiary or (c) is not required to provide a guarantee pursuant to the Agreed
Security Principles.


“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Guarantor’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Guarantor
or the grant of such security interest becomes or would become effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to the applicable law in effect on the date on which
(i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrowers under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f); and (d) any withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means, collectively, (i) the Amended and Restated
Credit Agreement, dated as of August 22, 2014, by and among the Company, the
Borrowers, the other Credit Parties (as defined therein) party thereto, Wells
Fargo Bank, N.A. (as successor to General Electric Company), as administrative
agent and as collateral agent and the lenders party thereto, as previously
amended, supplemented or otherwise modified from time to time and (ii) the
Amended and Restated Credit Agreement, dated as of August 22, 2014 by and among
the Company, the Domestic Borrowers, the other Credit Parties (as defined
therein) party thereto, Wells Fargo Bank, N.A. (as successor to General Electric
Company), as administrative agent and as collateral agent, and the lenders party
thereto, as previously amended, supplemented or otherwise modified from time to
time.
“Extended Term Art Consignor” has the meaning assigned to such term in the
definition of “Extended Term Art Receivables”.




-26-

--------------------------------------------------------------------------------




“Extended Term Art Debtor” has the meaning assigned to such term in the
definition of “Extended Term Art Receivables”.
“Extended Term Art Documentation” means, with respect to any Extended Term Art
Receivable, collectively, the related consignment agreement, conditions of
business for buyers (if applicable), conditions of business for sellers (if
applicable), conditions of sale and terms of guarantee (if applicable), and
extended payment term agreements.
“Extended Term Art Purchase Price” means, with respect to any Extended Term Art
Receivable, the total purchase price for the underlying Work of Art that is
agreed upon by the related Extended Term Art Debtor.
“Extended Term Art Receivable” means a receivable payable by a buyer arising
from the auction sale of consigned Works of Art (such buyer, an “Extended Term
Art Debtor”), which receivable is owing to a Loan Party pursuant to extended
payment terms offered by such Loan Party to such Extended Term Art Debtor after
such Loan Party’s payment of the related Extended Term Art Purchase Price (net
of any amounts owed to such Loan Party) to the consignor of such Work of Art
(such consignor, an “Extended Term Art Consignor”).
“Extended Term Auction Procedural Requirements” means, with respect to any
Extended Term Art Receivable of a Loan Party, collectively, the following
requirements:
(a)    under the terms of the related conditions of business for buyers or
conditions of sale and terms of guarantee, as applicable, and the other related
Extended Term Art Documentation, title to the underlying Work of Art must not
transfer to the winning bidder unless such Loan Party has received the Extended
Term Art Purchase Price in cleared funds;
(b)    if the related Extended Term Art Documentation is governed under the laws
of the State of New York, (i) under the terms of the related consignment
agreement (x) if such Loan Party pays any portion of the net sale proceeds for
the related Work of Art to the related Extended Term Art Consignor and such Loan
Party has not collected payment of such amount that such Loan Party paid to such
Extended Term Art Consignor, simultaneously with such payment made by such Loan
Party to such Extended Term Art Consignor, such Extended Term Art Consignor
shall have assigned any and all rights it has against the related Extended Term
Art Debtor (to the extent of such payment) to such Loan Party and (y) the
related Extended Term Art Consignor shall be required to execute any document
such Loan Party reasonably requests to evidence such assignment and (ii) the
related conditions of sale and terms of guarantee must be (x) printed on the
back of the sale catalogue for the related auction and (y) included in the
pre-sale announcement;
(c)    if the related Extended Term Art Documentation is governed under the laws
of England and Wales or Hong Kong, (i) the conditions of business for buyers
must be (x) displayed in a reasonably conspicuous manner in the applicable sale
location or (y) made available to the related Extended Term Art Debtor in a
manner approved by the Administrative Agent in writing and (ii) under the terms
of the conditions of business for sellers, if the related Extended Term Art
Debtor fails to pay the applicable Extended Term Art Purchase Price but such
Loan Party agrees to remit to the related Extended Term Art Consignor an amount
equal to the applicable Extended Term Art Purchase Price (net of amounts owed to
such Loan Party), ownership of the related Work of Art shall have passed to such
Loan Party, and such Loan Party shall have the benefit of all of such Extended
Term Art Consignor’s representations, warranties and indemnities set out in such
conditions of business for sellers; and
(d)    the related Extended Term Art Debtor must have agreed, pursuant to a
paddle registration form, absentee/telephone bidding form and/or online
registration form, as applicable, to be bound by the related conditions of
business of buyers or the conditions of sale and terms of guarantee, as
applicable.




-27-

--------------------------------------------------------------------------------




“Extenuating Circumstance” means any period during which the Administrative
Agent has determined in its sole reasonable discretion (i) that due to
unforeseen and/or nonrecurring circumstances, it is impractical and/or not
feasible to submit or receive a Borrowing Request or Interest Election Request
by email or fax or through Electronic System, and (ii) to accept a Borrowing
Request or Interest Election Request telephonically.
“fair market value” means the fair market value of the relevant property or
asset as determined in good faith by the Company.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“FATCA Deduction” means a deduction or withholding from a payment with respect
to a Loan or Commitment extended to a U.K. Borrower under a Loan Document
required by FATCA.


“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Financial Covenant Test Period” means any period (a) commencing on the last day
of the most recent period of four consecutive fiscal quarters of the Company
then ended for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a)) on or prior to
the date Aggregate Availability at any time is less than the greater of (i) 10%
of the Line Cap and (ii) $110,000,000 and (b) ending on the day after Aggregate
Availability has exceeded the greater of (i) 10% of the Line Cap and (ii)
$110,000,000 for thirty (30) consecutive days.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower or a director or manager
fulfilling such role.
“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004.
“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) EBITDA minus
Unfinanced Capital Expenditures minus cash income taxes paid (net of income tax
refunds), other than the Specified Transition Tax to (b) Fixed Charges, all
calculated for the period of four consecutive fiscal quarters ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter most recently ended prior to such date for which financial
statements have been delivered pursuant to Section 5.01(a) and (b) (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.04(a))). For the purpose of the Fixed Charge Coverage
Ratio, EBITDA shall be determined on a Pro Forma Basis.




-28-

--------------------------------------------------------------------------------




“Fixed Charges” means, with respect to the Company and its Subsidiaries, on a
consolidated basis, for any fiscal period, an amount equal to:


(a) the aggregate of all cash Interest Expense with respect to such period,
other than (i) any discounts or upfront fees, (ii) amortization of closing fees
incurred in conjunction with this Agreement, the Senior Note Indenture or any
other agreement governing any other Indebtedness and (iii) amortization of
interest accrued on amounts payable on the unfunded senior management benefit
plan of the Company and its Subsidiaries; plus


(b) scheduled payments of principal with respect to Indebtedness during such
period, other than, solely for the 2017-2021 fiscal years of the Company,
repayment of Indebtedness in respect of the York Avenue Loan Agreement; provided
that, the aggregate amount excluded from clause (b) pursuant to this clause (b)
shall not exceed (x) $37,000,000 for the 2017 fiscal year of the Company or (y)
$6,250,000 for each of the 2018-2021 fiscal years of the Company; plus


(c) dividends and distributions made with respect to Equity Interests in the
Company paid in cash (other than, for the avoidance of doubt, any share
repurchases by the Company of Equity Interests in the Company) during such
period.


Notwithstanding the foregoing, (i) solely for purposes of determining
satisfaction of the Payment Condition with respect to a proposed share
repurchase pursuant to Section 6.08(a)(iv) or proposed prepayment of
Subordinated Indebtedness pursuant to Section 6.08(b)(v), “Fixed Charges” shall
also include all share repurchases of Equity Interests in the Company and all
prepayments of Indebtedness and (ii) solely for purposes of determining the
Fixed Charge Coverage Ratio with respect to a proposed Restricted Payment
pursuant to Section 6.08(a)(v), “Fixed Charges” shall also include all
Restricted Payments, in each case of clauses (i) and (ii), calculated on a
consolidated basis with respect to the Company and its Subsidiaries for such
period.


“Foreign Borrowers” means, collectively, the U.K. Borrowers and the H.K.
Borrower.
“Foreign Borrowers Revolving Exposure” means, with respect to any Lender at any
time, the sum of (a) the Dollar Equivalent of the outstanding principal amount
of Revolving Loans made by such Lender to the Foreign Borrowers at such time
plus (b) the Dollar Equivalent of such Lender’s LC Exposure with respect to
Letters of Credit issued for the account of the Foreign Borrowers at such time
plus (c) the Dollar Equivalent of such Lender’s Swingline Exposure with respect
to Swingline Loans made to the Foreign Borrowers at such time plus (d) an amount
equal to its Applicable Percentage of the Dollar Equivalent of the aggregate
outstanding principal amount of Overadvances made to the Foreign Borrowers at
such time plus (e) an amount equal to its Applicable Percentage of the Dollar
Equivalent of the aggregate outstanding principal amount of Protective Advances
made to the Foreign Borrowers at such time.


“Foreign Borrowers U.S. Utilization” means, at any time, the excess, if any, of
(a) the aggregate amount of Foreign Borrowers Revolving Exposures of all Lenders
over (b) the Foreign Borrowing Base.


“Foreign Borrowing Base” means, at any time an amount equal to:
(a)    85% of the Available Foreign Art Loan Balance at such time; plus
(b)    60% of the Foreign Loan Parties’ Eligible Art Inventory at such time,
valued at the lower of cost or market value; plus
(c)    the Foreign Eligible Extended Term Art Component at such time; plus




-29-

--------------------------------------------------------------------------------




(d)    the Foreign Trademark Component at such time; plus
(e)    the U.K. Real Property Component at such time; minus
(f)    Reserves related to each Foreign Loan Party established by the
Administrative Agent in its Permitted Discretion;
provided that, in no event shall (A) the sum of the Domestic Trademark Component
plus the Foreign Trademark Component plus the U.K. Real Property Component
exceed the lesser of (i) an amount equal to 35% of the Aggregate Borrowing Base
and (ii) $275,000,000 and (B) the Automobile Work of Art Component exceed
$50,000,000.


The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Foreign Borrowing Base, with any such changes to be effective
three (3) Business Days after delivery of notice thereof to the Borrower
Representative and the Lenders, it being understood and agreed that decreases in
advance rates may not be made other than in accordance with Section 9.02(b). The
Foreign Borrowing Base at any time shall be determined by reference to the most
recent applicable Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Sections 4.01(j) or 5.01(f) of this Agreement.


“Foreign Collateral Documents” means, collectively, the English Security
Agreements, the Hong Kong Security Agreements, and any agreements, instruments
and documents executed by a Foreign Loan Party in connection with this Agreement
that are intended to create or perfect Liens on the Collateral to secure the
Secured Obligations, including, without limitation, all other security
agreements and pledge agreements, whether theretofore, now or hereafter executed
by any Foreign Loan Party and delivered to the Administrative Agent.
“Foreign Currency” and “Foreign Currencies” means the Agreed Currencies other
than U.S. Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the Dollar Equivalent
of the aggregate amount of all LC Disbursements in respect of Foreign Currency
Letters of Credit that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Eligible Extended Term Art Component” means, as of any date of
determination, an amount equal to the lesser of (a) 75% of the Extended Term Art
Purchase Price (to the extent any buyer’s premium or any taxes are included in
the calculation thereof, net of such buyer’s premium and such taxes (including,
without limitation, VAT)) with respect to Eligible Extended Term Art Receivables
of the Foreign Loan Parties as of such date and (b) $150,000,000, or such lower
amount as shall be specified by the Borrower Representative in the most recent
Borrowing Base Certificate.


“Foreign Guaranteed Obligations” has the meaning assigned to such term in
Section 11.01.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.
“Foreign Loan Parties” means, collectively, the Foreign Borrowers and any other
Person organized under the laws of any jurisdiction other than the laws of a
jurisdiction located in the U.S., in each case that becomes a party hereto and
to a Foreign Collateral Document, whether by joinder or otherwise.




-30-

--------------------------------------------------------------------------------




“Foreign Obligated Party” has the meaning assigned to such term in Section
11.02.
“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement or any kind that is not subject to U.S. law and that is established,
maintained or contributed to by any Loan Party or any of its Subsidiaries or
Affiliates in respect of which any Loan Party or any of its Subsidiaries or
Affiliates has any liability, obligation or contingent liability.
“Foreign Secured Obligations” means all Secured Obligations of the Foreign Loan
Parties. For the avoidance of doubt, the Secured Obligations of any U.S. Loan
Party shall not constitute “Foreign Secured Obligations”.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Foreign Trademark Component” means, as of any date of determination, an amount
specified by the Borrower Representative in the most recent Borrowing Base
Certificate as the “Foreign Trademark Component”; provided that, in no event
shall the sum of (a) the Domestic Trademark Component as of such date plus (b)
the Foreign Trademark Component as of such date exceed the lesser of (i) the
Maximum Trademark Component and (ii) $120,000,000.
“FSHCO” means a Domestic Subsidiary the only assets of which consist of direct
or indirect equity (or equity and debt) of one or more CFCs.


“Funding Account” has the meaning assigned to such term in Section 4.01(h).
“GAAP” means generally accepted accounting principles in the U.S.
“Goods” means all “goods” as defined in the UCC, now owned or hereafter acquired
by any Borrower or any Subsidiary, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC.
“Governmental Authority” means the government of the U.S., U.K., Hong Kong or
any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity (including any European
supranational body) exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government,
including the European Central Bank and the Council of Ministers of the European
Union.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include (i) endorsements
for collection or deposit in the ordinary course of business, (ii) customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted hereunder
(other than obligations with respect to Indebtedness), or (iii) performance
guarantees




-31-

--------------------------------------------------------------------------------




provided by the Company or any of its Subsidiaries for the benefit of the
Company or a Wholly-Owned Subsidiary and entered into in the ordinary course of
business.
“Guaranteed Obligations” means, collectively, the Domestic Guaranteed
Obligations and the Foreign Guaranteed Obligations.
“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any applicable Environmental Law;
(b) those substances listed as hazardous substances by the U.S. Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable, explosive
or radioactive.
“HIBO Impacted Interest Period” has the meaning assigned to such term in the
definition of “HIBO Rate”.


“HIBO Rate” means, with respect to any HKD Borrowing denominated in Hong Kong
Dollars and for any applicable Interest Period, HIBO Screen Rate as of 11:00
a.m. (Hong Kong time) on the first day of such Interest Period; provided that,
if HIBO Screen Rate shall not be available at such time for such Interest Period
(a “HIBO Impacted Interest Period”), then the HIBO Rate for Hong Kong Dollars
and such Interest Period shall be the Interpolated Rate, subject to Section 2.14
in the event that the Administrative Agent shall conclude that it shall not be
possible to determine such Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error). If the HIBO Rate shall be less
than zero, the HIBO Rate shall be deemed to be zero.
“HIBO Screen Rate” means the Hong Kong interbank offered rate administered by
the Hong Kong Association of Banks (or any other Person which takes over the
administration of that rate) for the relevant period displayed on page HKABHIBOR
of the Thomson Reuters screen (or any replacement Thomson Reuters page which
displays that rate) or on the appropriate page of such other information service
which publishes that rate from time to time in place of Thomson Reuters. If such
page or service ceases to be available, the Administrative Agent may specify
another page or service displaying the relevant rate after consultation with the
Company.


“H.K. Borrower” means Sotheby’s Hong Kong Limited (capture.jpg [capture.jpg]), a
company incorporated under the laws of Hong Kong with registered company number
38241.
“H.K. Loan Party” means each Loan Party that is incorporated under the laws of
Hong Kong.
“H.K. Tranche Commitment” means, with respect to each H.K. Tranche Lender, the
commitment, if any, of such Lender to make H.K. Tranche Revolving Loans and to
acquire participations in H.K. Tranche Letters of Credit, Protective Advances,
Overadvances and Swingline Loans hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each H.K.
Tranche Lender’s H.K. Tranche Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption (or other documentation
contemplated by this Agreement) pursuant to which such H.K. Tranche Lender shall
have assumed its H.K. Tranche Commitment, as applicable. The aggregate principal
amount of the H.K. Tranche Commitments on the Effective Date is $50,000,000.
“H.K. Tranche Credit Event” means a H.K. Tranche Revolving Borrowing, the
issuance, amendment, renewal or extension of a H.K. Tranche Letter of Credit,
the making of a Swingline Loan, Overadvance or




-32-

--------------------------------------------------------------------------------




Protective Advance that the H.K. Tranche Lenders are required to participate in
pursuant to the terms hereof, or any of the foregoing.
“H.K. Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Equivalent of all outstanding H.K. Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Equivalent of all LC Disbursements in
respect of H.K. Tranche Letters of Credit that have not yet been reimbursed by
or on behalf of the Domestic Borrowers at such time. The H.K. Tranche LC
Exposure of any H.K. Tranche Lender at any time shall be its H.K. Tranche
Percentage of the total H.K. Tranche LC Exposure at such time.
“H.K. Tranche Lender” means a Lender with a H.K. Tranche Commitment or holding
H.K. Tranche Revolving Loans.
“H.K. Tranche Letter of Credit” means any Letter of Credit issued under the H.K.
Tranche Commitments pursuant to this Agreement.
“H.K. Tranche Percentage” means, with respect to any H.K. Tranche Lender, a
percentage equal to a fraction the numerator of which is such Lender’s H.K.
Tranche Commitment and the denominator of which is the aggregate H.K. Tranche
Commitments of all H.K. Tranche Lenders (provided that, if the H.K. Tranche
Commitments have terminated or expired, the H.K. Tranche Percentages shall be
determined based upon such Lender’s share of the aggregate H.K. Tranche
Revolving Exposures of all Lenders at that time); provided that, in accordance
with Section 2.20, so long as any H.K. Tranche Lender shall be a Defaulting
Lender, such H.K. Tranche Lender’s H.K. Tranche Commitment shall be disregarded
in the foregoing calculation.
“H.K. Tranche Revolving Borrowing” means a Borrowing comprised of H.K. Tranche
Revolving Loans.
“H.K. Tranche Revolving Exposure” means, with respect to any H.K. Tranche Lender
at any time, and without duplication, the sum of (a) the Dollar Equivalent of
the outstanding principal amount of such Lender’s H.K. Tranche Revolving Loans
plus (b) the Dollar Equivalent of such Lender’s H.K. Tranche LC Exposure plus
(c) the Dollar Equivalent of such Lender’s H.K. Tranche Swingline Exposure plus
(d) an amount equal to its H.K. Tranche Percentage of the Dollar Equivalent of
the aggregate outstanding principal amount of Overadvances at such time that the
H.K. Tranche Lenders have purchased participations in pursuant to the terms
hereof plus (e) an amount equal to its H.K. Tranche Percentage of the Dollar
Equivalent of the aggregate outstanding principal amount of Protective Advances
at such time that the H.K. Tranche Lenders have purchased participations in
pursuant to the terms hereof.
“H.K. Tranche Revolving Loan” means a Loan made by a H.K. Tranche Lender
pursuant to Section 2.01.
“H.K. Tranche Swingline Exposure” means, at any time, the Dollar Equivalent of
the aggregate principal amount of all outstanding Swingline Loans that the H.K.
Tranche Lenders have purchased participations in pursuant to the terms hereof.
The H.K. Tranche Swingline Exposure of any H.K. Tranche Lender at any time shall
be its H.K. Tranche Percentage of the total H.K. Tranche Swingline Exposure at
such time.
“HKD”, when used in reference to (a) a rate of interest, refers to the HIBO
Screen Rate, and (b) any Loan or Borrowing, refers to such Loan, or the Loans
comprising such Borrowing, bearing interest at a rate determined by reference to
the HIBO Screen Rate.
“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.




-33-

--------------------------------------------------------------------------------




“Hong Kong Dollars” or “HK$” means the lawful currency of Hong Kong.
“Hong Kong Security Agreements” means (a) the Hong Kong law debenture (including
any and all supplements and/or amendments thereto) entered into on or around the
Effective Date by the H.K. Borrower and Sotheby’s Wine Hong Kong Limited
(capture.jpg [capture.jpg]) as chargors, and the Administrative Agent, (b) the
Hong Kong law share mortgage (including any and all supplements and/or
amendments thereto) entered into on or around the Effective Date by, among
others, Sotheby’s Inc. as mortgagor, and the Administrative Agent, and (c) any
other pledge or security agreement governed by Hong Kong law and entered into,
after the date of this Agreement by any Loan Party (as required by this
Agreement or any other Loan Document) or any other Person for the benefit of the
Administrative Agent and the other Secured Parties, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
that had consolidated assets representing five percent (5%) or less of the
Consolidated Total Assets on the last day of the most recent fiscal quarter;
provided, that the consolidated assets of all Subsidiaries that would otherwise
be deemed Immaterial Subsidiaries under this definition shall not exceed ten
percent (10%) of the Consolidated Total Assets.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) obligations under any liquidated earn-out, (k) any other Synthetic Lease
Obligations and (l) obligations, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under any and
all Swap Agreements, to the extent required to be shown as a liability on a
balance sheet prepared in accordance with GAAP. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, (i) Indebtedness shall not include any trade payables and accrued
expenses or purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranties or other unperformed obligations of the
seller of such asset and (ii) solely for purposes of calculating the Fixed
Charge Coverage Ratio, the Interest Coverage Ratio, and the Total Secured
Leverage Ratio at any time, Total Indebtedness shall not include any
Indebtedness of the type described in clauses (c), (d), (h) (to the extent
arising from a commercial letter of credit or letter of guaranty), (i), (j), (k)
or (l) above.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).




-34-

--------------------------------------------------------------------------------




“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrowers, any of their Subsidiaries or any of its
Affiliates or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
“Information” has the meaning assigned to such term in Section 9.12.
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Coverage Ratio” means, at any date, the ratio of (a) EBITDA to (b) the
aggregate of all cash Interest Expense with respect to the applicable period,
other than (i) any discounts or upfront fees, (ii) amortization of closing fees
incurred in conjunction with this Agreement, the Senior Note Indenture or any
other agreement governing any other Indebtedness and (iii) amortization of
interest accrued on amounts payable on the unfunded senior management benefit
plan of the Company and its Subsidiaries, all calculated for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter most
recently ended prior to such date for which financial statements have been
delivered pursuant to Section 5.01(a) and (b) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a))). For the purposes of the Interest Coverage Ratio, EBITDA shall be
determined on a Pro Forma Basis.
“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Company and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Company and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptances and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Company and its Subsidiaries for such period in
accordance with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan and any Foreign
Swingline Loan, the first Business Day of each calendar quarter and the Maturity
Date, and (b) with respect to any Eurocurrency Loan, or HKD Loan (other than a
Foreign Swingline Loan), the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part (and, in the case of a Eurocurrency
Borrowing, or HKD Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period)
and the Maturity Date.
“Interest Period” means, with respect to any Eurocurrency Borrowing or HKD
Borrowing, the period commencing on the date of such Eurocurrency Borrowing or
HKD Borrowing and ending on the numerically corresponding day in the calendar
month that is one week or one, two, three or six months thereafter (or, with the
consent of each applicable Lender, twelve months or a shorter period), as the
Borrower Representative may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Interpolated Rate” means:






-35-

--------------------------------------------------------------------------------




(a) in the case of a Eurocurrency Borrowing, at any time, for any Interest
Period, the rate per annum (rounded to the same number of decimal places as the
LIBO Screen Rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (i) the LIBO Screen
Rate for the longest period (for which the LIBO Screen Rate is available) that
is shorter than the LIBO Impacted Interest Period and (ii) the LIBO Screen Rate
for the shortest period (for which the LIBO Screen Rate is available) that
exceeds the LIBO Impacted Interest Period, in each case, at such time; provided,
that if any Interpolated rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement; and
(b) in the case of an HKD Borrowing, at any time, for any Interest Period, the
rate per annum (rounded upwards to five decimal places) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (i) the HIBO Screen Rate for the longest period (for which
the HIBO Screen Rate is available) that is shorter than the HIBO Impacted
Interest Period and (ii) the HIBO Screen Rate for the shortest period (for which
the HIBO Screen Rate is available) that exceeds the HIBO Impacted Interest
Period, in each case, at such time; provided, that if any Interpolated rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.


“Inventory” has the meaning assigned to such term in each applicable Security
Agreement.
“Investment” has the meaning assigned to such term in Section 6.04.
“IRS” means the U.S. Internal Revenue Service.
“Issuing Bank” means, individually and collectively, each of JPMCB, Wells Fargo
Bank, N.A. and ING Capital LLC in its capacity as the issuer of Letters of
Credit hereunder, and any other Revolving Lender from time to time designated by
the Borrower Representative as an Issuing Bank, with the consent of such
Revolving Lender and the Administrative Agent, and their respective successors
in such capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
At any time there is more than one Issuing Bank, all singular references to the
Issuing Bank shall mean any Issuing Bank, either Issuing Bank, each Issuing
Bank, the Issuing Bank that has issued the applicable Letter of Credit, or both
(or all) Issuing Banks, as the context may require.
“Issuing Bank Sublimits” means, as of the Effective Date, (i) $20,000,000, in
the case of JPMCB, (ii) $20,000,000, in the case of Wells Fargo Bank, N.A.,
(iii) $20,000,000, in the case of ING Capital LLC, and (iv) in the case of any
other Issuing Bank, such amount as shall be designated to the Administrative
Agent and the Borrower Representative in writing by such Issuing Bank; provided
that, any Issuing Bank shall be permitted, with the consent of the Borrower
Representative, at any time to increase or reduce its Issuing Bank Sublimit upon
providing five (5) days’ prior written notice thereof to the Administrative
Agent.
“ITA” means the Income Tax Act 2007 (U.K.), as amended from time to time.
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.
“Joint Bookrunner” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
N.A. and HSBC Bank USA, N.A., in its capacity joint bookrunner hereunder.


“Joint Lead Arranger” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
N.A., HSBC Bank USA, N.A. and ING Capital LLC, in its capacity joint lead
arranger hereunder.




-36-

--------------------------------------------------------------------------------




“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, collectively, the H.K. Tranche LC Exposure, U.S. Tranche LC
Exposure and the U.K. Tranche LC Exposure.
“Lease Document” means an agreement for lease, an occupational lease or any
other document designated as such by the Lenders or the Loan Parties.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes each Swingline Lender and each Issuing
Bank.
“Letters of Credit” means the letters of credit or bank guarantees issued
pursuant to this Agreement, and the term “Letter of Credit” means any one of
them or each of them singularly, as the context may require.
“LIBO Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.


“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency and Interest Period; provided that, if the LIBO Screen Rate shall not
be available at such time for such Interest Period (a “LIBO Impacted Interest
Period”), then the LIBO Rate for such Agreed Currency and such Interest Period
shall be the Interpolated Rate, subject to Section 2.14 in the event that the
Administrative Agent shall conclude that it shall not be possible to determine
such Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error). Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency and for any applicable Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Agreed Currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent from time to time in its reasonable discretion at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency and Interest Period); provided that, if the LIBO Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, assignment by way of security, charge or security interest in, on
or of such asset, or any agreement, undertaking or arrangement having a similar
effect, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing (other
than operating leases)) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.




-37-

--------------------------------------------------------------------------------




“Line Cap” means, at any time, the lesser of (a) the Aggregate Revolving
Commitment and (b) the Aggregate Borrowing Base then in effect.


“Liquidity Amount” means, at any time, the sum of (i) the Aggregate Availability
at such time plus (ii) the aggregate amount of the Loan Parties’ Unrestricted
Cash not included in any Borrowing Base at such time.


“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Auction Guaranty Side Letter, the Collateral Documents, each Loan Guarantee, and
all other agreements, instruments and documents designated by the Borrowers and
the Administrative Agent as a “Loan Document”. Any reference in this Agreement
or any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.
“Loan Guarantor” means each Loan Party, and shall include each U.S. Loan Party
in the case of Article X and each Foreign Loan Party in the case of Article XI.
“Loan Guarantee” means, collectively, Article X and Article XI of this Agreement
and, if applicable, each separate Guarantee, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrowers, delivered by each
Loan Guarantor that is a Foreign Subsidiary (which Guarantee shall be governed
by the laws of the country in which such Foreign Subsidiary is located), as it
may be amended or modified and in effect from time to time.
“Loan Parties” means, collectively, the U.S. Loan Parties, the Foreign Loan
Parties, and any other Person who becomes a party to this Agreement pursuant to
a Joinder Agreement and their respective successors and assigns, and the term
“Loan Party” shall mean any one of them or all of them individually, as the
context may require.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement to be made under the U.S. Tranche Commitment, (ii) London, England
time in the case of a Loan, Borrowing or LC Disbursement to be made under the
U.K. Tranche Commitment and (iii) Hong Kong time in the case of a Loan,
Borrowing or LC Disbursement to be made under the H.K. Tranche Commitment.
“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.


“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations or financial condition of the Company and its Subsidiaries,
taken as a whole, (ii) the ability of the Loan Parties, taken as a whole, to
perform their payment obligations under the Loan Documents, (iii) the validity
or enforceability of the Administrative Agent’s Liens on the Collateral or the
priority of such Liens or (iv) the material rights or remedies of the
Administrative Agent, the Issuing Banks or the Lenders under the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties and their Subsidiaries in an aggregate principal amount
exceeding $30,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting




-38-

--------------------------------------------------------------------------------




agreements) that Company or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.
“Maturity Date” means June 26, 2023 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.
“Maximum Distribution Amount” has the meaning assigned to such term in Section
6.08(a)(v).
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
“Maximum Trademark Component” means, as of any date of determination, an amount
equal to 75% of the Net Orderly Liquidation Value of all Trademarks of the Loan
Parties on a consolidated basis, as determined by the Administrative Agent in
good faith based on the most recent Trademark appraisal (as conducted by a third
party, independent appraiser) ordered by the Administrative Agent.
“Monthly Collateral Reporting Period” mean a period commencing on the date on
which the Aggregate Revolving Exposure exceeds 20% of the Aggregate Revolving
Commitment or 30% of the Line Cap and continues until such subsequent date, if
any, on which the Aggregate Revolving Exposure is less than such threshold for a
period of twenty-one (21) consecutive calendar days.


“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Orderly Liquidation Value” means, with respect to the Trademark of any
Person, the orderly liquidation value thereof as determined in a manner
reasonably acceptable to the Administrative Agent by a third party independent
appraiser reasonably acceptable to the Administrative Agent, net of all costs of
liquidation thereof.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Oberon” has the meaning ascribed to it in the definition of “Domestic
Borrower”.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership, administration or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Loan Parties to any of the Lenders, the Administrative Agent, the Issuing
Bank or any indemnified party, individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made




-39-

--------------------------------------------------------------------------------




or reimbursement or other obligations incurred or any of the Letters of Credit
or other instruments at any time evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Original Currency” has the meaning assigned to such term in Section 2.18(b).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overadvance” has the meaning assigned to such term in Section 2.05(b).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate; provided that, if the Overnight Bank Funding Rate shall be
less than zero, such rate shall be deemed to be zero.
“Overnight HIBO Rate” means a rate per annum equal to the Hong Kong interbank
offered rate as administered by the Hong Kong Association of Banks (or any other
Person which takes over the administration of such rate) for overnight deposits
in Hong Kong Dollars displayed on page HKABHIBOR of the Thomson Reuters screen
(or any replacement Thomson Reuters page which displays that rate) or, in each
case, on the appropriate page of such other information service which publishes
that rate from time to time in place of Thomson Reuters; and if such page or
service ceases to be available, the Administrative Agent may specify another
page or service displaying the relevant rate after consultation with the
Company; provided that, if the Overnight HIBO Rate shall be less than zero, such
rate shall be deemed to be zero.


“Overnight LIBO Rate” means a rate per annum equal to the London interbank
offered rate as administered by ICE Benchmark Administration Limited (or any
other Person that takes over the administration of such rate) for overnight
deposits in any Agreed Currency (as the case may be) as displayed on the
applicable Reuters screen page (currently page LIBOR01) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be reasonably
selected by the Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, on such day; provided that
if an Overnight LIBO Rate shall be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).




-40-

--------------------------------------------------------------------------------




“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to economic and monetary union.
“Party” means a party to this Agreement.
“Payment Condition” means, with respect to any proposed event on any date, a
condition that is satisfied if (a) both immediately before and immediately after
giving effect to the proposed action on such date, no Event of Default shall
have occurred and be continuing and (b) either (i) after giving effect to the
proposed event, pro forma Aggregate Availability shall be greater than the
greater of $150,000,000 and 13% of the Line Cap or (ii) after giving effect to
the proposed event, both (A) pro forma Aggregate Availability shall be greater
than the greater of $100,000,000 and 9% of the Line Cap and (B) the Fixed Charge
Coverage Ratio, computed on a pro forma basis after giving effect to such
proposed event for the period of four (4) consecutive fiscal quarters ending on
the most recent fiscal quarter of the Company for which financial statements
have been delivered pursuant to Section 5.01, shall be no less than 1.15 to
1.00.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor entity thereto.
“Pension Plan” means any Plan or any Foreign Pension Plan.
“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
“Permitted Acquisition” means any Acquisition by the Company or any of its
Subsidiaries in a transaction that satisfies each of the following requirements:
(a)    such Acquisition is not a hostile or contested acquisition;
(b)    immediately prior to the consummation of such Acquisition and immediately
after giving effect to the consummation of such Acquisition, no Event of Default
shall exist;
(c)    the business acquired in connection with such Acquisition is not
primarily engaged, directly or indirectly, in any line of business other than
the businesses in which the Company or any of its Subsidiaries are engaged on
the Effective Date and any business activities that are reasonably related,
similar, ancillary, complimentary or incidental thereto;
(d)    for any Acquisition with a purchase price payable in cash in excess of
$75,000,000, as soon as available, but not less than five (5) days prior to such
Acquisition (or such shorter period as may be agreed by the Administrative Agent
in its reasonable discretion), the Borrower Representative has provided the
Administrative Agent (i) notice of such Acquisition and (ii) to the extent
readily available to the Borrower Representative and subject to compliance with
any applicable confidentiality obligations, a copy of all business and financial
information reasonably requested by the Administrative Agent including pro forma
financial statements, statements of cash flow, and Aggregate Availability
projections;
(e)    if the Art Loans, Art Inventory, Extended Term Art Receivables,
Trademarks and/or real property acquired in connection with such Acquisition are
proposed to be included in the determination of any Borrowing Base and (i) have
a fair market value in excess of $75,000,000 and (ii) would, if so included in
any Borrowing Base, constitute seven and a half percent (7.5%) or more of the
Aggregate Borrowing Base, the Administrative Agent shall have (x) received an
appraisal of such Trademarks and real property from one or more third party,
independent firms reasonably satisfactory to the Administrative Agent and (y)




-41-

--------------------------------------------------------------------------------




conducted an audit and field examination of such assets, the results of which in
each case shall be reasonably satisfactory to the Administrative Agent;
(f)    if such Acquisition involves a merger or a consolidation involving a
Borrower or any other Loan Party, such Borrower or such Loan Party, as
applicable, shall be the surviving entity;
(g)    all actions required to be taken with respect to any newly acquired or
formed Wholly-Owned Subsidiary of a Borrower or a Loan Party, as applicable, to
the extent required under Section 5.14 shall be taken; and
(h)    subject to compliance with any applicable confidentiality obligations,
the Borrower Representative shall have delivered to the Administrative Agent the
final executed purchase agreement or similar agreement relating to such
Acquisition within 15 days (or such later date as the Administrative Agent may
agree in its reasonable discretion) following the consummation thereof.
“Permitted Art Loan Country” means (a) the United States of America, (b)
England, (c) Wales, (d) Hong Kong, (e) Switzerland and (f) any other country
with respect to which the Administrative Agent, in its Permitted Discretion in
consultation with the Lenders, shall have determined (and notified the Borrowers
in writing) that Works of Art securing repayment of an Art Loan may be located
in such country without causing such Works of Art to fail to constitute Eligible
Art Loan Collateral pursuant to clause (c) of the definition thereof, it being
understood that the Administrative Agent may withdraw such determination at any
time upon 60 days prior written notice to the Borrowers in its Permitted
Discretion with respect to any country (other than the United States of America,
England, Wales, Hong Kong and Switzerland) and thereafter such country shall not
constitute a Permitted Art Loan Country.
“Permitted Consignment” means a “consignment” (as defined in Section 9-
102(a)(20) of the UCC) governed under the laws of the United States of America
(or any State thereof) of Art Inventory by a Loan Party to a Person, with
respect to which consignment, such Loan Party has taken all of the following
actions:
(a)    conducted UCC searches against such Person in all applicable
jurisdictions;
(b)    filed a UCC-1 financing statement in the applicable jurisdiction, naming
such Loan Party as consignor and such Person as consignee, and providing an
adequate description of such Art Inventory for the collateral description;
(c)    if applicable, taken all actions required pursuant to, and otherwise
satisfied the requirements set forth in, Section 9-324(b) of the UCC in order to
maintain a security interest in such Art Inventory that has priority over all
conflicting security interests in such Art Inventory;
(d)    provided evidence to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, of such Loan Party’s
completion of the actions described in clauses (a) through (c), as applicable,
of this definition; and
(e)    taken any additional actions reasonably requested by the Administrative
Agent from time to time with respect to such Art Inventory within ten (10)
Business Days (or such later date as the Administrative Agent shall agree to in
its reasonable discretion) of the Administrative Agent’s request therefor in
order to protect the interests of the Administrative Agent therein under all
applicable laws.
“Permitted Discretion” means the commercially reasonable determination made in
good faith and in the exercise of reasonable (from the perspective of a secured
asset-based lender) credit judgment in accordance with customary business
practices of the Administrative Agent for comparable asset-based lending
transactions.




-42-

--------------------------------------------------------------------------------




“Permitted Encumbrances” means:
(a)    Liens for Taxes that are not yet due and payable or which are being
contested in accordance with Section 5.04;
(b)    statutory Liens of carriers, warehousemens, mechanics, materialmens,
repairmens, suppliers (including sellers of goods) and landlords, or other Liens
imposed by law or pursuant to customary reservations of retention of title, in
each case arising in the ordinary course of business and securing obligations
that are not overdue by more than thirty (30) days or are being contested in
compliance with Section 5.04;
(c)    pledges or deposits of money securing statutory obligations under
workmen’s compensation, unemployment insurance, social security or public
liability laws or similar legislation (excluding Liens under ERISA);
(d)    pledges or deposits of money securing bids, tenders, contracts (other
than contracts for the payment of money) or leases to which the Company or any
of its Subsidiaries is a party as lessee made in the ordinary course of
business;
(e)    deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which the Company or any of its Subsidiaries is a party;
(f)    any attachment or judgment lien not constituting an Event of Default
under clause (l) of Article VII;
(g)    subject to Section 5.12(a)(ii), leases, licenses, subleases and
sublicenses of assets (including, without limitation, real property and
intellectual property rights) in the ordinary course of business which do not
materially interfere with the ordinary conduct of business of any Borrower or
any Subsidiary (and which otherwise satisfy the provisions of Section 6.05(i))
or those which have otherwise been disclosed to a Lender (in respect of the
Eligible Real Property, in the CLLS Certificate of Title) and as to any leased
real property (other than the Eligible Real Property), any Lien on the
underlying fee interest;
(h)    Liens arising from precautionary UCC or similar personal property
security financing statement filings or registrations regarding operating leases
entered into by any Borrower or any Subsidiary, or any precautionary or
anticipatory filings (including notices of commencement) with respect to real
estate;
(i)    easements, encroachments, zoning restrictions, rights-of-way, minor title
deficiencies and similar encumbrances on real property imposed by law or arising
in the ordinary course of business that do not secure any monetary obligations
and do not materially detract from the value of the affected property or
materially interfere with the ordinary conduct of business of the Company and of
its Subsidiaries taken as a whole (and (to the extent applicable) any other
Liens “insured over” by the applicable title insurance company);
(j)    any Lien in favor of a consignor on a segregated deposit account
established for the benefit of such consignor and into which only proceeds of
Works of Art consigned by such consignor to the Company or any of its
Subsidiaries for sale (including the Company’s or any of its Subsidiaries’
commissions on such sales) are deposited; provided, that if such consignor is an
Art Loan Debtor, such Lien shall constitute a “Permitted Encumbrance” only if an
agreement among the applicable Loan Party, such consignor and the applicable
account bank expressly states that amounts received in such deposit account
shall be transferred first, without any further consent of any Person, to the
applicable Loan Party until the related Art Loan is repaid in full prior to any
such amounts being transferred to such consignor;




-43-

--------------------------------------------------------------------------------




(k)    presently existing or hereafter created Liens in favor of the
Administrative Agent, on behalf of Secured Parties, pursuant to the Loan
Documents;
(l)    any lien or banker’s right of set-off or combination of accounts arising
by operation of law or in accordance with standard terms of banking;
(m)    Liens expressly permitted under clauses (c) and (d) of Section 6.02 of
the Agreement;
(n)    Liens arising in the ordinary course of business in favor of consignors
securing Works of Art of such consignors that are consigned to the Company or
any of its Subsidiaries for sale;
(o)    pledges, deposit accounts or cash collateral in the ordinary course of
business securing liability for reimbursement or indemnification obligations to
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance or any insurance required by statute or law to any Borrower or any
Subsidiary;
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(q)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(r)    Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers of any Borrower or any
Subsidiary in the ordinary course of business;
(s)    Liens of a collective bank arising in the ordinary course of business
under Section 4-208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon; and
(t)    title retention rights in respect of Inventory and extended retention of
title arrangements in respect of trade receivables, in each case incurred in the
ordinary course of business.
“Permitted Extended Term Art Country” means (a) the United States of America,
(b) England, (c) Wales, (d) Hong Kong, (e) Switzerland and (f) any other country
with respect to which the Administrative Agent, in its Permitted Discretion in
consultation with the Lenders, shall have determined (and notified the Borrowers
in writing) that Works of Art with respect to Extended Term Art Receivables may
be located in such country without causing such Works of Art to fail to
constitute Eligible Extended Term Art Collateral pursuant to clause (f) of the
definition thereof, it being understood that the Administrative Agent may
withdraw such determination at any time upon 60 days prior written notice to the
Borrowers, in its Permitted Discretion with respect to any country (other than
the United States of America, England, Wales, Hong Kong and Switzerland) and
thereafter such country shall not constitute a Permitted Extended Term Art
Country.
“Permitted Inventory Country” means (a) the United States of America, (b)
England, (c) Wales, (d) Hong Kong, and (e) any other country with respect to
which the Administrative Agent, in its Permitted Discretion in consultation with
the Lenders, shall have determined (and notified the Borrowers in writing) that
Art Inventory may be located in such country without causing such Art Inventory
to fail to constitute Eligible Art Inventory pursuant to clause (c) of the
definition of “Eligible Art Inventory,” it being understood that the
Administrative Agent may withdraw such determination at any time upon 60 days
prior written notice to the Borrowers in its Permitted Discretion with respect
to any country (other than the United States, England, Wales and Hong Kong) and
thereafter such country shall not constitute a Permitted Inventory Country.
“Permitted Investments” means, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency,
instrumentality or sponsored corporation thereof and backed




-44-

--------------------------------------------------------------------------------




by the full faith and credit of the United States, and in each case having
maturities of not more than twenty-four (24) months from the date of
acquisition, (ii) U.S. Dollar denominated time deposits, certificates of
deposit, overnight bank deposits and bankers’ acceptances having maturities
within one (1) year from the date of acquisition thereof issued by any Lender or
any commercial bank of recognized standing, having capital and surplus in excess
of $250,000,000, (iii) repurchase obligations for underlying securities of the
types described in clauses (i) and (ii) above and entered into with any
commercial bank meeting the qualifications specified in clause (ii) above, (iv)
other investment instruments having maturities within one hundred eighty (180)
days from the date of acquisition thereof offered or sponsored by financial
institutions having capital and surplus in excess of $500,000,000, (v) readily
marketable direct obligations issued by any state of the United States or any
political subdivision thereof having maturities within one hundred eighty (180)
days from the date of acquisition thereof and having, at the time of acquisition
thereof, one of the two highest rating categories obtainable from either Moody’s
or S&P (or if at such time neither is issuing ratings, then a comparable rating
of another nationally recognized rating agency), (vi) commercial paper rated, at
the time of acquisition thereof, at least A-2 or the equivalent thereof by S&P
or at least P-2 or the equivalent thereof by Moody’s (or if at such time neither
is issuing ratings, then a comparable rating of another nationally recognized
rating agency), in each case maturing within one year after the date of
acquisition, (vii) investments in money market funds which invest substantially
all their assets in securities of the types described in clauses (i) through
(vi) above, (viii) in the case of any Foreign Subsidiary of the Company, (x)
certificates of deposit or bankers’ acceptances of any bank organized under the
laws of Canada, Japan or any country that is a member of the European economic
and monetary union pursuant to the European Treaty whose short term commercial
paper, at the time of acquisition thereof, is rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or if at such time neither is issuing ratings, then a comparable rating of
another nationally recognized rating agency), or, if no such commercial paper
rating is available, a long term debt rating, at the time of acquisition
thereof, of at least A or the equivalent thereof by S&P or at least A-2 or the
equivalent thereof by Moody’s (or if at such time neither is issuing ratings,
then a comparable rating of another nationally recognized rating agency), in
each case maturing not more than one (1) year from the date of acquisition by
such Foreign Subsidiary, (y) overnight deposits and demand deposit accounts
maintained with any bank that such Foreign Subsidiary regularly transacts
business and (z) securities of the type and maturity described in clause (i)
above but issued by the principal Governmental Authority in which such Foreign
Subsidiary is organized so long as such security has the highest rating
available from either S&P or Moody’s, (ix) Indebtedness or preferred stock
issued by Persons with a rating of “A” or higher from S&P or “A2” or higher from
Moody’s with maturities of one year or less from the date of acquisition, (x)
U.S. Dollars and (xi) Canadian Dollars, Japanese yen, Sterling, Euros or, in the
case of any Foreign Subsidiary, such local currencies held by it from time to
time in the ordinary course of business.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.


“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as




-45-

--------------------------------------------------------------------------------




the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“Priority Payable Reserves” means with respect to jurisdictions other than the
U.S. (or any state thereof), any reserve for amounts which rank prior to the
liens granted to the Administrative Agent to secure or for other claims and/or
deductions for the Foreign Secured Obligations, including without limitation, in
the Permitted Discretion of the Administrative Agent, any such amounts due and
not paid for wages, or vacation pay, severance pay, employee deductions, income
tax, insolvency costs (including the expenses and liabilities incurred by any
administrator (or other insolvency officer) and any remuneration of such
administrator (or other insolvency officer)), amounts due and not paid under any
legislation relating to workers’ compensation or to employment insurance amounts
currently or past due and not paid for realty, municipal or similar taxes (to
the extent impacting personal or movable property), sales tax and pension
obligations and, to the extent prescribed pursuant to English law and statute
then in force, the “prescribed part” of floating charge realizations held for
unsecured creditors.
“Projections” has the meaning assigned to such term in Section 5.01(e).
“Protective Advance” has the meaning assigned to such term in Section 2.04.
“Pro Forma Basis” means, as to any person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first (1st) day of the
four (4) consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any asset sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation, any dividend, distribution or
other similar payment, and any restructurings, optimizations or operating
improvements of the business of the Company or any of its Subsidiaries that are
expected to have a continuing impact and are factually supportable, which would
include cost savings resulting from head count reduction, closure of facilities
and similar operational and other cost savings, which adjustments the Company
determines are reasonable as set forth in a certificate of a Financial Officer
of the Borrower Representative (the foregoing, together with any transactions
related thereto or in connection therewith, the “relevant transactions”), in
each case that occurred during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted
Acquisition” or pursuant to Sections 6.01(q), 6.01(r) or 6.01(s), occurring
during the Reference Period or thereafter and through and including the date of
determination) and (ii) in making any determination on a Pro Forma Basis, (x)
all Indebtedness (including Indebtedness issued, incurred or assumed as a result
of, or to finance, any relevant transactions and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted
Acquisition” or pursuant to Sections 6.01(q), 6.01(r) or 6.01(s), occurring
during the Reference Period or thereafter and through and including the date of
determination) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period and (y) interest expense of
such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Company
and may include, for any fiscal period




-46-

--------------------------------------------------------------------------------




ending on or prior to the second (2nd) anniversary of any relevant pro forma
event, adjustments to reflect operating expense reductions and other operating
improvements, synergies or cost savings reasonably expected to result from such
relevant pro forma event; provided that, such synergies or cost savings shall
not exceed, for any calculation period, (a) the greater of (i) $60,000,000 or
(ii) 20% of the amount of EBITDA (calculated on a Pro Forma Basis, but excluding
any adjustment thereto in respect of synergies or cost savings), and (b) solely
with respect to any such synergies or cost savings that are not in accordance
with Regulation S-X, the greater of (i) $40,000,000 or (ii) 15% of the amount of
EBITDA (calculated on a Pro Forma Basis, but excluding any adjustment thereto in
respect of synergies or cost savings), with any such synergies or cost savings
under this clause (b) being reasonably acceptable to the Administrative Agent.
The Company shall deliver to the Administrative Agent a certificate of a
Financial Officer of the Company setting forth such demonstrable or additional
operating expense reductions and other operating improvements, synergies or cost
savings and information and calculations supporting them in reasonable detail.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time


“Public-Sider” means a Lender whose representatives may trade in securities of
the Company or its controlling Person or any of its Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means Equity Interests of the Company other than
Disqualified Equity Interests.
“Qualifying Lender” means:
(a)    for the purposes of Section 2.17 of this Agreement, a Lender (other than
a Lender within sub-section (b) below) which is beneficially entitled to
interest payable to that Lender in respect of any advance under a Loan Document
and is:
(i)    a Lender:
(A)    that is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Loan Document; or
(B)    in respect of an advance made under a Loan Document by a person that was
a bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made,
and, in each case, which is within the charge to United Kingdom corporation tax
with respect to any payments of interest made in respect of that advance or (in
the case of a bank falling within (A) above) would be within such charge as
respects such payments apart from Section 18A of the CTA; or
(ii)    a Lender which is:
(A)    a company resident in the United Kingdom for United Kingdom tax purposes;
or




-47-

--------------------------------------------------------------------------------




(B)    a partnership, each member of which is:
(1)    a company so resident in the United Kingdom; or
(2)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
(C)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or
(iii)    a U.K. Treaty Lender; or
(b)    for the purposes of Section 2.17 of this Agreement, a building society
(as defined for the purposes of section 880 of the ITA) making an advance under
a Loan Document.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act
as from time to time in effect and any successor regulation to all or a portion
thereof.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period (if
any) as the rate at which the relevant Reference Bank could borrow funds in the
London (or other applicable) interbank market in the relevant currency and for
the relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company. No Lender shall be obligated to be a
Reference Bank without its consent.


“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.




-48-

--------------------------------------------------------------------------------




“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any Hazardous Material.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures and unused Commitments representing at least 50.1% of
the sum of the Aggregate Revolving Exposure and unused Commitments at such time.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws,
constitutional documents, articles of association, memorandum of association, as
applicable, or other organizational or governing documents of such Person and
(b) any statute, law (including common law), treaty, rule, regulation, code,
ordinance, order, decree, writ, judgment, injunction or determination of any
court or other Governmental Authority (including Environmental Laws), in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Reserves” means any and all reserves, which the Administrative Agent deems
necessary, in its Permitted Discretion, and without duplication of any
eligibility criteria, to maintain (including, without limitation, reserves for
accrued and unpaid interest on the Secured Obligations, Priority Payables
Reserves, reserves for rent at locations leased by any Loan Party (not to exceed
three months’ rent) and for consignee’s, warehousemen’s and bailee’s charges
(not to exceed three months’ charges), reserves for dilution of Accounts,
reserves for Inventory shrinkage, reserves for Swap Agreement Obligations,
reserves for taxes, fees, assessments, and other governmental charges with
respect to Accounts and/or Inventory of the Borrowers and reserves for VAT) with
respect to the Collateral of any Loan Party. The amount of any Reserve
established by the Administrative Agent, and any change in the amount of any
Reserve, shall have a reasonable relationship to the event, condition or other
matter that is the basis for such Reserve or such change.
“Responsible Officer” means the president, Financial Officer, statutory director
or other executive officer of the Borrower Representative.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Domestic Revolving Lender pursuant to Section 9.04. The initial amount of each
Lender’s Revolving Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Protective




-49-

--------------------------------------------------------------------------------




Advances outstanding at such time, plus (c) an amount equal to its Applicable
Percentage of the aggregate principal amount of Overadvances outstanding at such
time.
“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” S&P Global Ratings, a division of S&P Global Inc.
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, the State
Secretariat for Economic Affairs of Switzerland, Her Majesty’s Treasury of the
United Kingdom, or the Hong Kong Monetary Authority; such Sanctions-related
lists include, without limitation, and in each case as amended, supplemented or
substituted from time to time (i) the “Specially Designated National List” and
the “Consolidated Non-SDN List”, each administered and enforced by OFAC, and
(ii) the “Financial Sanctions: Consolidated List of Targets” and “Ukraine: list
of persons subject to restrictive measures in view of Russia’s actions
destabilising the situation in Ukraine” administered and enforced by Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b) or (d) any
Person otherwise the subject of any Sanctions.
“Sanctions” means economic, financial or other sanctions laws or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, the State Secretariat for Economic
Affairs of Switzerland, Her Majesty’s Treasury of the United Kingdom or the Hong
Kong Monetary Authority.
“SEC” means the Securities and Exchange Commission of the U.S.
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligations of such Loan Guarantor for purposes of determining
any obligations of any Loan Guarantor.
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and permitted assigns of each of the foregoing.




-50-

--------------------------------------------------------------------------------




“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Agreements” means, collectively, the English Security Agreements, the
Domestic Security Agreements and the Hong Kong Security Agreements, and any
other pledge or security agreement entered into, after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document) for the benefit of the Administrative Agent and the other Secured
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Senior Note Indenture” means that certain Indenture, dated as of December 12,
2017, governing the Senior Notes, as amended or supplemented from time to time.
“Senior Notes” means the Company’s 4.875% Senior Notes due December 15, 2025, in
an aggregate principal amount outstanding on the date hereof of $400,000,000,
issued pursuant to the Senior Note Indenture.
“Settlement” has the meaning assigned to such term in Section 2.05(d).
“Settlement Date” has the meaning assigned to such term in Section 2.05(d).
“Sotheby’s Pension Plan” means the Sotheby’s Pension Schedule established by the
Interim Trust Deed dated as of September 16, 1971 and governed by that certain
Third Consolidated Trust Deed dated as of March 30, 2004, as amended from time
to time.


“Specified Transition Tax” means the one-time transition tax on the mandatory
deemed repatriation of unremitted foreign earnings paid by the Company or any of
its Subsidiaries pursuant to the U.S. Tax Cuts and Jobs Act.


“SPTC Delaware” means SPTC Delaware LLC, a Delaware limited liability company,
and each other “Eligible SPV” (as such term is defined in the SPTC Delaware
Trademark License Agreement).


“SPTC Delaware Trademark License Agreement” means the Trademark License
Agreement dated as of February 17, 2004 and entered into by and among SPTC,
Inc., as licensor, Parent, as guarantor, Monticello Licensee Corporation, as
licensee, and Cendant Corporation, as guarantor.


“Statements” has the meaning assigned to such term in Section 2.18(g).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurocurrency
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
“Sterling” or “₤” means the lawful currency of the U.K.




-51-

--------------------------------------------------------------------------------




“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the reasonable satisfaction of the Administrative Agent.


“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable. Notwithstanding the foregoing, (i) 1334 York LLC shall not
be deemed a Subsidiary of the Company or any of its Subsidiaries for purposes of
this Agreement (other than with respect Section 5.01, Section 6.12 and clauses
(g), (h), (i), (j) and (l) of Article VII) or any other Loan Document and (ii)
none of the AAP Fund Entities shall be deemed to be a Subsidiary of the Company
or any of its Subsidiaries for purposes of this Agreement or any other Loan
Document.
“Supermajority Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Exposures and unused Revolving Commitments
representing at least 66 2/3% of the sum of the Aggregate Revolving Exposure and
unused Revolving Commitments at such time.
“Swiss Franc” means the lawful currency of the Swiss Confederation.


“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for purposes of U.S. Federal income tax or other taxes
applicable thereto, other than any such lease under which such person is the
lessor.
“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of any Loan Party or any of its Subsidiaries shall be a Swap
Agreement.
“Swap Agreement Obligations” means any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements




-52-

--------------------------------------------------------------------------------




permitted hereunder with a Lender or an Affiliate of a Lender, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.
“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPMCB in its capacity as Swingline Lender.
“Swingline Loans” has the meaning assigned to such term in Section 2.05(a).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) which utilizes a single
shared platform and which was launched on 19 November 2007 for the settlement of
payments in Euro.
“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:
(a)    a company resident in the United Kingdom for United Kingdom tax purposes;
or
(b)    a partnership each member of which is:
(i)a company so resident in the United Kingdom; or
(ii)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
(c)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.
“Tax Deduction” means a deduction or withholding from a payment under any Loan
Document for or on account of Taxes excluding any FATCA Deduction.
“Taxes” or “Tax” means any and all present or future taxes, levies, imposts,
duties, deductions, withholdings, (including backup withholding), value added
taxes, or any other goods and services, use or sales taxes, assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties or similar liabilities applicable thereto.




-53-

--------------------------------------------------------------------------------




“Total Commitment Utilization” means, at any time, a percentage equal to a
fraction the numerator of which is the Aggregate Revolving Exposure at such time
and the denominator of which is the Aggregate Revolving Commitment at such time.


“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of the Company and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
“Total Secured Leverage Ratio” means, at any date, the ratio of (a) the Total
Indebtedness on such date that is secured by any Lien on any property of the
Company and its Subsidiaries to (b) EBITDA for the period of four consecutive
fiscal quarters ended on such date (or, if such date is not the last day of a
fiscal quarter, ended on the last day of the fiscal quarter most recently ended
prior to such date for which financial statements have been delivered pursuant
to Section 5.01(a) and (b) (or, if prior to the date of the delivery of the
first financial statements to be delivered pursuant to Section 5.01(a) or (b),
the most recent financial statements referred to in Section 3.04(a))). For the
purposes of the Total Secured Leverage Ratio, EBITDA shall be determined on a
Pro Forma Basis.
“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by the Company or any of its Subsidiaries: (a) all
trademarks, trade names, corporate names, business names, trade styles, service
marks, logos, other source or business identifiers, prints and labels on which
any of the foregoing have appeared or appear, designs and general intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state or territory thereof, or any other country or any political subdivision
thereof; (b) all reissues, extensions or renewals thereof; and (c) all goodwill
associated with or symbolized by any of the foregoing.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder and the entry into of Swap Agreements, and the payment of
all expenses and costs related thereto.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate,
Overnight LIBO Rate, Overnight HIBO Rate or HIBO Screen Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“U.K.” or “United Kingdom” means, collectively, the United Kingdom of Great
Britain and Northern Ireland.
“U.K. Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant U.K. Borrower, which:
(a)    where it relates to a U.K. Treaty Lender that is a Lender on the
Effective Date, contains the scheme reference number and jurisdiction of tax
residence stated opposite that lender’s name in the Commitment Schedule, and
(i)where the applicable U.K. Borrower is a Borrower as at the Effective Date, is
filed with HM Revenue & Customs within 30 days of the date of this Agreement; or




-54-

--------------------------------------------------------------------------------




(ii)where the U.K. Borrower is not a Borrower as at the Effective Date, is filed
with HM Revenue & Customs within 30 days of the date on which that U.K. Borrower
becomes a party to this Agreement as a Borrower; or
(b)    where it relates to a U.K. Treaty Lender that is not a Lender on the
Effective Date, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the Assignment and Assumption
which it executes on becoming a party to this Agreement as a Lender; and
(i)    where the applicable U.K. Borrower is a Borrower as at the date on which
that U.K. Treaty Lender becomes a party to this Agreement as a Lender, is filed
with HM Revenue & Customs within 30 days of that date; or
(ii)    where the U.K. Borrower is not a Borrower as at the date on which that
U.K. Treaty Lender becomes a party to this Agreement as a Lender, is filed with
HM Revenue & Customs within 30 days of the date on which that U.K. Borrower
becomes a party to this Agreement as a Borrower.
“U.K. Borrowers” means, collectively (each being a “U.K. Borrower”), (a)
Sotheby’s Financial Services Limited, a company registered in England and Wales
with company number 00597920, (b) Oatshare Limited, a company registered in
England and Wales with company number 01737495, and (c) Sotheby’s, a company
registered in England and Wales with company number 00874867, and includes any
other Borrower which becomes a party to this Agreement as a Borrower after the
Effective Date, that is incorporated in England and Wales, or otherwise resident
for tax purposes in the United Kingdom.
“U.K. Loan Party” means each Loan Party that is incorporated in England and
Wales, or otherwise resident for tax purposes in the United Kingdom.
“U.K. Non-Bank Lender” means (a) a Lender (which falls within sub-section
(a)(ii) of the definition of Qualifying Lender) which is a party to this
Agreement and which has provided a Tax Confirmation to the Administrative Agent,
and (b) where a Lender becomes a party after the Effective Date, an assignee
which gives a Tax Confirmation in the Assignment and Assumption which it
executes on becoming a party.
“U.K. Real Property Component” means, as of any date of determination, an amount
equal to 75% of the fair market value of the Eligible Real Property of the U.K.
Loan Parties, determined based on the most recent real estate appraisal ordered
by the Administrative Agent.
“U.K. Treaty Lender” means a Lender which (a) is treated as a resident of a U.K.
Treaty State for the purposes of the relevant U.K. Treaty, (b) does not carry on
a business in the United Kingdom through a permanent establishment with which
that Lender’s participation in any Loan Document is effectively connected, and
(c) qualifies for full exemption from U.K. income tax on payments of interest to
or for the account of the Lender pursuant to any Loan Document (subject to the
completion of any procedural formalities).
“U.K. Treaty State” means a jurisdiction having a double taxation agreement (a
“U.K. Treaty”) with the United Kingdom which makes provision for full exemption
from Taxes on interest imposed by the United Kingdom.
“U.K. Tranche Commitment” means, with respect to each U.K. Tranche Lender, the
commitment, if any, of such Lender to make U.K. Tranche Revolving Loans and to
acquire participations in U.K. Tranche Letters of Credit, Protective Advances,
Overadvances and Swingline Loans hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each U.K.
Tranche Lender’s U.K. Tranche Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption (or other




-55-

--------------------------------------------------------------------------------




documentation contemplated by this Agreement) pursuant to which such U.K.
Tranche Lender shall have assumed its U.K. Tranche Commitment, as applicable.
The aggregate principal amount of the U.K. Tranche Commitments on the Effective
Date is $300,000,000.
“U.K. Tranche Credit Event” means a U.K. Tranche Revolving Borrowing, the
issuance, amendment, renewal or extension of a U.K. Tranche Letter of Credit,
the making of a Swingline Loan, Overadvance or Protective Advance that the U.K.
Tranche Lenders are required to participate in pursuant to the terms hereof, or
any of the foregoing.
“U.K. Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Equivalent of all outstanding U.K. Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Equivalent of all LC Disbursements in
respect of U.K. Tranche Letters of Credit that have not yet been reimbursed by
or on behalf of the Domestic Borrowers at such time. The U.K. Tranche LC
Exposure of any U.K. Tranche Lender at any time shall be its U.K. Tranche
Percentage of the total U.K. Tranche LC Exposure at such time.
“U.K. Tranche Lender” means a Lender with a U.K. Tranche Commitment or holding
U.K. Tranche Revolving Loans.
“U.K. Tranche Letter of Credit” means any Letter of Credit issued under the U.K.
Tranche Commitments pursuant to this Agreement.
“U.K. Tranche Percentage” means, with respect to any U.K. Tranche Lender,
percentage equal to a fraction the numerator of which is such Lender’s U.K.
Tranche Commitment and the denominator of which is the aggregate U.K. Tranche
Commitments of all U.K. Tranche Lenders (provided that, if the U.K. Tranche
Commitments have terminated or expired, the U.K. Tranche Percentages shall be
determined based upon such Lender’s share of the aggregate U.K. Tranche
Revolving Exposures of all Lenders at that time); provided that, in accordance
with Section 2.20, so long as any U.K. Tranche Lender shall be a Defaulting
Lender, such U.K. Tranche Lender’s U.K. Tranche Commitment shall be disregarded
in the foregoing calculation.
“U.K. Tranche Revolving Borrowing” means a Borrowing comprised of U.K. Tranche
Revolving Loans.
“U.K. Tranche Revolving Exposure” means, with respect to any U.K. Tranche Lender
at any time, and without duplication, the sum of (a) the Dollar Equivalent of
the outstanding principal amount of such Lender’s U.K. Tranche Revolving Loans
plus (b) the Dollar Equivalent of such Lender’s U.K. Tranche LC Exposure plus
(c) the Dollar Equivalent of such Lender’s U.K. Tranche Swingline Exposure plus
(d) an amount equal to its U.K. Tranche Percentage of the Dollar Equivalent of
the aggregate outstanding principal amount of Overadvances at such time that the
U.K. Tranche Lenders have purchased participations in pursuant to the terms
hereof plus (e) an amount equal to its U.K. Tranche Percentage of the Dollar
Equivalent of the aggregate outstanding principal amount of Protective
Overadvances at such time that the U.K. Tranche Lenders have purchased
participations in pursuant to the terms hereof.
“U.K. Tranche Revolving Loan” means a Loan made by a U.K. Tranche Lender
pursuant to Section 2.01.
“U.K. Tranche Swingline Exposure” means, at any time, the Dollar Equivalent of
the aggregate principal amount of all outstanding Swingline Loans that the U.K.
Tranche Lenders have purchased participations in pursuant to the terms hereof.
The U.K. Tranche Swingline Exposure of any U.K. Tranche Lender at any time shall
be its U.K. Tranche Percentage of the total U.K. Tranche Swingline Exposure at
such time.




-56-

--------------------------------------------------------------------------------




“Undisclosed Administration” means, in relation to a Person or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Person or such parent company is subject to home jurisdiction
supervision if, and for so long as, applicable law requires that such
appointment is not to be publicly disclosed.
“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed (x) from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures) or
(y) from the proceeds of any asset sale or casualty or other insurance.
“Unhedged Domestic Art Loan” means an Eligible Art Loan owned by a U.S. Loan
Party (i) that is denominated in Sterling, Canadian Dollars, Euros or Swiss
Francs and (ii) unless the Administrative Agent shall otherwise agree, with
respect to which such U.S. Loan Party shall not have entered into a Swap
Agreement reasonably acceptable to the Administrative Agent (x) having a
notional amount substantially equal to the outstanding principal balance of such
Art Loan at all times until the maturity of such Art Loan and (y) directly
mitigating the risk associated with changes in the exchange rate between the
currency in which such Art Loan is denominated and U.S. Dollars at all times
until the maturity of such Art Loan.
“Unhedged Hong Kong Art Loan” means an Eligible Art Loan owned by the H.K.
Borrower (i) that is denominated in U.S. Dollars, Canadian Dollars, Euros or
Swiss Francs and (ii) unless the Administrative Agent shall otherwise agree,
with respect to which the H.K. Borrower shall not have entered into a Swap
Agreement reasonably acceptable to the Administrative Agent (x) having a
notional amount substantially equal to the outstanding principal balance of such
Art Loan at all times until the maturity of such Art Loan and (y) directly
mitigating the risk associated with changes in the exchange rate between the
currency in which such Art Loan is denominated and Hong Kong Dollars at all
times until the maturity of such Art Loan.
“Unhedged U.K. Art Loan” means an Eligible Art Loan owned by a U.K. Loan Party
(i) that is denominated in U.S. Dollars, Canadian Dollars, Euros or Swiss Francs
and (ii) unless the Administrative Agent shall otherwise agree, with respect to
which such U.K. Loan Party shall not have entered into a Swap Agreement
reasonably acceptable to the Administrative Agent (x) having a notional amount
substantially equal to the outstanding principal balance of such Art Loan at all
times until the maturity of such Art Loan and (y) directly mitigating the risk
associated with changes in the exchange rate between the currency in which such
Art Loan is denominated and Sterling at all times until the maturity of such Art
Loan.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“Unrestricted Cash” means unrestricted cash and Permitted Investments owned by
the Company or any Subsidiary, excluding (without duplication) any cash (i)
owing to consignors in respect of Works of Art consigned by such Persons to the
Company or any Subsidiary for sale in an amount not to exceed the
Due-to-Consignor Amount or (ii) subject to a Lien (or held in a deposit or
securities account subject to a Lien) in favor of any Person other than the
Administrative Agent. For purposes of determining the value of any cash or
Permitted Investments denominated in any currency (other than U.S. Dollars) at
any time, such value shall be calculated on the basis of the Exchange Rate for
such currency at such time.


“Unused Commitment” means, at any time, the Aggregate Revolving Commitment minus
the Aggregate Revolving Exposure.




-57-

--------------------------------------------------------------------------------




“U.S.” means the United States of America.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Usage” means, as of any date, the percentage equivalent of a fraction, (a) the
numerator of which is the Aggregate Revolving Exposure as of the end of the
immediately preceding Business Day and (b) the denominator of which is the
Aggregate Revolving Commitment as of such date.
“U.S. Dollars” or “$” refers to lawful money of the U.S.
“U.S. Loan Party” means, collectively, the Domestic Borrowers and each Domestic
Subsidiary that becomes a party hereto and to the Domestic Security Agreement.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“U.S. Tranche Commitment” means, with respect to each U.S. Tranche Lender, the
commitment, if any, of such Lender to make U.S. Tranche Revolving Loans and to
acquire participations in U.S. Tranche Letters of Credit, Protective Advances,
Overadvances and Swingline Loans hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each U.S.
Tranche Lender’s U.S. Tranche Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption (or other documentation
contemplated by this Agreement) pursuant to which such U.S. Tranche Lender shall
have assumed its U.S. Tranche Commitment, as applicable. The aggregate principal
amount of the U.S. Tranche Commitments on the Effective Date is $750,000,000.
“U.S. Tranche Credit Event” means a U.S. Tranche Revolving Borrowing, the
issuance, amendment, renewal or extension of a U.S. Tranche Letter of Credit,
the making of a Swingline Loan, Overadvance or Protective Advance that the U.S.
Tranche Lenders are required to participate in pursuant to the terms hereof, or
any of the foregoing.
“U.S. Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Equivalent of all outstanding U.S. Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Equivalent of all LC Disbursements in
respect of U.S. Tranche Letters of Credit that have not yet been reimbursed by
or on behalf of the Domestic Borrowers at such time. The U.S. Tranche LC
Exposure of any U.S. Tranche Lender at any time shall be its U.S. Tranche
Percentage of the total U.S. Tranche LC Exposure at such time.
“U.S. Tranche Lender” means a Lender with a U.S. Tranche Commitment or holding
U.S. Tranche Revolving Loans.
“U.S. Tranche Letter of Credit” means any Letter of Credit issued under the U.S.
Tranche Commitments pursuant to this Agreement.
“U.S. Tranche Percentage” means, with respect to any U.S. Tranche Lender,
percentage equal to a fraction the numerator of which is such Lender’s U.S.
Tranche Commitment and the denominator of which is the aggregate U.S. Tranche
Commitments of all U.S. Tranche Lenders (provided that, if the U.S. Tranche
Commitments have terminated or expired, the U.S. Tranche Percentages shall be
determined based upon such Lender’s share of the aggregate U.S. Tranche
Revolving Exposures of all Lenders at that time); provided




-58-

--------------------------------------------------------------------------------




that, in accordance with Section 2.20, so long as any U.S. Tranche Lender shall
be a Defaulting Lender, such U.S. Tranche Lender’s U.S. Tranche Commitment shall
be disregarded in the foregoing calculation.
“U.S. Tranche Revolving Borrowing” means a Borrowing comprised of U.S. Tranche
Revolving Loans.
“U.S. Tranche Revolving Exposure” means, with respect to any U.S. Tranche Lender
at any time, and without duplication, the sum of (a) the Dollar Equivalent of
the outstanding principal amount of such Lender’s U.S. Tranche Revolving Loans
plus (b) the Dollar Equivalent of such Lender’s U.S. Tranche LC Exposure plus
(c) the Dollar Equivalent of such Lender’s U.S. Tranche Swingline Exposure plus
(d) an amount equal to its Dollar Tranche Percentage of the aggregate
outstanding principal amount of Overadvances at such time that the U.S. Tranche
Lenders have purchased participations in pursuant to the terms hereof plus (e)
an amount equal to its Dollar Tranche Percentage of the aggregate outstanding
principal amount of Protective Advances at such time that the U.S. Tranche
Lenders have purchased participations in pursuant to the terms hereof.
“U.S. Tranche Revolving Loan” means a Loan made by a U.S. Tranche Lender
pursuant to Section 2.01.
“U.S. Tranche Swingline Exposure” means, at any time, the Dollar Equivalent of
the aggregate principal amount of all outstanding Swingline Loans that the U.S.
Tranche Lenders have purchased participations in pursuant to the terms hereof.
The U.S. Tranche Swingline Exposure of any U.S. Tranche Lender at any time shall
be its U.S. Tranche Percentage of the total U.S. Tranche Swingline Exposure at
such time.
“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in clause (a) of this definition or imposed elsewhere.
“Venture Loan” means an Art Loan made to finance the purchase of a Work of Art
in conjunction with a dealer, which art is being purchased for resale pursuant
to a profit and loss sharing agreement with the dealer.
“Wholly-Owned Subsidiary” means as to any Person, (i) any corporation one
hundred percent (100%) of whose Equity Interests (other than director’s
qualifying shares and/or other nominal amounts of shares required by applicable
law to be held by Persons other than such Person) is at the time owned by such
Person and/or one or more Wholly-Owned Subsidiaries of such Person and (ii) any
partnership, association, joint venture or other entity in which such Person
and/or one or more Wholly-Owned Subsidiaries of such Person has a one hundred
percent (100%) equity interest at such time.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Work of Art” shall mean any item of Goods of a type purchased, sold or taken as
collateral for an Art Loan or an Extended Term Art Receivable, or consigned to
any of the Loan Parties for sale, in each case in the ordinary course of the
Loan Parties’ business.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




-59-

--------------------------------------------------------------------------------




“York Avenue Lease” means that certain Amended and Restated Lease, dated July 1,
2015, between 1334 York Avenue, LLC (as successor to 1334 York Avenue L.P.), as
landlord, and Sotheby’s, Inc., as tenant, as amended, restated, supplemented or
otherwise modified from time to time.
“York Avenue Lender” means the “Lender” as defined in the York Avenue Loan
Agreement.
“York Avenue Loan Agreement” means that certain loan agreement, dated as of July
1, 2015, by and among 1334 York, LLC, as borrower, HSBC Bank USA, National
Association, as agent, and the lenders from time to time party thereto.

SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.04    Accounting Terms; GAAP.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP as in effect from
time to time; provided that, if after the date hereof there occurs any change in
GAAP or in the application thereof on the operation of any provision hereof and
the Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of such
change in GAAP or in the application thereof (or if the Administrative Agent
notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have




-60-

--------------------------------------------------------------------------------




become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
(b)    Notwithstanding anything to the contrary contained in Section 1.04(a) or
in the definition of “Capital Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

SECTION 1.05    Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent any Borrower or any Subsidiary makes any acquisition permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 during the period of four fiscal quarters of the
Borrowers most recently ended, the Total Secured Leverage Ratio, the Fixed
Charge Coverage Ratio and the Interest Coverage Ratio shall be calculated on a
Pro Forma Basis.

SECTION 1.06    Status of Obligations. In the event that any Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

SECTION 1.07    Determination of Dollar Equivalent. The Administrative Agent
will determine the Dollar Equivalent of:
(a)    each Eurocurrency Borrowing or HKD Borrowing in a Foreign Currency as of
the date two (2) Business Days prior to the date of such Borrowing or, if
applicable, the date of conversion/continuation of any Borrowing as a
Eurocurrency Borrowing or HKD Borrowing in a Foreign Currency;
(b)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit; and




-61-

--------------------------------------------------------------------------------




(c)    all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its sole discretion or
upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines the Dollar
Equivalent of any amount as described in the preceding clauses (a), (b) and (c)
is herein described as a “Computation Date” with respect to each Credit Event
for which a Dollar Equivalent is determined on or as of such day.

SECTION 1.08    Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

ARTICLE II

The Credits

SECTION 2.01    Commitments
(i)    each U.S. Tranche Lender’s U.S. Tranche Revolving Exposure would not
exceed such Lender’s U.S. Tranche Commitment;
(ii)     each U.K. Tranche Lender’s U.K. Tranche Revolving Exposure would not
exceed such Lender’s U.K. Tranche Commitment;
(iii)     each H.K. Tranche Lender’s H.K. Tranche Revolving Exposure would not
exceed such Lender’s H.K. Tranche Commitment;
(iv)     the aggregate Domestic Borrowers Revolving Exposures of all Lenders
would not exceed an amount equal to (x) the Domestic Borrowing Base minus (y)
the Foreign Borrowers U.S. Utilization; and
(v)    the aggregate Foreign Borrowers Revolving Exposures would not exceed an
amount equal to (x) the sum of the Domestic Borrowing Base plus the Foreign
Borrowing Base minus (y) the aggregate Domestic Borrowers Revolving Exposures of
all Lenders;
subject, in each case, to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances or Overadvances pursuant to the terms of
Sections 2.04 and 2.05. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. The limitations on Borrowings referred to in clauses (i)
through (v) above are referred to collectively as the “Revolving Exposure
Limitations”.

SECTION 2.02    Loans and Borrowings.
(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Protective Advance,
any Overadvance and any Swingline Loan shall be made in accordance with the
procedures set forth in Sections 2.04 and 2.05.




-62-

--------------------------------------------------------------------------------




(b)    Subject to Section 2.14(c), (i) each U.S. Tranche Revolving Borrowing
shall be comprised entirely of ABR or Eurocurrency Loans, (ii) each Revolving
Borrowing denominated in U.S. Dollars and made to the Domestic Borrowers that is
not a U.S. Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans, (iii) each Revolving Borrowing denominated in Foreign
Currency (other than Hong Kong Dollars) and made to the Domestic Borrowers shall
be comprised entirely of Eurocurrency Loans, (iv) each Revolving Borrowing
denominated in any Agreed Currency (other than Hong Kong Dollars) and made to
the Foreign Borrowers shall be comprised entirely of Eurocurrency Loans, and (v)
each Revolving Borrowing denominated in Hong Kong Dollars and made to any
Borrower shall be comprised entirely of HKD Loans, in each case, as the Borrower
Representative may request in accordance herewith. Each Swingline Loan made as a
U.S. Tranche Borrowing shall be an ABR Loan. Each Swingline Loan made to the
Domestic Borrowers that is not made as a U.S. Tranche Borrowing shall be
denominated in U.S. Dollars and shall be an Overnight LIBO Rate Borrowing. Each
Swingline Loan made to the Foreign Borrowers and denominated in any Agreed
Currency (other than Hong Kong Dollars) shall be an Overnight LIBO Rate
Borrowing. Each Swingline Loan made to the Foreign Borrowers and denominated in
Hong Kong Dollars shall be an Overnight HIBO Rate Borrowing. Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing or HKD Borrowing such Borrowing shall be in an aggregate amount that
is an integral multiple of One Million U.S. Dollars ($1,000,000) (or, if such
Borrowing is denominated in a Foreign Currency, in the case of HKD Borrowings,
ten million (10,000,000) Hong Kong Dollars and for all other Foreign Currencies,
one million (1,000,000) units of such currency) and not less than Five Million
U.S. Dollars ($5,000,000) (or, if such Borrowing is denominated in a Foreign
Currency, five million (5,000,000) units of such currency). Each Swingline Loan
shall be in an amount that is an integral multiple of One Million U.S. Dollars
($1,000,000) (or, if such Borrowing is denominated in a Foreign Currency, one
million (1,000,000) units of such currency) and not less than One Million U.S.
Dollars ($1,000,000) (or, if such Borrowing is denominated in a Foreign
Currency, one million (1,000,000) units of such currency). Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of fifteen (15) Eurocurrency
Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or fax) by delivering a
Borrowing Request in the form of Exhibit G (or such other form reasonably
approved by the Administrative Agent) signed by a Responsible Officer of the
Borrower Representative or through Electronic System if arrangements for doing
so have been approved by the Administrative Agent (or if an Extenuating
Circumstance shall exist, by telephone) not later than (a) in the case of a
Eurocurrency Borrowing or HKD Borrowing, 12:00 noon, Local Time, three (3)
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, 12:00 noon, Local Time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 9:00 a.m., Local Time, on the date of such proposed
Borrowing. Each such Borrowing Request shall be irrevocable and each such
telephonic Borrowing Request, if permitted, shall be confirmed promptly upon the
cessation of the Extenuating Circumstance by hand delivery, facsimile or a
communication through Electronic System to the Administrative Agent of a written
Borrowing Request in the form of Exhibit G (or such other form reasonably
approved by the Administrative Agent) and signed by a Responsible Officer of the
Borrower




-63-

--------------------------------------------------------------------------------




Representative. Each such written (or if permitted, telephonic) Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower(s);
(ii)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing, as applicable;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is a U.S. Tranche Borrowing, U.K. Tranche
Borrowing or a H.K. Tranche Borrowing;
(v)    whether such Borrowing is to be an ABR Borrowing, a Eurocurrency
Borrowing or an HKD Borrowing;
(vi)    in the case of a Eurocurrency Borrowing, the Agreed Currency of such
Borrowing; and
(vii)    in the case of a Eurocurrency Borrowing or HKD Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”.
If no election as to the Type of Revolving Borrowing is specified, then (a) in
the case of a U.S. Tranche Revolving Borrowing, the requested Revolving
Borrowing shall be an ABR Borrowing, (b) in the case of a Borrowing made to a
Domestic Borrower that is not a U.S. Tranche Revolving Borrowing, the requested
Revolving Borrowing shall be a Eurocurrency Borrowing and (c) in the case of a
Borrowing made to a Foreign Borrower, the requested Revolving Borrowing shall be
a Eurocurrency Borrowing (in the case of a Borrowing denominated in any currency
other than Hong Kong Dollars) or an HKD Borrowing (in the case of a Borrowing
denominated in Hong Kong Dollars). If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing or HKD Borrowing, then the
applicable Borrower(s) shall be deemed to have selected an Interest Period of
one month’s duration. If no currency is specified, then (a) in the case of any
Borrowing by a Domestic Borrower, the requested Revolving Borrowing shall be
made in U.S. Dollars, (b) in the case of any Borrowing by a U.K. Borrower, the
requested Revolving Borrowing shall be made in Sterling and (c) in the case of
any Borrowing by the H.K. Borrower, the requested Revolving Borrowing shall be
made in Hong Kong Dollars. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04    Protective Advances.
(a)    Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s Permitted Discretion (but shall have absolutely no
obligation to), to (a) make Loans (“U.S. Tranche Protective Advances”) to the
Domestic Borrowers in U.S. Dollars on behalf of the U.S. Tranche Lenders, (b)
make Loans (“U.K. Tranche Protective Advances”) to the Domestic Borrowers or
U.K. Borrowers in any Agreed Currency on behalf of the U.K. Tranche Lenders or
(c) make Loans (“H.K. Tranche Protective Advances” and, together with the
Domestic Protective Advances and the U.K. Tranche Protective Advances, the
“Protective Advances”) to any Domestic Borrower or the H.K. Borrower in U.S.
Dollars or H.K. Dollars on behalf of the H.K. Tranche Lenders, in each case,
which the Administrative Agent, in its Permitted Discretion, deems necessary
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) following the occurrence and during the continuance
of any Event of Default, to pay any other amount chargeable to or required to be
paid by the




-64-

--------------------------------------------------------------------------------




Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents; provided that,
(A) the aggregate amount of Protective Advances outstanding at any time and made
on behalf of the U.S. Tranche Lenders shall not exceed 5% of the aggregate U.S.
Tranche Commitments of all U.S. Tranche Lenders at such time, (B) the Dollar
Equivalent of the aggregate amount of Protective Advances outstanding at any
time and made on behalf of the U.K. Tranche Lenders shall not exceed 5% of the
aggregate U.K. Tranche Commitments of all U.K. Tranche Lenders at such time, (C)
the Dollar Equivalent of the aggregate amount of Protective Advances outstanding
at any time and made on behalf of the H.K. Tranche Lenders shall not exceed 5%
of the aggregate H.K. Tranche Commitments of all H.K. Tranche Lenders at such
time, (D) the U.S. Tranche Revolving Exposure of each U.S. Tranche Lender after
giving effect to any U.S. Tranche Protective Advance shall not exceed the U.S.
Tranche Commitment of such U.S. Tranche Lender, (E) the U.K. Tranche Revolving
Exposure of each U.K. Tranche Lender after giving effect to any U.K. Tranche
Protective Advance shall not exceed the U.K. Tranche Commitment of such U.K.
Tranche Lender and (F) the H.K. Tranche Revolving Exposure of each H.K. Tranche
Lender after giving effect to any H.K. Tranche Protective Advance shall not
exceed the H.K. Tranche Commitment of such H.K. Tranche Lender. Protective
Advances may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied. The Protective Advances shall be secured by the Liens
in favor of the Administrative Agent in and to the Collateral and shall
constitute Obligations hereunder. All Protective Advances made to the Domestic
Borrowers in U.S. Dollars shall be ABR Borrowings, all Protective Advances made
to the Domestic Borrowers in a Foreign Currency shall be Overnight LIBO Rate
Borrowings, all Protective Advances made to the Foreign Borrowers in any Agreed
Currency (other than Hong Kong Dollars) shall be Overnight LIBO Rate Borrowings
and all Protective Advances made to the Foreign Borrowers in Hong Kong Dollars
shall be Overnight HIBO Rate Borrowings. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Revolving Lenders to make a
Revolving Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).
(b)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each U.S. Tranche Lender,
U.K. Tranche Lender or H.K. Tranche Lender, as applicable, shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.



SECTION 2.05    Swingline Loans and Overadvances.
(a)    The Administrative Agent, the Swingline Lender and the Revolving Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents, promptly after the Borrower Representative requests an ABR
Borrowing on behalf of a Domestic Borrower or any other Borrowing on behalf of
any Foreign Borrower, the Swingline Lender may elect to have the terms of this
Section 2.05(a) apply to such Borrowing Request by advancing, on behalf of the
U.S. Tranche Lenders (if such Borrowing is requested as a U.S. Tranche
Borrowing), the U.K. Tranche Lenders (if such Borrowing is requested as a U.K.
Tranche Borrowing), or the H.K. Tranche Lenders (if such Borrowing is requested
as a H.K. Tranche Borrowing), and in the amount requested, same day funds to
such Borrower, on the date of




-65-

--------------------------------------------------------------------------------




the applicable Borrowing to the Funding Account(s) (each such Loan is referred
to as a “Swingline Loan” ), in each case with settlement among them as to the
Swingline Loans to take place on a periodic basis as set forth in Section
2.05(d). Each Swingline Loan shall be subject to all the terms and conditions
applicable to other ABR Loans, Overnight LIBO Rate Loans or Overnight HIBO Rate
Loans, funded by the applicable Revolving Lenders, except that all payments
thereon shall be payable to the Swingline Lender solely for its own account. The
aggregate amount of Swingline Loans outstanding at any time shall not exceed the
Dollar Equivalent of Twenty Million U.S. Dollars ($20,000,000); provided that,
the aggregate amount of Swingline Loans outstanding at any time (A) under the
U.S. Tranche Commitments shall not exceed Twenty Million U.S. Dollars
($20,000,000), (B) under the U.K. Tranche Commitments shall not exceed the
Dollar Equivalent of Five Million U.S. Dollars ($5,000,000), and (C) under the
H.K. Tranche Commitments shall not exceed the Dollar Equivalent of Five Million
U.S. Dollars ($5,000,000). The Swingline Lender shall not make any Swingline
Loan if the Revolving Exposure Limitations are not satisfied after giving effect
thereto. All Swingline Loans to the Domestic Borrowers shall be ABR Borrowings
in U.S. Dollars, all Swingline Loans to Foreign Borrowers denominated in any
Agreed Currency (other than Hong Kong Dollars) shall be Overnight LIBO Rate
Borrowings and all Swingline Loans to Foreign Borrowers denominated in Hong Kong
Dollars shall be Overnight HIBO Rate Loans.
(b)    Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), on behalf of the U.S. Tranche
Lenders, the U.K. Tranche Lenders or the H.K. Tranche Lenders, make Revolving
Loans to the applicable Borrowers in amounts that do not comply with clause (iv)
and/or (v) of the Revolving Exposure Limitations (any such excess Revolving
Loans are herein referred to collectively as “Overadvances”); provided that, no
Overadvance shall result in a Default due to Borrowers’ failure to comply with
the Revolving Exposure Limitations for so long as such Overadvance remains
outstanding in accordance with the terms of this paragraph, but solely with
respect to the amount of such Overadvance. In addition, Overadvances may be made
even if the condition precedent set forth in Section 4.02(c) has not been
satisfied. All Overadvances to the Domestic Borrowers shall be ABR Borrowing,
all Overadvances to Foreign Borrowers denominated in any Agreed Currency (other
than Hong Kong Dollars) shall be Overnight LIBO Rate Borrowings and all
Overadvances to Foreign Borrowers denominated in Hong Kong Dollars shall be
Overnight HIBO Rate Loans. The making of an Overadvance on any one occasion
shall not obligate the Administrative Agent to make any Overadvance on any other
occasion. The authority of the Administrative Agent to make Overadvances on
behalf of the U.S. Tranche Lenders shall be limited to an aggregate principal
amount of 5% of the aggregate U.S. Tranche Commitments of all U.S. Tranche
Lenders at such time, the authority of the Administrative Agent to made
Overadvances on behalf of the U.K. Tranche Lenders shall not exceed an aggregate
principal amount equal to the Dollar Equivalent of 5% of the aggregate U.K.
Tranche Commitments of all U.K. Tranche Lenders at such time, and the authority
of the Administrative Agent to made Overadvances on behalf of the H.K. Tranche
Lenders shall not exceed an aggregate principal amount equal to the Dollar
Equivalent of 5% of the aggregate H.K. Tranche Commitments of all H.K. Tranche
Lenders at such time. No Overadvance on behalf of a U.S. Tranche Lender shall
cause such Lender’s U.S. Tranche Revolving Exposure to exceed its U.S. Tranche
Commitment, no Overadvance on behalf of a U.K. Tranche Lender shall cause such
Lender’s U.K. Tranche Revolving Exposure to exceed its U.K. Tranche Commitment
and no Overadvance on behalf of a H.K. Tranche Lender shall cause such Lender’s
H.K. Tranche Revolving Exposure to exceed its H.K. Tranche Commitment.
Notwithstanding the foregoing, the Required Lenders may at any time revoke the
Administrative Agent’s authorization to make Overadvances. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.
(c)    Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each U.S.
Tranche Lender (in the case of any Swingline Loan or Overadvance made on behalf
of the U.S. Tranche Lenders), U.K. Tranche Lender (in the case of any Swingline
Loan or Overadvance made on behalf of the U.K. Tranche Lenders) and H.K. Tranche
Lender (in the case




-66-

--------------------------------------------------------------------------------




of any Swingline Loan or Overadvance made on behalf of the H.K. Tranche Lenders)
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the applicable Swingline Lender
or the Administrative Agent, as the case may be, without recourse or warranty,
an undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the U.S. Tranche Commitments, U.K.
Tranche Commitment and/or the H.K. Tranche Commitments, as applicable. The
Swingline Lenders or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Swingline Loan or Overadvance.
(d)    The Administrative Agent, on behalf of each Swingline Lender, shall
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Local Time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than each
Swingline Lender, in the case of the applicable Swingline Loans) shall transfer
the amount of such Revolving Lender’s Applicable Percentage of the outstanding
principal amount of the applicable Loan with respect to which Settlement is
requested to the Administrative Agent, to such account of the Administrative
Agent as the Administrative Agent may designate, not later than 2:00 p.m., Local
Time, on such Settlement Date. Settlements may occur during the existence of a
Default and whether or not the applicable conditions precedent set forth in
Section 4.02 have then been satisfied. Such amounts transferred to the
Administrative Agent shall be applied against the amounts of the applicable
Swingline Lender’s Swingline Loans and, together with such Swingline Lender’s
Applicable Percentage of such Swingline Loan, shall constitute Revolving Loans
of such Revolving Lenders, respectively. If any such amount is not transferred
to the Administrative Agent by any Revolving Lender on such Settlement Date, the
applicable Swingline Lender shall be entitled to recover from such Lender on
demand such amount, together with interest thereon, as specified in Section
2.07.



SECTION 2.06    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower Representative may request the issuance of Letters of Credit for its
own account or for the account of another Borrower as the applicant thereof for
the support of its or its Subsidiaries’ obligations, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period subject to Section
2.06(c). In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Notwithstanding anything herein
to the contrary, the applicable Issuing Bank shall have no obligation hereunder
to issue, and shall not issue, any Letter of Credit (i) the proceeds of which
would be made available to any Person (A) to fund any activity or business of or
with any Sanctioned Person, or in any country or territory that, at the time of
such funding, is the subject of any Sanctions or (B) in any manner that would
result in a violation of any Sanctions by any party to this Agreement, (ii) if
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law relating to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed




-67-

--------------------------------------------------------------------------------




loss, cost or expense which was not applicable on the Effective Date and which
such Issuing Bank in good faith deems material to it, or (iii) if the issuance
of such Letter of Credit would violate one or more policies of such Issuing Bank
applicable to letters of credit generally; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the U.S. or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Effective Date for purposes of
clause (ii) above, regardless of the date enacted, adopted, issued or
implemented.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (prior to 9:00 am,
Local Time, at least three (3) Business Days prior to the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit (which Letter of Credit shall be in a form reasonably
acceptable to and agreed by the Administrative Agent), or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the name of the
applicable Borrower, whether such Letter of Credit is to constitute a U.S.
Tranche Letter of Credit, U.K. Tranche Letter of Credit or a H.K. Tranche Letter
of Credit, the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable to such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. Each U.S.
Tranche Letter of Credit shall be issued in U.S. Dollars for the account of a
Domestic Borrower. Each U.K. Tranche Letter of Credit shall be issued in any
Agreed Currency for the account of a Domestic Borrower or a U.K. Borrower. Each
H.K. Tranche Letter of Credit shall be issued in U.S. Dollars or H.K. Dollars
for the account of a Domestic Borrower or the H.K. Borrower. If requested by the
applicable Issuing Bank, the applicable Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrowers shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) the aggregate LC Exposure shall not exceed the Dollar Equivalent of Sixty
Million U.S. Dollars ($60,000,000); provided that, the aggregate amount of
Letters of Credit outstanding at any time (A) under the U.S. Tranche Commitments
shall not exceed Sixty Million U.S. Dollars ($60,000,000), (B) under the U.K.
Tranche Commitments shall not exceed the Dollar Equivalent of Five Million U.S.
Dollars ($5,000,000), and (C) under the H.K. Tranche Commitments shall not
exceed the Dollar Equivalent of Five Million U.S. Dollars ($5,000,000); provided
that, notwithstanding the foregoing, H.K. Tranche Letters of Credit shall be
issued solely at the discretion of the Issuing Bank and no Issuing Bank shall
have any obligation to issue H.K. Tranche Letters of Credit, and (ii) the
Revolving Exposure Limitations shall be satisfied. Notwithstanding the foregoing
or anything to the contrary contained herein, no Issuing Bank shall be obligated
to issue or modify any Letter of Credit if, immediately after giving effect
thereto, the outstanding LC Exposure in respect of all Letters of Credit issued
by such Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Borrower may from time to
time request that an Issuing Bank issue Letters of Credit in excess of its
individual Issuing Bank Sublimit in effect at the time of such request, and each
Issuing Bank agrees to consider any such request in good faith. Any Letter of
Credit so issued by an Issuing Bank in excess of its individual Issuing Bank
Sublimit then in effect shall nonetheless constitute a Letter of Credit for all
purposes of the Credit Agreement, and shall not affect the Issuing Bank Sublimit
of any other Issuing Bank, subject to the limitations on the aggregate LC
Exposure set forth in clause (i) of this Section 2.06(b).




-68-

--------------------------------------------------------------------------------




(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date
that is one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, including, without limitation, any
automatic renewal provision, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date; provided
that any Letter of Credit (a) with a one-year tenor may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (ii) above) and (b) notwithstanding clause (ii)
above, may expire no later than one year after the Maturity Date, to the extent
backstopped on terms reasonably acceptable to the Administrative Agent and the
relevant Issuing Bank.
(d)    Participations; Issuing Bank Acting on Behalf of Lenders. By the issuance
of a Letter of Credit (or an amendment to a Letter of Credit increasing the
amount thereof) and without any further action on the part of the applicable
Issuing Bank or the Revolving Lenders, such Issuing Bank hereby grants to each
U.S. Tranche Lender with respect to a U.S. Tranche Letter of Credit, to each
U.K. Tranche Lender with respect to a U.K. Tranche Letter of Credit and to each
H.K. Tranche Lender with respect to a H.K. Tranche Letter of Credit, and each
applicable Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such U.S. Tranche
Letter of Credit, U.K. Tranche Letter of Credit and/or H.K. Tranche Letter of
Credit, as applicable. In consideration and in furtherance of the foregoing,
each Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of U.S. Tranche Letter of Credit, U.K. Tranche
Letter of Credit and/or H.K. Tranche Letter of Credit, as applicable, is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 11:00 a.m., Local Time, on the Business Day
immediately following the day that the Borrower Representative receives notice
of such LC Disbursement; provided that the Borrower Representative may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with a Swingline Loan or, to
the extent such LC Disbursement was made in U.S. Dollars with respect to a
Letter of Credit issued on behalf of a Domestic Borrower, an ABR Revolving
Borrowing, in each case in an equivalent amount and, to the extent so financed,
the applicable Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting Swingline Loan or ABR Revolving Borrowing, as
applicable. Each LC Disbursement shall be reimbursed in the same currency in
which it was issued. If the applicable Borrower fails to make such payment when
due, the Administrative Agent shall notify each U.S. Tranche Lender (in the case
of a U.S. Tranche Letter of Credit), each U.K. Tranche Lender (in the case of a
U.K. Tranche Letter of Credit) and each H.K. Tranche Lender (in the case of a
H.K. Tranche Letter of Credit) of the applicable LC Disbursement, the payment
then due from the applicable Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
applicable Revolving Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the applicable Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment




-69-

--------------------------------------------------------------------------------




from the applicable Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the applicable Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.
Notwithstanding anything herein to the contrary, any reimbursement or payment
provided by any Foreign Loan Party shall be used solely to pay the Foreign
Secured Obligations.
(f)    Obligations Absolute. Each Borrower’s joint and several obligation
(subject to the limitations included in Section 9.19) to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the applicable Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder. None of the Administrative Agent, the Revolving Lenders, the Issuing
Banks or any of their Related Parties shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that, the foregoing shall
not be construed to excuse the applicable Issuing Bank from liability to any
Borrower to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by facsimile) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse the applicable Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement.




-70-

--------------------------------------------------------------------------------




(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to (i) if such Borrower is a
Domestic Borrower, ABR Revolving Loans, and (ii) if such Borrower is a Foreign
Borrower, Revolving Loans with an Interest Period of one month for such Agreed
Currency; such interest shall be payable on the date when such reimbursement is
due; provided that, if any Borrower fails to reimburse such LC Disbursement when
due pursuant to paragraph (e) of this Section, then Section 2.13(g) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.
(i)    Replacement of the Issuing Banks.
(i)    Any Issuing Bank may be replaced at any time by written agreement among
the Borrower Representative, the Administrative Agent, the replaced Issuing Bank
and the successor Issuing Bank. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit. The provisions of this Section
2.06 with respect to any replaced Issuing Bank shall survive the termination of
this Agreement.
(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
the Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower Representative
and the Lenders, in which case, such Issuing Bank shall be replaced in
accordance with Section 2.06(i) above.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives
written notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Revolving Lenders with LC Exposure
representing greater than fifty percent (50%) of the aggregate LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, there shall
be deposited in one or more accounts with the Administrative Agent
(collectively, the “LC Collateral Account”), (i) by the U.S. Borrowers in the
name of the Administrative Agent and for the benefit of U.S. Tranche Lenders, an
amount in cash equal to one hundred and five percent (105%) of the U.S. Tranche
LC Exposure as of such date plus accrued and unpaid interest thereon for U.S.
Tranche Letters of Credit under which any such Borrower is an account party,
(ii) by the U.K. Borrowers in the name of the Administrative Agent and for the
benefit of U.K. Tranche Lenders an amount in cash equal to one hundred and five
percent (105%) of the Dollar Equivalent amount of the U.K. Tranche LC Exposure
as of such date plus accrued and unpaid interest thereon for U.K. Tranche
Letters of Credit under which any such Borrower is an account party, and (iii)
by the H.K. Borrower in the name of the Administrative Agent and for the benefit
of H.K. Tranche Lenders an amount in cash equal to one hundred and five percent
(105%) of the Dollar Equivalent amount of the H.K. Tranche LC Exposure as of
such date




-71-

--------------------------------------------------------------------------------




plus accrued and unpaid interest thereon for H.K. Tranche Letters of Credit
under which the H.K. Borrower is an account party; provided that (i) the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that any Borrower is not late
in reimbursing shall be deposited in the applicable Foreign Currencies in an
amount equal to one hundred and five percent (105%) of the actual amount of such
undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence and during the continuance of any Event of
Default with respect to any Borrower described in clause (h) or (i) of
Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Borrower
Representative. Each applicable Borrower shall also deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.10(b),
2.11(b) or 2.20. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the applicable Secured
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the LC Collateral Account.
Each Borrower hereby grants the Administrative Agent a security interest in its
respective LC Collateral Account and all money or other assets on deposit
therein or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the applicable Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys in the
applicable LC Collateral Account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the applicable Borrower(s) for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than fifty percent (50%) of the aggregate LC Exposure), be
applied to satisfy other applicable Secured Obligations. If any Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence and continuance of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to such Borrower within three (3)
Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Administrative Agent. The Administrative Agent shall
return to the applicable Borrowers cash collateral required by Section 2.11(b)
within three (3) Business Days following the date that such cash collateral is
no longer required thereunder. Notwithstanding anything herein to the contrary,
(x) cash collateral provided by any Domestic Borrower or Domestic Subsidiary
shall be used to pay the Domestic Secured Obligations before being used to pay
any of the other Secured Obligations and (y) cash collateral provided by any
Excluded Domestic Subsidiary or Foreign Subsidiary shall be used solely to pay
the Foreign Secured Obligations.
(k)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and Dollar Equivalent amount of
such LC Disbursement, (iv) on any Business Day on which any Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank. All reporting from each Issuing Bank with respect to any Letters
of Credit shall




-72-

--------------------------------------------------------------------------------




indicate whether each Letter of Credit constitutes a U.S. Tranche Letter of
Credit, U.K. Tranche Letter of Credit or a H.K. Tranche Letter of Credit.
(l)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
(m)    Letters of Credit Issued for Account of Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder supports any obligations
of, or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the Issuing
Bank (whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Borrowers (i) shall
reimburse, indemnify and compensate the Issuing Bank hereunder for, in the case
of the Domestic Borrowers, such U.S. Tranche Letter of Credit, in the case of
the U.K. Borrowers, such U.K. Tranche Letter of Credit and in the case of the
H.K. Borrower, such H.K. Tranche Letter of Credit (including to reimburse any
and all drawings thereunder) as if such Letter of Credit had been issued solely
for the account of such Borrower and (ii) irrevocably waive any and all defenses
that might otherwise be available to it as a guarantor or surety of any or all
of the obligations of such Subsidiary in respect of such Letter of Credit. Each
Borrower hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of such parent Borrowers, and that each such
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

SECTION 2.07    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by such Lender hereunder on
the proposed date thereof by wire transfer of immediately available funds in an
amount equal to such Lender’s Applicable Percentage thereof by 1:00 p.m., Local
Time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided that, Swingline Loans shall
be made as provided in Section 2.05. The Administrative Agent will make such
Loans available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to the applicable Funding Account; provided that Loans
made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank and (ii) a Protective Advance or an Overadvance shall be retained
by the Administrative Agent, except to the extent that participations in such
Protective Advances or Overadvances have been funded by the Lenders.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to Administrative Agent, at (i) in
the case of such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (including without limitation the Overnight LIBO
Rate (in the case of Loans denominated in an Agreed Currency other than Hong
Kong Dollars) or Overnight HIBO Rate (in the case of Loans denominated in Hong
Kong Dollars), as applicable) or (ii) in the case of such Borrower, (x) if such
amount is a Borrowing made to a Domestic Borrower, the interest rate applicable
to ABR Loans and (y) if such amount is a Borrowing made to a Foreign




-73-

--------------------------------------------------------------------------------




Borrower, the interest rate applicable to Overnight LIBO Rate Loans (in the case
of Loans denominated in an Agreed Currency other than Hong Kong Dollars) or
Overnight HIBO Rate Loans (in the case of Loans denominated in Hong Kong
Dollars). If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing, provided,
that any interest received from a Borrower by the Administrative Agent during
the period beginning when Administrative Agent funded the Borrowing until such
Lender pays such amount shall be solely for the account of the Administrative
Agent.

SECTION 2.08    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing or HKD Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower Representative may elect to convert such Borrowing to a
different Type as permitted by this Agreement or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing or HKD Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower Representative
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, Overadvances or Protective Advances, which
may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election either in writing
(delivered by hand or fax) by delivering an Interest Election Request signed by
a Responsible Officer of the Borrower Representative or through Electronic
System if arrangements for doing so have been approved by the Administrative
Agent (or if an Extenuating Circumstance shall exist, by telephone) by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such Interest Election Request
shall be irrevocable and each such telephonic Interest Election Request, if
permitted, shall be confirmed immediately upon the cessation of the Extenuating
Circumstance by hand delivery, Electronic System or facsimile to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Responsible Officer of the Borrower
Representative. Notwithstanding any contrary provision herein, this Section
shall not be construed to permit any Borrower, or the Borrower Representative on
its behalf, to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans or HKD Loans that does not comply with Section
2.02 or (iii) convert any Borrowing to a Borrowing of a Type not available under
such Borrowing or to such Borrower.
(c)    Each written (or if permitted, telephonic) Interest Election Request
(including requests submitted through Electronic System) shall specify the
following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the existing and resulting Borrowing is a Domestic Borrowing or
a Foreign Borrowing;




-74-

--------------------------------------------------------------------------------




(iv)    whether the resulting Borrowing is to be an ABR Borrowing, a
Eurocurrency Borrowing or an HKD Borrowing; and
(v)    if the resulting Borrowing is a Eurocurrency Borrowing or HKD Borrowing,
the Interest Period and Agreed Currency to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing or HKD
Borrowing but does not specify an Interest Period, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower, or the Borrower Representative on its behalf,
to change the currency of any Borrowing.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing or HKD Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period (i)
in the case of a Borrowing by a Domestic Borrower of U.S. Dollars, such
Borrowing shall be converted to an ABR Borrowing, (ii) in the case of a
Borrowing by a Domestic Borrower of Foreign Currency, such Borrowing shall
automatically continue as a Eurocurrency Borrowing or HKD Borrowing, as
applicable, in the same Foreign Currency with an Interest Period of one month,
and (iii) in the case of a Borrowing by a Foreign Borrower, such Borrowing shall
automatically continue as a Eurocurrency Borrowing or HKD Borrowing, as
applicable, in the same Agreed Currency with an Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (a) or (b) of Article VII has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as such Event of Default is continuing
(i) no outstanding Revolving Borrowings denominated in U.S. Dollars and made to
a Domestic Borrower may be converted or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in U.S. Dollars and
made to a Domestic Borrower shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto, (iii) unless repaid, each Eurocurrency
Borrowing and HKD Borrowing denominated in a Foreign Currency and made to a
Domestic Borrower shall automatically be continued as a Eurocurrency Borrowing
or HKD Borrowing, as applicable, with an Interest Period of one month and (iv)
unless repaid, each Eurocurrency Borrowing or HKD Borrowing made to a Foreign
Borrower shall automatically be continued as a Eurocurrency Borrowing or HKD
Borrowing, as applicable.

SECTION 2.09    Termination and Reduction of Commitments; Increase in Revolving
Commitments.
(a)    Unless previously terminated, the Revolving Commitments shall terminate
on the Maturity Date.
(b)    The Borrowers may at any time terminate the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon, (ii) the cancellation and return of all outstanding Letters of
Credit (or alternatively, with respect to each such Letter of Credit, the
furnishing to the Administrative Agent of a cash deposit (or a backup standby
letter of credit reasonably satisfactory to the Administrative Agent and the
Issuing Bank) in an amount equal to 105% of the LC Exposure as of such date),
(iii) the payment in full of accrued and unpaid fees and (iv) the payment in
full of all reimbursable expenses and other Obligations (other than Unliquidated
Obligations), together with accrued and unpaid interest thereon.




-75-

--------------------------------------------------------------------------------




(c)    The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments (with a
corresponding reduction in the U.S. Tranche Commitments, U.K. Tranche
Commitments and/or the H.K. Tranche Commitments, as designated by the Borrower
Representative) shall be in a Dollar Equivalent amount that is an integral
multiple of Five Million U.S. Dollars ($5,000,000) and not less than Twenty Five
Million U.S. Dollars ($25,000,000), and (ii) the Borrowers shall not terminate
or reduce the Revolving Commitments (or the U.S. Tranche Commitments, the U.K.
Tranche Commitments and/or the H.K. Tranche Commitments) if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with Section
2.11, the Borrowers shall not be in compliance with the Revolving Exposure
Limitations.
(d)    The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (a) or (c) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.
(e)    The Borrowers shall have the right to increase the Revolving Commitments
(with a corresponding increase to the U.S. Tranche Commitments, U.K. Tranche
Commitments and/or the H.K. Tranche Commitments, as designated by the Borrower
Representative) by obtaining additional Revolving Commitments, either from one
or more of the Lenders or another lending institution; provided that (i) any
such request for an increase shall be in a minimum amount of Twenty Five Million
U.S. Dollars ($25,000,000), (ii) after giving effect thereto, the sum of the
total of the additional Commitments does not exceed Three Hundred Million U.S.
Dollars ($300,000,000), (iii) the Administrative Agent and the Issuing Banks
have approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (iv) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder and (v) the procedure described in Section
2.09(f) has been satisfied. Nothing contained in this Section 2.09 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.
(f)    Any amendment hereto for such an increase or addition shall be in form
and substance reasonably satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent (not to be
unreasonably withheld or delayed), the Company and each Lender being added or
increasing its Commitment. As a condition precedent to such an increase or
addition, the Borrowers shall deliver to the Administrative Agent (i) a
certificate of each Loan Party signed by an authorized officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrowers,
certifying that, before and after giving effect to such increase or addition,
(1) the representations and warranties contained in Article III and the other
Loan Documents are true and correct in all material respects (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects), (2) no Event of Default exists, and (3) if
any covenant set forth in Section 6.12 is in effect, the Borrowers are in
compliance (on a pro forma basis) with the covenants contained in Section 6.12
on the date of such increase and (ii) legal opinions and documents consistent
with those delivered on the Effective Date, to the extent reasonably requested
by the Administrative Agent.




-76-

--------------------------------------------------------------------------------




(g)    On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its U.S.
Tranche Commitment, U.K. Tranche Commitment and/or H.K. Tranche Commitment, as
applicable, shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders that have a U.S. Tranche Commitment, U.K. Tranche
Commitment and/or H.K. Tranche Commitment, as applicable, as being required in
order to cause, after giving effect to such increase or addition and the use of
such amounts to make payments to such other Lenders, each such Lender’s portion
of the outstanding U.S. Tranche Revolving Loans, U.K. Tranche Revolving Loans or
H.K. Tranche Revolving Loans, as applicable, of all the Lenders to equal its
revised Applicable Percentage of such outstanding U.S. Tranche Revolving Loans,
U.K. Tranche Revolving Loans or H.K. Tranche Revolving Loans, as applicable, and
the Administrative Agent shall make such other adjustments among the Lenders
with respect to the U.S. Tranche Revolving Loans, U.K. Tranche Revolving Loans
or H.K. Tranche Revolving Loans, as applicable, then outstanding and amounts of
principal, interest, commitment fees and other amounts paid or payable with
respect thereto as shall be necessary, in the opinion of the Administrative
Agent, in order to effect such reallocation and (ii) the applicable Borrowers
shall be deemed to have repaid and reborrowed all outstanding U.S. Tranche
Revolving Loans, U.K. Tranche Revolving Loans or H.K. Tranche Revolving Loans,
as applicable, as of the date of any increase (or addition) in the U.S. Tranche
Commitment, U.K. Tranche Commitment and/or H.K. Tranche Commitment, as
applicable (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower Representative, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan or HKD
Loan, shall be subject to indemnification by the applicable Borrowers pursuant
to the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods. Within a reasonable time after the
effective date of any increase or addition, the Administrative Agent shall, and
is hereby authorized and directed to, revise the Commitment Schedule to reflect
such increase or addition and shall distribute such revised Commitment Schedule
to each of the Lenders and the Borrower Representative, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement.

SECTION 2.10    Repayment of Loans; Evidence of Debt.
(a)    Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each U.S. Tranche Lender the then unpaid
principal amount of each U.S. Tranche Revolving Loan made to such Borrower on
the Maturity Date in the currency of such Loan, (ii) to the Administrative Agent
for the account of each U.K. Tranche Lender the then unpaid principal amount of
each U.K. Tranche Revolving Loan made to such Borrower on the Maturity Date in
the currency of such Loan, (iii) to the Administrative Agent for the account of
each H.K. Tranche Lender the then unpaid principal amount of each H.K. Tranche
Revolving Loan made to such Borrower on the Maturity Date in the currency of
such Loan, (iv) to the Administrative Agent the then unpaid amount of each
Protective Advance made for the account of such Borrower on the earlier of the
Maturity Date and demand by the Administrative Agent, (v) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan made for the
account of such Borrower on the earlier of the Maturity Date and the fifth
Business Day after such Swingline Loan is made; provided that on each date that
a Revolving Loan is made, each Domestic Borrower shall repay all Swingline Loans
then outstanding and the proceeds of any such Revolving Loan shall be applied by
the Administrative Agent to repay any Swingline Loans outstanding, and (vi) to
the Administrative Agent the then unpaid principal amount of each Overadvance
made to such Borrower on the earlier of the Maturity Date and demand by the
Administrative Agent. Notwithstanding the foregoing, to the extent this Section
2.10 creates an obligation of a Foreign Borrower to repay Protective Advances,
Swingline Loans or Overadvances of any other Borrower, no Foreign Borrower shall
be required to make a repayment in respect of the Domestic Secured Obligations.




-77-

--------------------------------------------------------------------------------




(b)    Subject to Section 5.17, at all times during a Cash Dominion Period, on
each Business Day, the Administrative Agent shall apply all funds (other than
any amounts identified by the Borrowers as due to consignors) credited to any
Collection Account on the immediately preceding Business Day first to prepay any
Protective Advances and Overadvances that may be outstanding and second to
prepay the Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure (provided that, collections and cash collateral provided
by any Foreign Subsidiary shall be used solely to pay the Foreign Secured
Obligations). Notwithstanding the foregoing, funds (other than any amounts
identified by the Borrowers as due to consignors) of the U.S. Loan Parties
credited to any Collection Account shall be used to pay the Secured Obligations
(other than the Foreign Secured Obligations and the Secured Obligations that
constitute a Guarantee of the Foreign Secured Obligations) prior to being used
to pay any of the other Secured Obligations.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.
(f)    Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note. In such event, the applicable Borrowers shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in a form reasonably approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
therein and its registered assigns.

SECTION 2.11    Prepayment of Loans.
(a)    The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (c) of this Section and, if applicable, payment of any break
funding expenses under Section 2.16.
(b)    Except for Overadvances permitted under Section 2.05, if, at any time,
(i) other than as a result of fluctuations in currency exchange rates, the
Borrowers are not in compliance with any of the Revolving Exposure Limitations
(calculated with respect to Credit Events denominated in Foreign Currencies, as
of the most recent Computation Date with respect to each such Credit Event and
calculated with respect to the applicable Borrowing Base as shown on the most
recent Borrowing Base Certificate delivered pursuant to Section 5.01(f)) or (ii)
solely as a result of fluctuations in currency exchange rates, the Borrowers
exceeded any Revolving Exposure Limitation by one hundred and five percent
(105%) of the applicable threshold for three (3) consecutive Business Days, the
applicable Borrowers who have exceeded such limits with respect to their
Obligations shall in each case immediately prepay the Obligations (without a
corresponding reduction to the Revolving Commitments, U.S. Tranche Commitment,
U.K. Tranche




-78-

--------------------------------------------------------------------------------




Commitments or H.K. Tranche Commitments) or cash collateralize LC Exposure in
accordance with Section 2.06(j), as applicable, in an aggregate amount equal to
such excess.
(c)    The Borrower Representative shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by fax) or through Electronic System, if arrangements for
doing so have been approved by the Administrative Agent, of any prepayment
hereunder not later than (i) 12:00 noon, Local Time, (A) in the case of
prepayment of a Eurodollar Revolving Borrowing or an HKD Revolving Borrowing,
three (3) Business Days before the date of prepayment or (B) in the case of
prepayment of an ABR Revolving Borrowing, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.

SECTION 2.12    Fees.
(a)    The Domestic Borrowers agree to pay, or cause to be paid, to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Commitment Fee Rate on the average daily amount
of the Available Commitment of such Lender during the period from and including
the Effective Date to but excluding the date on which such Lender’s Commitment
terminates. Accrued commitment fees shall be payable in arrears on the first
Business Day of each calendar month and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of three hundred and
sixty (360) days or, in the case of any H.K. Tranche Commitment, three hundred
and sixty five (365) days (or three hundred and sixty six (366) days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
(b)    (i) (A) The Domestic Borrowers agree to pay, or cause to be paid, to the
Administrative Agent for the account of each U.S. Tranche Lender (in the case of
a U.S. Tranche Letter of Credit), (B) the U.K. Borrowers agree to pay, or cause
to be paid, to the Administrative Agent for the account of each U.K. Tranche
Lender (in the case of a U.K. Tranche Letter of Credit) and (C) the H.K.
Borrower agrees to pay, or cause to be paid, to the Administrative Agent for the
account of each H.K. Tranche Lender (in the case of an H.K. Tranche Letter of
Credit), in each case, a participation fee with respect to the applicable
Lender’s participations in the applicable Letters of Credit issued for the
account of the applicable Borrower, which participation fee shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily Dollar Equivalent of the
applicable Lender’s LC Exposure in respect thereof (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) each Borrower agrees to pay to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily U.S. Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank for the account of such Borrower during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees and commissions with
respect to the issuance,




-79-

--------------------------------------------------------------------------------




amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit issued for the account of such Borrower or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of each calendar month shall be payable on
the first Business Day of each calendar month following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within ten (10) Business Days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days or, in the case of any H.K. Tranche Letter of Credit,
three hundred and sixty five (365) days (or three hundred and sixty six (366)
days in a leap year) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Participation fees and
fronting fees in respect of Letters of Credit denominated in U.S. Dollars shall
be paid in U.S. Dollars, and participation fees and fronting fees in respect of
Letters of Credit denominated in a Foreign Currency shall be paid in such
Foreign Currency.
(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(d)    Other than participation fees and fronting fees in respect of Letters of
Credit denominated in a Foreign Currency which shall be paid in such Foreign
Currency in accordance with Section 2.12(b) above, all fees payable hereunder
shall be paid on the dates due, in U.S. Dollars and in immediately available
funds, to the Administrative Agent (or to an Issuing Bank, in the case of fees
payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Domestic
Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    The Loans comprising each HKD Borrowing shall bear interest at the HIBO
Rate plus the Applicable Rate.
(d)    The Loans comprising each Overnight LIBO Rate Borrowing (including each
Foreign Swingline Loan) shall bear interest at the Overnight LIBO Rate plus the
Applicable Rate.
(e)    The Loans comprising each Overnight HIBO Rate Borrowing (including each
Foreign Swingline Loan) shall bear interest at the Overnight HIBO Rate plus the
Applicable Rate.
(f)    Each Protective Advance and Overadvance made to a Domestic Borrower and
denominated in U.S. Dollars shall bear interest at the Alternate Base Rate plus
the Applicable Rate plus 2%. Each Protective Advance and Overadvance made to a
Domestic Borrower and denominated in Foreign Currency shall bear interest at the
Overnight LIBO Rate plus the Applicable Rate plus 2%. Each Protective Advance
and Overadvance made to the Foreign Borrowers and denominated in any Agreed
Currency (other than Hong Kong Dollars) shall bear interest at the Overnight
LIBO Rate plus the Applicable Rate plus 2%. Each Protective Advance and
Overadvance made to the Foreign Borrowers and denominated in Hong Kong Dollars
shall bear interest at the Overnight HIBO Rate plus the Applicable Rate plus 2%.




-80-

--------------------------------------------------------------------------------




(g)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Loan Party hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
two percent (2%) plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(h)    Accrued interest on each Loan (for ABR Loans, Overnight LIBO Rate Loans
and Overnight HIBO Rate Loans, accrued through the last day of the prior
calendar quarter) shall be payable in arrears on each Interest Payment Date for
such Loan and upon termination of the Commitments; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan or HKD Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(i)    All interest hereunder shall be computed on the basis of a year of three
hundred and sixty (360) days, except that (i) interest computed by reference to
the Alternate Base Rate shall be computed on the basis of a year of three
hundred and sixty five (365) days (or three hundred and sixty six (366) days in
a leap year), and (ii) Borrowings denominated in Sterling or Hong Kong Dollars
shall be computed on the basis of a year of three hundred and sixty five (365)
days (or three hundred and sixty six (366) days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate, LIBO Rate, Overnight LIBO Rate, Overnight HIBO Rate or HIBO Screen
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.14    Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
LIBO Screen Rate on the Quotation Day for any Interest Period for a Eurocurrency
Borrowing, the LIBO Screen Rate shall not be available for such Interest Period
and/or for the applicable currency with respect to such Eurocurrency Borrowing
for any reason, and the Administrative Agent shall reasonably determine that it
is not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the LIBO Rate for such Interest Period for such Eurocurrency Borrowing;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
however, that if less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested by a Domestic
Borrower in Dollars, then such Borrowing shall be made as an ABR Borrowing at
the Alternate Base Rate and (ii) if such Borrowing shall be requested in any
Foreign Currency or if such Borrowing is requested by a Foreign Subsidiary
Borrower, the LIBO Rate shall be equal to the rate determined by the
Administrative Agent in its reasonable discretion after consultation with the
Company and consented to in writing by the Required Lenders (the “Alternative
Rate”); provided, however, that until such time as the Alternative Rate shall be
determined and so consented to by the Required Lenders, Borrowings shall not be
available in such Foreign Currency. It is hereby understood and agreed that,
notwithstanding the foregoing, if at any time the conditions set forth in
Section 2.14(c)(i) or (ii) are in effect, the foregoing provisions of this
Section 2.14(a) shall no longer be applicable for any purpose of determining any
alternative rate of interest under this Agreement and Section 2.14(c) shall
instead be applicable for all purposes of determining any alternative rate of
interest under this Agreement.




-81-

--------------------------------------------------------------------------------




(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing or HKD Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the HIBO
Rate, as applicable (including, without limitation, by means of an Interpolated
Rate or because the LIBO Screen Rate or HIBO Rate is not available or published
on a current basis) for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or the HIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders through Electronic System as provided in Section
9.01 as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing or HKD Borrowing, as applicable, shall be
ineffective and unless repaid (A) in the case of a Eurocurrency Borrowing or HKD
Borrowing made to a Domestic Borrower, such Borrowing shall be made as an ABR
Borrowing and (B) in the case of a Eurocurrency Borrowing or HKD Borrowing made
to a Foreign Borrower, such Borrowing shall be, at the Administrative Agent’s
election, (y) repaid on the last day of the then current Interest Period
applicable thereto or (z) made as a Borrowing at an interest rate per annum that
expresses the cost of the relevant Lenders of funding their participation in
such Borrowing from whatever source the Administrative Agent may reasonably
select, (ii) if any Borrowing Request requests a Eurocurrency Borrowing to a
Domestic Borrower, such Borrowing shall be made as an ABR Borrowing, and (iii)
if any Borrowing Request requests a Eurocurrency Revolving Borrowing or HKD
Borrowing to a Foreign Borrower, such Borrowing Request shall be ineffective;
provided that, if such circumstances only affect one Class or Type of Borrowing
or currency, then the foregoing will only be applicable to the affected Class or
Type of Borrowing or currency.
(c)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (b)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower Representative shall endeavor to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Rate).
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the




-82-

--------------------------------------------------------------------------------




Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders of each Class stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.14(c), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(y) if any Borrowing Request requests a Eurocurrency Borrowing for a Domestic
Borrower in Dollars, such Borrowing shall be made as an ABR Borrowing and (z) if
such circumstance relates to the LIBO Screen Rate, if any Borrowing Request
requests a Eurocurrency Borrowing for a Domestic Borrower in Foreign Currency or
if any Borrowing Request requests a Eurocurrency Borrowing for a Foreign
Borrower, such Borrowing shall be made as a Borrowing with a rate of interest
determined by reference to the Alternative Rate.

SECTION 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by the Administrative Agent, such Lender or the Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of the
Administrative Agent, such Lender or the Issuing Bank, as applicable, under
agreements having provisions similar to this Section 2.15, after consideration
of such factors as the Administrative Agent, such Lender or the Issuing Bank, as
applicable, then reasonably determines to be relevant; provided that none of the
Administrative Agent, such Lender or the Issuing Bank, as applicable, shall be
required to disclose any confidential or proprietary information in connection
therewith).
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company,




-83-

--------------------------------------------------------------------------------




if any, as a consequence of this Agreement, the Commitments of, or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred seventy (270) days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower Representative of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the two hundred seventy (270)-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)    Section 2.15(a) shall not apply with respect to a Loan or Commitment made
to a U.K. Borrower to the extent any increased cost is attributable to a Tax
Deduction required by law to be made by any Loan Party, or is compensated for by
Section 2.17(l) (or would have been compensated for under Section 2.17(l) but
was not so compensated solely because any of the exclusions in Section
2.17(l)(ii) applied).

SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or HKD Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency Loan or HKD Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan or HKD Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(d) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan or HKD Loan other than on the last day of
the Interest Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19 or 9.02(d), then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (provided that the applicable Foreign Borrower shall
only be required to compensate each Lender in respect of Borrowings of such
Foreign Borrower). In the case of a Eurocurrency Loan or HKD Loan, as
applicable, such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such
Eurocurrency Loan or HKD Loan had such event not occurred, at the Adjusted LIBO
Rate or HIBO Screen Rate, as applicable, that would have been applicable to such
Eurocurrency Loan, or HKD Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Eurocurrency Loan, or HKD Loan), over (ii) the amount
of interest which would accrue on




-84-

--------------------------------------------------------------------------------




such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for the relevant
currency of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower Representative and shall be conclusive absent manifest error.
The applicable Borrower shall pay such Lender the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.

SECTION 2.17    Withholding of Taxes; Gross-Up. Payments Free of Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent or by
the relevant Borrower, to the extent there is no withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding agent
or by the relevant Borrower, to the extent there is no withholding agent, then
the applicable withholding agent or the relevant Borrower, to the extent there
is no withholding agent shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. If such Tax is an
Indemnified Tax, payable with respect to a Loan or Commitment extended to a
Borrower other than a U.K. Borrower, the sum payable shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.17) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made. In
respect of any applicable increase to an amount payable as a result of the
application of deductions and withholdings from payments with respect to a Loan
or Commitment extended to a U.K. Borrower only, see Section 2.17(j) below.
(b)    Payment of Other Taxes by the Borrowers. The applicable Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for, Other Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17 (but
subject to Section 2.17(j)(v) as regards any Tax Deduction required with respect
to a Loan or Commitment extended to a U.K. Borrower), such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally (but subject to the limitations set forth in Section 9.19) indemnify
each Recipient within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Loan Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Notwithstanding the foregoing, this Section
2.17(d) shall not apply to a U.K. Loan Party with respect to a Loan or
Commitment extended to a U.K. Borrower, the relevant tax indemnity obligations
of which with respect to this Section 2.17 shall be governed by Section 2.17(l).
(e)    Indemnification by the Lenders. To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting the
foregoing, each Lender shall severally indemnify the Administrative




-85-

--------------------------------------------------------------------------------




Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(c) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent or Loan Party, as applicable, under this paragraph
(e).
(f)    Status of Lenders. This Section 2.17(f) shall not apply in respect of a
payment made under any Loan Document by a U.K. Loan Party.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:




-86-

--------------------------------------------------------------------------------




(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN, or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed copies of IRS Form
W-8ECI, and in the case of an applicable Foreign Lender, executed copies of IRS
Form W-8EXP;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8EXP, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other
certification documents from each Beneficial Owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such




-87-

--------------------------------------------------------------------------------




Lender shall deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(g)    With respect to payments made by or on behalf of a Borrower that is a
U.S. Person to the Administrative Agent for the benefit, or on account of any
Lender (or Participant), (i) each Administrative Agent that is a “United States
person” as defined in Section 7701(a)(30) of the Code will provide an IRS Form
W-9, and (ii) to the extent it is legally entitled to do so, each Administrative
Agent that is not a “United States person” as defined in Section 7701(a)(30) of
the Code will provide an IRS Form W-8IMY (a) certifying its status as a
qualified intermediary, (b) assuming primary withholding responsibility for
purposes of chapters 3 and 4 of the Code, and (c) either (1) assuming primary
IRS Form 1099 reporting and backup withholding responsibility or (2) assuming
reporting responsibility as a participating FFI or registered deemed-compliant
FFI with respect to accounts that it maintains and that are held by specified
U.S. persons as permitted under Treasury Regulations Section 1.6049-4(c)(4)(i)
or (c)(4)(ii) in lieu of IRS Form 1099 reporting. No Administrative Agent that
is not a U.S. Person shall be permitted to make the election described in
Section 1471(b)(3) of the Code.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    VAT.
(i)    All amounts expressed to be payable under any Loan Document by any Loan
Party to any Secured Party which (in whole or in part) constitute the
consideration for




-88-

--------------------------------------------------------------------------------




any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply and accordingly, subject to Section 2.17(i)(ii) below,
if VAT is or becomes chargeable on any supply made by any Secured Party to any
Loan Party under a Loan Document and such Secured Party is required to account
to the relevant tax authority for the VAT, that Loan Party must pay to such
Secured Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of the VAT (and
such Secured Party shall promptly provide an appropriate VAT invoice to that
Loan Party).
(ii)    If VAT is or becomes chargeable on any supply made by any Secured Party
(the “Supplier”) to any other Secured Party (the “Customer”) under a Loan
Document and any party other than the Customer (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Customer in respect of that consideration), then:
(A)    if the Supplier is the Person required to account to the relevant tax
authority for the VAT, the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Customer must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Customer receives
from the relevant tax authority which the Customer reasonably determines relates
to the VAT chargeable on that supply; and
(B)    if the Customer is the Person required to account to the relevant tax
authority for the VAT, the Relevant Party must promptly, following demand from
the Customer, pay to the Customer an amount equal to the VAT chargeable on that
supply but only to the extent that the Customer reasonably determines that it is
not entitled to credit or repayment from the relevant tax authority in respect
of that VAT.
(iii)    Where a Loan Document requires any Loan Party to reimburse or indemnify
a Secured Party for any cost or expense that Loan Party shall reimburse or
indemnify (as the case may be) such Secured Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Secured Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.
(iv)    Any reference in this Section 2.17(i) to any Secured Party or Loan Party
shall, at any time when such Secured Party or Loan Party is treated as a member
of a group for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the representative member or “parent” of such
group at such time (the term “representative member” and “parent” to have the
same meaning as set forth in applicable legislation in any jurisdiction having
implemented Council Directive 2006/112 EC on the common system of value added
tax).
United Kingdom Tax Matters:


(j)    Tax Gross-Up.
The provisions of this Section 2.17(j) shall apply in respect of a Loan or
Commitment made to a U.K. Borrower and where the provisions of this Section
2.17(j) apply in respect




-89-

--------------------------------------------------------------------------------




of any Loan or Commitment made to a U.K. Borrower, the provisions of Sections
2.17(a) to 2.17(i) (inclusive) shall not apply to the extent of any conflict
with this Section 2.17(j).
(i)    A Loan Party shall, promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall promptly notify the Administrative Agent on becoming so aware in respect
of a payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify the Borrower Representative.
(ii)    With respect to a Loan or Commitment extended to a U.K. Borrower, if a
Tax Deduction is required by law to be made by or on account of any Loan Party,
the amount of the payment due from that Loan Party shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.
(iii)    A payment by a U.K. Borrower shall not be increased under Section
2.17(j)(ii) above by reason of a Tax Deduction on account of Taxes imposed by
the United Kingdom if, on the date the payment falls due:
(A)    the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or U.K. Treaty or any
published practice or published concession of any relevant taxing authority; or
(B)    the relevant Lender is a Qualifying Lender solely by virtue of
sub-section (a)(ii) of the definition of Qualifying Lender, and:
(1)    an officer of HM Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Loan Party making the payment a
certified copy of that Direction; and
(2)    the payment could have been made to the Lender without any Tax Deduction
if that Direction had not been made; or
(C)    the relevant Lender is a Qualifying Lender solely by virtue of
sub-section (a)(ii) of the definition of Qualifying Lender and:
(1)    the relevant Lender has not given a Tax Confirmation to the U.K. Borrower
(or the Borrower Representative, as the case may be); and
(2)    the payment could have been made to the Lender without any Tax Deduction
if the Lender had given a Tax Confirmation to the U.K. Borrower (or the Borrower
Representative, as the case may be), on the basis that the Tax Confirmation
would have enabled the U.K. Borrower (or the Borrower Representative, as the
case may be) to have formed a reasonable belief that the payment was an
“excepted payment” for the purpose of section 930 of the ITA; or




-90-

--------------------------------------------------------------------------------




(D)    the relevant Lender is a U.K. Treaty Lender and the Loan Party making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under Section 2.17(j)(vi) or (vii) (as applicable) below.
(iv)    If a Loan Party is required to make a Tax Deduction, that Loan Party
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.
(v)    Within thirty (30) days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Loan Party making that Tax
Deduction shall deliver to the Administrative Agent for the benefit of the
Lender entitled to the payment a statement under section 975 of the ITA or other
evidence reasonably satisfactory to that Lender that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.
(vi)    
(A)    Subject to sub-section (B) below, a U.K. Treaty Lender and each Loan
Party which makes a payment to which that U.K. Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that Loan
Party to obtain authorization to make that payment without a Tax Deduction.
(B)    
(1)    A U.K. Treaty Lender which is a Lender on the Effective Date and that
holds a passport under the HMRC DT Treaty Passport scheme, and which wishes that
scheme to apply to this Agreement, shall confirm its scheme reference number and
its jurisdiction of tax residence opposite its name in the Commitment Schedule;
and
(2)    a U.K. Treaty Lender which is not a Lender on the Effective Date and that
holds a passport under the HMRC DT Treaty Passport scheme, and which wishes that
scheme to apply to this Agreement, shall include an indication to that effect
(for the benefit of the Administrative Agent and without liability to a U.K.
Borrower) in the Assignment and Assumption which it executes on becoming a party
as a Lender by including its scheme reference number and its jurisdiction of tax
residence in that Assignment and Assumption,
and, having done so, that Lender shall be under no obligation pursuant to
sub-section (A) above.
(vii)    If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 2.17(j)(vi) above and:
(A)          a U.K. Borrower making a payment to that Lender has not made a U.K.
Borrower DTTP Filing in respect of that Lender; or
(B)          a U.K. Borrower making a payment to that Lender has made a U.K.
Borrower DTTP Filing in respect of that Lender but:




-91-

--------------------------------------------------------------------------------




(1)          that U.K. Borrower DTTP Filing has been rejected by HM Revenue &
Customs; or
(2)          HM Revenue & Customs has not given the U.K. Borrower authority to
make payments to that Lender without a Tax Deduction within 60 days of the date
of the U.K. Borrower DTTP Filing,
and in each case, the U.K. Borrower has notified that Lender in writing, that
Lender and the U.K.     Borrower shall co-operate in completing any additional
procedural formalities necessary for that    U.K. Borrower to obtain
authorisation to make that payment without a Tax Deduction.
(viii)    Nothing in Section 2.17(j)(vi) above shall require a U.K. Treaty
Lender to:
(A)    register under the HMRC DT Treaty Passport scheme;
(B)    apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or
(C)    file U.K. Treaty forms if it has included an indication to the effect
that it wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with Section 2.17(j)(vi) and the relevant U.K. Borrower making that
payment has not complied with its obligations under Section 2.17(j)(ix).
(ix)    If a Lender provides an indication to the effect that it wishes the HMRC
DT Treaty Passport scheme to apply to this Agreement, as described in Section
2.17(j)(vi)(B) above, a U.K. Borrower shall make a U.K. Borrower DTTP Filing in
respect of such Lender, and shall promptly provide the Administrative Agent with
a copy of that filing.
(x)    If a Lender has not provided an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement, as described in
Section 2.17(j)(vi)(B) above, no U.K. Borrower shall file any form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s advance or its
participation in any advance unless the Lender otherwise agrees.
(xi)    A U.K. Non-Bank Lender which becomes a party to this Agreement on the
day on which this Agreement is entered into gives a Tax Confirmation to each
U.K. Borrower by entering into this Agreement.
(xii)    A U.K. Non-Bank Lender shall notify each U.K. Borrower and the
Administrative Agent if there is any change in the position from that set out in
a Tax Confirmation.
(k)    Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the Effective Date with respect to a Loan or Commitment extended
to a U.K. Borrower (each a “New Lender”) shall indicate, in the Assignment and
Assumption which it executes on becoming a party, and for the benefit of the
Administrative Agent and without liability to any U.K. Loan Party, which of the
following categories it falls within (i) not a Qualifying Lender, (ii) a
Qualifying Lender (other than a U.K. Treaty Lender), or (iii) a U.K. Treaty
Lender. If a New Lender fails to indicate its status in accordance with this
Section 2.17(k), then such New Lender shall be treated for the purposes of this
Agreement (including by each U.K. Loan Party) as if it is not a Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the Borrower Representative). For the avoidance of doubt, an Assignment
and Assumption shall not be invalidated by any failure of a New Lender to comply
with this Section 2.17(k).




-92-

--------------------------------------------------------------------------------




(l)    Tax indemnity.
(i)    Any U.K. Loan Party shall (within three (3) Business Days of demand by
the Administrative Agent) pay to a Lender an amount equal to the loss, liability
or cost which that Lender determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Lender in respect of a
Loan or Commitment extended to a U.K. Borrower.
(ii)    Section 2.17(l)(i) above shall not apply:
(A)    with respect to any Tax assessed on a Lender:
(1)    under the law of the jurisdiction in which that Lender is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Lender is
treated as resident for Tax purposes; or
(2)    under the law of the jurisdiction in which that Lender’s lending office
is located in respect of amounts received or receivable in that jurisdiction,
if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Lender; or
(B)    to the extent a loss, liability or cost:
(1)    is compensated for by an increased payment under Section 2.17(j); or
(2)    would have been compensated for by an increased payment under Section
2.17(j) but was not so compensated solely because one of the exclusions in
Section 2.17(j)(iii) applied; or
(3)    relates to a FATCA Deduction.
(iii)    A Lender making, or intending to make a claim under Section 2.17(l)(i)
above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the U.K. Loan Party.
(m)    A Lender shall, on receiving a payment from a U.K. Loan Party under this
Section 2.17(l), notify the Administrative Agent.
(n)    Determination. Except as otherwise expressly provided in Section 2.17, a
reference to “determines” or “determined” in connection with tax provisions
contained in Section 2.17 means a determination made in the absolute discretion
of the person making the determination.
(o)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(p)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.




-93-

--------------------------------------------------------------------------------




(q)    FATCA Information.
(i)    With respect to a Loan or Commitment extended to a U.K. Borrower and
subject to Section 2.17(q)(iii) below, each Party shall, within ten (10)
Business Days of a reasonable request by another Party:
(A)    confirm to that other Party whether it is:
(1)    a FATCA Exempt Party; or
(2)    not a FATCA Exempt Party;
(B)    supply to that other Party such forms, documentation and other
information relating to its status under FATCA as that other Party reasonably
requests for the purposes of that other Party's compliance with FATCA; and
(C)    supply to that other Party such forms, documentation and other
information relating to its status as that other Party reasonably requests for
the purposes of that other Party's compliance with any other law, regulation, or
exchange of information regime.
(ii)    If a Party confirms to another Party pursuant to Section 2.17(q)(i)
above that it is a FATCA Exempt Party and it subsequently becomes aware that it
is not or has ceased to be a FATCA Exempt Party, that Party shall notify that
other Party reasonably promptly.
(iii)    Section 2.17(q)(i) above shall not oblige any Lender to do anything,
and Section 2.17(q)(i)(C) above shall not oblige any other Party to do anything,
which would or might in its reasonable opinion constitute a breach of:
(A)    any law or regulation;
(B)    any fiduciary duty; or
(C)    any duty of confidentiality.
(iv)    If a Party fails to confirm whether or not it is a FATCA Exempt Party or
to supply forms, documentation or other information requested in accordance with
Section 2.17(q)(i)(A) or Section 2.17(q)(i)(B) above (including, for the
avoidance of doubt, where Section 2.17(q)(iii) above applies), then such Party
shall be treated for the purposes of the Loan Documents (and payments under
them) as if it is not a FATCA Exempt Party until such time as the Party in
question provides the requested confirmation, forms, documentation or other
information.
(r)    FATCA Deduction.
With respect to a Loan or Commitment extended to a U.K. Borrower:
(i)    Each Party may make any FATCA Deduction it is required to make by FATCA,
and any payment required in connection with that FATCA Deduction, and no Party
shall be required to increase any payment in respect of which it makes such a
FATCA Deduction or otherwise compensate the recipient of the payment for that
FATCA Deduction.




-94-

--------------------------------------------------------------------------------




(ii)    Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower Representative and the Administrative Agent and the
Administrative Agent shall notify the Lenders.
(s)    Transfer and Assignment.
With respect to a Loan or Commitment extended to a U.K. Borrower if:
(i)    a Lender assigns or transfers any of its rights or obligations under the
Loan Documents or changes its applicable lending office; and
(ii)    as a result of circumstances existing at the date the assignment,
transfer or change occurs, a Loan Party would be obliged to make a payment to
the New Lender or Lender acting through its new lending office under Section
2.15 or this Section 2.17,
then the New Lender or Lender acting through its new lending office is only
entitled to receive payment under those Sections to the same extent as the
existing Lender or Lender acting through its previous lending office would have
been if the assignment, transfer or change had not occurred.
    

SECTION 2.18        Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.


(a)    Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set‑off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. Other than payments to be made directly to an Issuing Bank or a
Swingline Lender as expressly provided herein, all payments shall be made (i) in
the same currency in which the applicable Credit Event was made, and (ii) to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York;
provided that, (A) in the case of a Credit Event denominated in any Foreign
Currency, such payments shall be made to the Administrative Agent’s Eurocurrency
Payment Office for such currency and (B) payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists, or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, or the terms of this Agreement require the conversion of such
Credit Event into U.S. Dollars, then all payments to be made by such Borrower
hereunder in such currency shall, to the fullest extent permitted by law,
instead be made when due in U.S. Dollars in an amount equal to the Dollar
Equivalent of such amount (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations or
conversion, and each Borrower agrees to indemnify and hold harmless each
Swingline Lender, each Issuing Bank, the Administrative Agent and each Lender
from and against any




-95-

--------------------------------------------------------------------------------




loss resulting from any Credit Event made to or for the benefit of such Borrower
denominated in a Foreign Currency that is not repaid to such Swingline Lender,
such Issuing Bank, the Administrative Agent or such Lender, as the case may be,
in the Original Currency.
(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts (other than any amounts identified by the
Borrowers as due to consignors) to be applied from the Collection Account during
a Cash Dominion Period (which shall be applied in accordance with Section
2.10(b)) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
including amounts then due to the Administrative Agent and the Issuing Banks
from the Borrowers (other than in connection with Banking Services Obligations
or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Overadvances and Protective
Advances, fourth, to pay the principal of the Overadvances and Protective
Advances, fifth, to pay interest then due and payable on the Loans (other than
the Overadvances and Protective Advances) ratably, sixth, to prepay principal on
the Loans (other than the Overadvances and Protective Advances) and unreimbursed
LC Disbursements, ratably, seventh, to pay an amount to the Administrative Agent
equal to one hundred five percent (105%) of the aggregate LC Exposure, to be
held as cash collateral for such Obligations, eighth, to payment of any amounts
owing with respect to Banking Services Obligations and Swap Agreement
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, and ninth, to the payment of any
other Secured Obligation due to the Administrative Agent or any Lender by the
Borrowers. Notwithstanding the foregoing, amounts received from any Loan Party
shall not be applied to any Excluded Swap Obligation of such Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless an Event of Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurocurrency Loan or HKD Loan of a Class,
except (a) on the expiration date of the Interest Period applicable thereto or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any such event, the Borrowers shall pay the
break funding payment required in accordance with Section 2.16. Subject to the
foregoing limitation, the Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations. Notwithstanding
anything in this Section 2.18 to the contrary, (x) any proceeds from property of
the U.S. Loan Parties shall be applied to the Domestic Secured Obligations of
the type set forth in the application priorities first through seventh above
before being applied to any of the other Secured Obligations, and then to the
Foreign Secured Obligations of the type set forth in the application priorities
first through seventh above before being applied to any of the other Secured
Obligations, and then to the Domestic Secured Obligations of the type set forth
in the application priorities eighth through ninth above before being applied to
any other Secured Obligations, and then to the Foreign Secured Obligations of
the type set forth in the application priorities eighth through ninth above and
(y) any proceeds from Collateral securing solely the Foreign Secured Obligations
shall only be applied to the Foreign Secured Obligations in the same order set
forth above.
(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent; provided that proceeds of any
Borrowings of a Foreign Borrower and proceeds deducted from any deposit account
of any such Foreign Borrower shall only be used to pay the Foreign Secured
Obligations. Each Domestic




-96-

--------------------------------------------------------------------------------




Borrower hereby irrevocably authorizes (i) the Administrative Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Domestic
Swingline Loans and Domestic Overadvances, but such a Borrowing may only
constitute a Domestic Protective Advance if it is to reimburse costs, fees and
expenses as described in Section 9.03) and that all such Borrowings shall be
deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05, as
applicable, and (ii) the Administrative Agent to charge any deposit account of
the relevant Domestic Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents. Each Foreign Borrower hereby irrevocably
authorizes (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agrees that all such
amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Section 2.03, 2.04 or 2.05, as applicable, and (ii) the Administrative Agent to
charge any deposit account of the relevant Foreign Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.
(d)    If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set‑off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the applicable Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrowers or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation. Notwithstanding the foregoing, any such applicable payment from a
Foreign Loan Party shall only be used to purchase a participation in a Foreign
Secured Obligation in the same order set forth above.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the applicable Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding




-97-

--------------------------------------------------------------------------------




the date of payment to the Administrative Agent, at the greater of the NYFRB
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight LIBO Rate or Overnight HIBO Rate, as applicable, in the case of
Loans denominated in a Foreign Currency).
(f)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder. Application of amounts pursuant to (i) and (ii) above shall be made
in any order determined by the Administrative Agent in its discretion.
(g)    The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers’
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrowers pay the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrowers shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.



SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if any Loan
Party is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Loan Parties hereby agree to pay all reasonable and documented
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if any Loan
Party is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.19(a), or if
any Lender becomes a Defaulting Lender, then the Loan Parties may, at their sole
expense and effort, upon notice by the Borrower Representative to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04, with the Loan Parties or replacement lender responsible for
paying any applicable processing and recordation fee), all its interests, rights
(other than its existing rights to payments pursuant to Section 2.15 or 2.17)
and obligations under this Agreement and other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Loan Parties shall have
received the prior written consent of the Administrative Agent, the Issuing
Banks and the Swingline Lenders, which consent shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements




-98-

--------------------------------------------------------------------------------




and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the applicable Loan
Parties (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, (iv) such assignment
does not conflict with Applicable Law, and (v) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower Representative, the Administrative Agent and the assignee (or,
to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower Representative may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower Representative, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) cash collateralize the Issuing Bank’s future LC
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with this Section; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Bank or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related




-99-

--------------------------------------------------------------------------------




Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or LC Disbursements
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments without giving effect to clause (d)
below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto;
(c)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or the
Supermajority Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 9.02)
or under any other Loan Document; provided, that, except as otherwise provided
in Section 9.02, this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;
(d)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that such reallocation does not, as to any non-Defaulting Lender, cause the sum
of all such Defaulting Lender’s Revolving Exposure, Swingline Exposure and LC
Exposure and to exceed its Revolving Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company or the applicable Borrower shall within one
(1) Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize, for the benefit of
the applicable Issuing Banks, the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
(iii)    if the Company or the applicable Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC




-100-

--------------------------------------------------------------------------------




Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
(e)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, renew, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be one hundred percent (100%) covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company or the applicable Borrower in accordance with Section
2.20(d), and participating interests in any such newly made Swingline Loan or LC
Exposure related to any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(d)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) a Swingline Lender or an Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, such Swingline
Lender shall not be required to fund any Swingline Loan and such Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
such Swingline Lender or such Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrowers or such Lender, reasonably
satisfactory to such Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
In the event that each of the Administrative Agent, the Borrowers, the Swingline
Lenders and the Issuing Banks agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

SECTION 2.21    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.

SECTION 2.22    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary or Affiliate of a Loan Party shall deliver to the
Administrative Agent, promptly after entering into such Banking Services or Swap
Agreements, written notice setting forth the aggregate amount of all Banking
Services Obligations and Swap Agreement Obligations of such Loan Party or
Subsidiary or Affiliate thereof to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In addition, each such Lender or Affiliate
thereof shall deliver to the Administrative Agent, from time to time after a
significant change therein or upon a request therefor, a summary of the amounts
due or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations. The most recent information provided to the




-101-

--------------------------------------------------------------------------------




Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations and/or Swap Agreement Obligations
pursuant to Section 2.18(b) and which tier of the waterfall, contained in
Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed.

SECTION 2.23    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.19, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.24    Borrower Assumption. If any Borrower (other than the Company)
ceases to be a Wholly-Owned Subsidiary of the Company, the Company shall
automatically and irrevocably be deemed to assume the Obligations of such
Borrower and such Borrower shall no longer constitute a Borrower hereunder.
Notwithstanding the foregoing, concurrently with the Company or any Subsidiary
consummating any transaction pursuant to which any Borrower (other than the
Company) ceases to be a Wholly-Owned Subsidiary of the Company, the Company,
such Borrower and each of the Loan Parties shall enter into such termination,
assumption and/or reaffirmation agreements as the Administrative Agent shall
reasonably request and such agreements shall be in form and substance reasonably
satisfactory to the Administrative Agent. The delivery of such documents shall
be accompanied by appropriate resolutions and other organizational and
authorization documentation reasonably requested by the Administrative Agent and
in form and substance reasonably satisfactory to the Administrative Agent.

ARTICLE III

Representations and Warranties.
Each Loan Party represents and warrants to the Lenders on the Effective Date and
on the date of each subsequent Credit Event that:

SECTION 3.01    Organization; Powers. Each Loan Party and each Subsidiary is
duly organized or incorporated, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization or incorporation, has all requisite
power and authority to carry on its business as now conducted and, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing (to the extent such concept is applicable in the
relevant jurisdiction) in every other jurisdiction where such qualification is
required.




-102-

--------------------------------------------------------------------------------





SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational or constitutional powers and have been duly
authorized by all necessary organizational or corporate actions and, if
required, actions by equity holders. Each Loan Document to which each Loan Party
is a party has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and requirements of reasonableness, good faith and fair dealing.

SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as are necessary in
connection with consummating the Transactions, (ii) such as have been obtained
or made and are in full force and effect and except for material filings
necessary to perfect Liens created pursuant to the Loan Documents or the
Transactions and (iii) other than with respect to the Loan Documents, those the
failure to obtain which would not reasonably be expected to have a Material
Adverse Effect, (b) except where a violation would not reasonably be expected to
result in a Material Adverse Effect, will not violate any Requirement of Law
applicable to any Loan Party or any Subsidiary, (c) will not violate or result
in a default under any indenture, agreement in respect of creditor’s rights or
other similar instrument binding upon any Loan Party or any Subsidiary or the
assets of any Loan Party or any Subsidiary, or give rise to a right thereunder
to require any payment to be made by any Loan Party or any Subsidiary, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any Subsidiary, except Liens created pursuant to the Loan
Documents or Permitted Encumbrances.

SECTION 3.04    Financial Condition; No Material Adverse Change.
(a)    The Company has heretofore furnished to the Lenders the consolidated
balance sheet and statements of income, stockholders equity and cash flows of
the Company (i) as of and for the fiscal year ended December 31, 2017, reported
on by Deloitte & Touche LLP, independent public accountants, and (ii) as of and
for the fiscal quarter ended March 31, 2018. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to normal
year‑end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.
(b)    Since December 31, 2017, no event, change or condition has occurred that
has had, or would reasonably be expected to have, a Material Adverse Effect.

SECTION 3.05    Properties.
(a)    As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property (including the Eligible Real Property) that is
owned or leased by any Loan Party. Each of the Loan Parties and each of its
Subsidiaries are the legal and beneficial owners of its the Eligible Real
Property and have good and indefeasible title (and good and marketable title)
to, or valid leasehold interests in, all of its real property (including the
Eligible Real Property) and personal property, free of all Liens other than
those referred to in the CLLS Certificates of Title or as permitted by Section
6.02 and except where a failure to so have would not reasonably be expected to
result in a Material Adverse Effect.
(b)    As at the Effective Date and except as disclosed in a CLLS Certificate of
Title, no breach of any law, regulation or covenant is outstanding which
adversely affects or might be reasonably expected to adversely affect the value,
saleability or use of the Eligible Real Property, no Loan Party has received any
notice of any adverse claim by any person in respect of the ownership of the
Eligible Real Property or any interest in it, nor has any acknowledgement been
given to any person in respect of the Eligible




-103-

--------------------------------------------------------------------------------




Real Property, none of the facilities for the enjoyment and use of the Eligible
Real Property are enjoyed on terms entitling any person to terminate or curtail
its use of the Eligible Real Property or which conflict with or restrict the use
of the Eligible Real Property, and the Eligible Real Property is held free from
any lease or licence other than those which are permitted by this Agreement.
(c)    The information supplied by it or on its behalf to the lawyers who
prepared the certificate of title for the purpose of any certificate of title
was true and accurate in all material respects and complete and did not omit any
information which if disclosed would make that information untrue or misleading
in any material respect as at its date. As at the Effective Date, nothing has
occurred since the date of the certificate of title which would make that
information untrue or misleading in any material respect.
(d)    Each Loan Party and each Subsidiary owns, or is licensed to use, all
Trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted and the use thereof by each
Loan Party and each Subsidiary does not infringe in any material respect upon
the rights of any other Person, except where such infringement would not
reasonably be expected to have a Material Adverse Effect. A correct and complete
list in all material respects of all federally registered (with the United
States Patent and Trademark Office or the United States Copyright Office)
Trademarks, copyrights and patents owned by any Loan Party or its Subsidiaries
as of the date of this Agreement is set forth on Schedule 3.05.

SECTION 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened in writing against or affecting any Loan Party or any Subsidiary
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve any Loan Document or the Transactions.
(b)    Except for the Disclosed Matters (i) no Loan Party or any Subsidiary has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect,
and (ii) and except with respect to any other matters that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, no Loan Party or any Subsidiary (A) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (B) has become subject to
any Environmental Liability, (C) has received notice of any claim as of the date
hereof with respect to any Environmental Liability or (D) knows of any basis for
any Environmental Liability as of the date hereof.
(c)    As of the date hereof, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

SECTION 3.07    Compliance with Laws and Agreements; No Default. Except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirements of Law applicable to it or
its property and (ii) all indentures, agreements in respect of creditor’s rights
and other similar instruments binding upon it or its property. No Default has
occurred and is continuing.

SECTION 3.08    Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in the Investment Company Act of 1940.




-104-

--------------------------------------------------------------------------------





SECTION 3.09    Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so would
not be expected to result in a Material Adverse Effect. No Tax liens have been
filed and no claims are being asserted with respect to any such taxes.

SECTION 3.10    Pension Plans.
(a)    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken individually or together with all other such ERISA Events,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to result in a Material Adverse Effect, the
present value of all accumulated benefit obligations under each Plan, if such
Plan or Plans were to be terminated, (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan allocable to such accumulated benefit
obligations.
(b)    Foreign Pension Plans. Except as would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect: (i) all
employer and employee contributions (including insurance premiums) due to be
made in accordance with any applicable law or by the terms of any Foreign
Pension Plan (including any policy held thereunder) from any Loan Party or any
of its Affiliates have been made, or, if applicable, accrued in accordance with
normal accounting practices; (ii) each Foreign Pension Plan that is required to
be registered has been registered and has been maintained in good standing with
applicable regulatory authorities; and (iii) each such Foreign Pension Plan is
in compliance (A) with all material provisions of applicable law and all
material applicable regulations and regulatory requirements (whether
discretionary or otherwise) with respect to such Foreign Pension Plan and (B)
with the terms of such Foreign Pension Plan.
(c)    U.K. Pension Plans. Except for as set forth on Schedule 3.10(c), no Loan
Party or any of its Subsidiaries is or has at any time been (i) an employer (for
the purposes of sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pensions Schemes Act 1993); or (ii) “connected” with or an “associate” (as
those terms are used in sections 38 and 43 of the Pensions Act 2004) of such an
employer.

SECTION 3.11    Disclosure.
(a)    None of the reports, financial statements, certificates or other
information furnished in writing by or on behalf of any Loan Party or any
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains, when taken as a whole,
any material misstatement of fact or omits, as of the date furnished, to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material respect
at such time; provided that, with respect to projected financial information,
the Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time delivered and, if
such projected financial information was delivered prior to the Effective Date,
as of the Effective Date.
(b)    As of the Effective Date, the information included in the Beneficial
Ownership Certification provided on or prior to the Effective Date to any Lender
in connection with this Agreement is true and correct in all material respects.




-105-

--------------------------------------------------------------------------------





SECTION 3.12    Material Agreements. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any material agreement to which it is a party or
(ii) any agreement or instrument evidencing or governing Indebtedness, except
where such defaults, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.13    Solvency.     Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
the Company and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of the Company and its
Subsidiaries on a consolidated basis, will be greater than the amount that will
be required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Company and its Subsidiaries on a
consolidated basis, will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Company and its Subsidiaries on a consolidated basis, will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
after the Effective Date.

SECTION 3.14    Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date. As of the Effective Date, all premiums in respect of
such insurance have been paid. Each Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 3.15    Capitalization and Subsidiaries. As of the Effective Date,
Schedule 3.15 sets forth a correct and complete list, in all material respects,
of the name and relationship to the Company of each and all of the Company’s
Subsidiaries, and the type of entity of the Company and each of its
Subsidiaries, and indicates the Subsidiaries that are Loan Parties as of the
Effective Date. All of the issued and outstanding Equity Interests owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non‑assessable.

SECTION 3.16    Security Interest in Collateral.
(a)    The provisions of this Agreement and the other Loan Documents create,
subject to clause (b) below, legal and valid Liens on all of the Collateral in
favor of the Administrative Agent, for the benefit of the applicable Secured
Parties, and such Liens constitute perfected Liens on the Collateral, securing
the Secured Obligations, enforceable against the Loan Parties, having priority
over all other Liens on the Collateral except in the case of (a) Liens expressly
permitted by Section 6.02 that are not required to be junior in priority and
(b) Liens perfected only by control or possession to the extent the
Administrative Agent has not obtained or does not maintain control or possession
of such Collateral.
(b)    Under the law of each relevant Loan Party’s jurisdiction of incorporation
it is not necessary that any English Security Agreement or Hong Kong Security
Agreement be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration or similar tax be paid on or
in relation to an English Security Agreement or Hong Kong Security Agreement or
the transactions contemplated by an English Security Agreement or Hong Kong
Security Agreement, except (i) registration of particulars of each English
Security Agreement granted by a U.K. Loan Party at Companies House in England
and Wales in accordance with Part 25 (Company Charges) of the Companies Act 2006
or any regulations relating to the registration of charges made under, or
applying the provisions of, the Companies Act 2006 and payment of associated
fees, which registrations, filings and fees will be made and paid promptly




-106-

--------------------------------------------------------------------------------




after the date of the relevant English Security Agreement, (ii) registration of
HM Land Registry application forms as required in order to register the charge
created by each English Security Agreement against Eligible Real Property
located in England (together with forms required to register the restriction
contained in the English Law Security Agreement in relation to such Eligible
Real Property) and (iii) registration of particulars of each Hong Kong Security
Agreement granted by an H.K. Loan Party at the Hong Kong Companies Registry in
accordance with Part 8 (Registration of Charges) of the Companies Ordinance
(Cap.622 of the Laws of Hong Kong) or any regulations relating to the
registration of charges made under, or applying the provisions of, the Companies
Ordinance (Cap.622 of the Laws of Hong Kong) and payment of associated fees,
which registrations, filings and fees will be made and paid promptly after the
date of the relevant Hong Kong Security Agreement.

SECTION 3.17    Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened. Except to the extent such
event would not reasonably be expected to result in a Material Adverse Effect,
(a) the hours worked by and payments made to employees of the Loan Parties and
their Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, local or foreign law dealing with such
matters and (b) all payments due from any Loan Party or any Subsidiary, or for
which any claim may be made against any Loan Party or any Subsidiary, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Loan Party or such
Subsidiary.

SECTION 3.18    Margin Regulations. No Loan Party is engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing or Letter of Credit hereunder will be used to buy or carry any Margin
Stock. Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of any Loan Party only or of the Loan Parties and their Subsidiaries on
a consolidated basis) will be Margin Stock.

SECTION 3.19    Use of Proceeds. The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.20    No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.

SECTION 3.21    Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and directors and, to the knowledge of such Loan Party, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person. None of (a) any Loan Party, any Subsidiary, any of their
respective directors, officers or, to the knowledge of any such Loan Party or
Subsidiary, employees, or (b) to the knowledge of any such Loan Party or
Subsidiary, any agent of such Loan Party or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.22    Affiliate Transactions. Except as set forth on Schedule 3.22, as
of the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings or transactions between any Loan Party and any of
the officers, members, managers, directors, stockholders, parents, holders




-107-

--------------------------------------------------------------------------------




of other Equity Interests, employees or Affiliates (other than Subsidiaries) of
any Loan Party or any members of their respective immediate families that would
be required to be disclosed on a Form 10-K, Form 10-Q or proxy statement filed
with the SEC.

SECTION 3.23    Centre of Main Interest and Establishments. For the purposes of
the European Union Regulation, each U.K. Loan Party’s center of main interests
(as that term is used in Article 3(1) of the European Union Regulation) is
situated in its jurisdiction of incorporation.

SECTION 3.24    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 3.25    Plan Assets; Prohibited Transactions. No Loan Party or any of
its Subsidiaries is an entity deemed to hold “plan assets” (within the meaning
of the Plan Asset Regulations) and neither the execution, delivery or
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.



ARTICLE IV

Conditions

SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder are conditioned upon
each of the following conditions being satisfied on or prior to the Effective
Date (or waived in accordance with Section 9.02):
(a)    Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement, (ii) either (A) a
counterpart of each other Loan Document signed on behalf of each party thereto
or (B) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed signature page
thereof) that each such party has signed a counterpart of such Loan Document,
(iii) without limiting the preceding clause (ii), from each Lender hereto, a
counterpart of the CAM Agreement signed on behalf of such Lender and (iv) each
of the other documents, instruments, legal opinions and other agreements listed
on Exhibit F that are required to be delivered on or prior to the date hereof,
all in form and substance reasonably satisfactory to the Administrative Agent.
(b)    Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Company and its
Subsidiaries for the 2017 and 2016 fiscal years, (ii) unaudited interim
consolidated financial statements of the Company and its Subsidiaries for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and (iii) projected income statements,
balance sheet and cash flows for the 2018 fiscal year.
(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary, Assistant Secretary, statutory director(s) or managing director(s),
which shall (A) certify the resolutions of its Board of Directors, shareholders,
members and/or other body authorizing the execution, delivery and performance of
the Loan Documents to which it is a party, (B) identify by name and title and
bear the signatures of the Responsible Officers of such Loan Party authorized to
sign the Loan Documents to which it is a party, (C) contain appropriate
attachments, including the certificate or




-108-

--------------------------------------------------------------------------------




articles of incorporation or organization (or similar document) of each Loan
Party certified by, where applicable, the relevant authority of the jurisdiction
of organization of such Loan Party (to the extent available in the jurisdiction)
and a true and correct copy of its by‑laws or operating, management or
partnership agreement, articles of association, or other organizational or
governing documents (or similar document), and (D) in the case of each U.K. Loan
Party, certify (1) that no “warning notice” or “restrictions notice” (in each
case as defined in Schedule 1B of the Companies Act 2006) has been issued in
respect of those shares, together with a copy of the “PSC register” (within the
meaning of section 790C(10) of the Companies Act 2006) of that U.K. Loan Party,
or (2) that such U.K. Loan Party is not required to comply with Part 21A of the
Companies Act 2006, and (ii) a good standing certificate for each Loan Party
(other than a U.K. Loan Party) from its jurisdiction of organization or the
substantive equivalent, if any, available in the jurisdiction of organization
for each Loan Party from the appropriate governmental officer in such
jurisdiction.
(d)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Company, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing, and
(ii) stating that the representations and warranties contained in the Loan
Documents are true and correct in all material respects as of such date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date is true and correct in all material
respects only as of such specified date, and that any representation or warranty
which is subject to any materiality qualifier is true and correct in all
respects).
(e)    Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid pursuant to this Agreement, and all
reasonable and documented out-of-pocket expenses for which invoices have been
presented (including the reasonable and documented out-of-pocket fees and
expenses of legal counsel), to the extent invoiced at least one (1) Business Day
prior to the Effective Date (except as otherwise agreed to by the Company). All
such amounts will be paid with proceeds of Loans made on the Effective Date and
will be reflected in the funding instructions given by the Borrower
Representative to the Administrative Agent on or before the Effective Date.
(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction (including, in respect of any
Eligible Real Property, priority searches of the HM Land Registry and (to the
extent applicable) land charges searches), reasonably requested by the
Administrative Agent, and such search shall reveal no Liens or adverse entries
on any of the property (including the Eligible Real Property) of the Loan
Parties constituting Collateral except for Liens permitted by Section 6.02 or
discharged on or prior to the Effective Date pursuant to a pay-off letter, the
appropriate HM Land Registry form or other documentation satisfactory to the
Administrative Agent.
(g)    Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for the Existing Credit Agreements, confirming that all Liens
upon any of the property of the Loan Parties constituting Collateral will be
terminated concurrently with such payment and all letters of credit issued or
guaranteed as part of such Indebtedness shall have been cash collateralized,
supported by a Letter of Credit.
(h)    Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of each Borrower (individually a “Funding
Account”, and collectively the “Funding Accounts”) to which the Administrative
Agent is authorized by the Borrowers to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.
(i)    Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer of each Borrower dated the Effective
Date.
(j)    Borrowing Base Certificates. The Administrative Agent shall have received
a Borrowing Base Certificate which calculates each of the Borrowing Bases as of
March 31, 2018.




-109-

--------------------------------------------------------------------------------




(k)    Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date, the issuance of any Letters of Credit on the Effective Date
and the payment of all fees and expenses due hereunder, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, the Aggregate
Availability shall not be less than $400,000,000.
(l)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.
(m)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent (including (i) a copy of all insurance policies relating to
the Eligible Real Property showing Sotheby’s, a company registered in England
and Wales, as the insured party for the full reinstatement value with the
Administrative Agent named as first loss payee and composite insured, (ii)
evidence (including a broker’s letter) that the insurance cover in force in
respect of the Eligible Real Property complies with the terms of this Agreement
and the premiums have been paid; (iii) an insurance valuation of the Eligible
Real Property), and otherwise in compliance with the terms of Section 5.10
hereof and the Security Agreements.
(n)    Approvals. All Governmental and third party approvals necessary in
connection with this Agreement and the transactions contemplated hereby
(including shareholder approvals, if any) shall have been obtained on terms
reasonably satisfactory to the Administrative Agent and shall be in full force
and effect.
(o)    Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable).
(p)    Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party to
the extent required under applicable law.
(q)    Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Art Loans, Art Inventory,
Extended Term Art Receivables and related working capital matters and of the
Company’s and its Subsidiaries’ related data processing and other systems, the
results of which shall be satisfactory to the Administrative Agent in its sole
discretion.
(r)    Appraisal(s), Valuation. The Administrative Agent shall have received an
appraisal dated no more than three (3) months prior to the Effective Date of the
applicable Loan Parties’ Eligible Real Property and intellectual property from
one or more third party, independent firms reasonably satisfactory to the
Administrative Agent, which appraisal shall be satisfactory to the
Administrative Agent in its sole reasonable discretion.
(s)    USA PATRIOT Act, Etc. (i) The Administrative Agent shall have received,
at least three (3) Business Days prior to the Effective Date, all documentation
and other information regarding the Borrowers requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, to the extent requested in writing of the
Borrowers at least ten (10) days prior to the Effective Date, and (ii) to the
extent any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least three (3) Business Days prior to the Effective
Date, any Lender that has requested, in a written notice to the Borrowers at
least ten (10) days prior to the




-110-

--------------------------------------------------------------------------------




Effective Date, a Beneficial Ownership Certification in relation to each
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the conditions set forth in this clause (ii) shall be deemed to
be satisfied).
(t)    Eligible Real Property. Except to the extent that any such item is to be
delivered after the Effective Date in accordance with Section 5.20, the
Administrative Agent shall have received for each Eligible Real Property (i) all
title deeds and documents relating to the Borrower’s interest or an acceptable
undertaking from the Borrower’s legal counsel in England and Wales to deliver
such documents to or hold such documents to the Administrative Agent’s order;
(ii) copies of all Lease Documents in electronic format; (iii) a clear Land
Registry priority search in the name of the Administrative Agent on the
appropriate forms against all of the registered titles comprising the Borrower’s
interests in the Eligible Real Property giving not less than 20 business days’
priority beyond the Effective Date and showing no adverse entries; (iv) a CLLS
Certificate of Title prepared by the Borrower’s legal counsel in England and
Wales addressed to the Credit Parties; (v) a summary overview report prepared by
the Administrative Agent’s legal counsel in England and Wales addressed to the
Credit Parties; (vi) evidence in the form of a Land Registry form DS1 or an
acceptable undertaking from the Borrower’s legal counsel in England and Wales
that all existing security affecting the Borrower’s interest in the Eligible
Real Property has been, or will be, discharged by the Effective Date; (vii) all
necessary completed HM Land Registry application forms in relation to the
charging of the Eligible Real Property in favor of the Administrative Agent,
including a form to note the obligation to make further advances and a form to
register the restriction contained in the English Security Agreement, duly
completed and accompanied by payment of the applicable HM Land Registry fees or
an acceptable undertaking from the Borrower’s legal counsel in England and Wales
to register the same at the Land Registry; (viii) copies of all authorizations
required in connection with charging the Eligible Real Property in favor of the
Secured Parties; and (ix) any notice of charge to the reversioner or other third
party if applicable and a reasonably acceptable undertaking to serve the same.
(u)    Other Documents. The Administrative Agent shall have received such other
documents to address any issues identified in the CLLS Certificate of Title as
the Administrative Agent may have reasonably requested.
The Administrative Agent shall notify the Company, the Lenders and the Issuing
Banks of the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing and (ii) no
Protective Advance shall be outstanding.
(c)    After giving effect to any Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit, the Borrowers shall be in compliance with
the Revolving Exposure Limitations.




-111-

--------------------------------------------------------------------------------




Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

ARTICLE V

Affirmative Covenants
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally (subject to the limitations of Section 9.19) with all of the other
Loan Parties, with the Lenders that:

SECTION 5.01    Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent and each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the Company,
(A) its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification, commentary or
exception (other than any such exception, explanatory paragraph or qualification
that is expressly solely with respect to, or expressly resulting solely from, an
upcoming maturity date of the credit facility hereunder occurring within one
year from the time such report is delivered or with respect to the potential
inability to satisfy any financial covenant on a future date or in a future
period) and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied and (B) the unaudited consolidating
balance sheets of the Company and its Subsidiaries and related consolidating
statements of operations as of the end of and for such year, together with a
reconciliation report setting forth in detail the differences between such
consolidating financial statements and the audited consolidated financial
statements of the Company and its consolidated subsidiaries described in clause
(A) above (which unaudited consolidating financial statements and reconciliation
report shall be in a format reasonably satisfactory to the Administrative
Agent), all certified by one of the Financial Officers of the Borrower
Representative as presenting fairly in all material respects the financial
condition and results of operations of the Company and its Subsidiaries on a
consolidating basis;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, (A) its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
and (B) its consolidating balance sheet and related statements of operations, in
each case, as of the end of and for such fiscal quarter and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year;
(c)    within thirty (30) days (or, in the case of January, forty five (45)
days) after the end of each fiscal month of the Company which is not the last
month of any fiscal quarter, its consolidated and consolidating balance sheet
and related statements of operations as of the end of and for such fiscal month
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year,
certified by a Financial Officer of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries




-112-

--------------------------------------------------------------------------------




on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(d)    concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a Compliance Certificate of a Financial Officer of the
Borrower Representative (i) certifying, in the case of the financial statements
delivered under clause (b) or (c), as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and
is continuing and, if a Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) whether or not a Financial Covenant Test Period is then in
existence, setting forth reasonably detailed calculations of the Fixed Charge
Coverage Ratio as of the last day of the most recently ended period of four
fiscal quarters (provided that the Fixed Charge Coverage Ratio shall only be
tested for compliance purposes during a Financial Covenant Test Period), (iv)
whether or not a Financial Covenant Test Period is then in existence, setting
forth reasonably detailed calculations of EBITDA as of the last day of the most
recently ended period of four fiscal quarters (provided that the minimum EBITDA
shall only be tested for compliance purposes during an Financial Covenant Test
Period), (v) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate, (vi) setting
forth the “Aggregate Guaranteed Amount” (as defined in the Auction Guaranty Side
Letter) as of the last day of the applicable fiscal period and (vii) setting
forth a calculation of the aggregate unfunded commitment of the Borrowers to
make future Art Loans as of the last day of the applicable fiscal period;
(e)    as soon as available but in any event no later than ninety (90) days
following the end of each fiscal year of the Company, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement and
cash flow statement) of the Company for each fiscal quarter of the upcoming
fiscal year (the “Projections”) in form reasonably satisfactory to the
Administrative Agent;
(f)    (i) as soon as available but in any event within twenty (20) days after
the end of each fiscal quarter following the Effective Date (or, during any
Monthly Collateral Reporting Period, within twenty (20) days after the end of
each fiscal month), (ii) upon the release of any real property previously
included in any Borrowing Base pursuant to Section 9.02(c), and (iii) at such
other time as the Borrower Representative elects, as of the period then ended, a
Borrowing Base Certificate and supporting information in connection therewith;
(g)    as soon as available but in any event within twenty (20) days of the end
of each fiscal quarter (or, during a Monthly Collateral Reporting Period, within
twenty (20) days after the end of each fiscal month), all delivered
electronically in a text formatted file and prepared in a manner consistent with
past practice or otherwise reasonably acceptable to the Administrative Agent:
(i)    a detailed listing of the Loan Parties’ Art Loans, Extended Term Art
Receivables and Art Inventory in a form substantially consistent with the
corresponding listings provided pursuant to the Existing Credit Agreement;
(ii)    upon the Administrative Agent’s reasonable request therefor, a schedule
detailing the Loan Parties’ Art Inventory, in form reasonably satisfactory to
the Administrative Agent, (1) by location (showing Art Inventory in transit, any
Art Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), which Art Inventory shall be valued at the
lower of cost or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate in its Permitted




-113-

--------------------------------------------------------------------------------




Discretion, and (2) including a report of any variances or other results of Art
Inventory counts performed by the Loan Parties since the last Art Inventory
schedule (including information regarding sales or other reductions, additions,
returns, credits issued by Loan Parties and complaints and claims made against
the Loan Parties);
(iii)    a worksheet of calculations prepared by the Borrowers to determine
Eligible Art Loans, Eligible Art Inventory and Eligible Extended Term Art
Receivables; and
(iv)    upon the Administrative Agent’s reasonable request, a reconciliation of
the Loan Parties’ Art Loans, Art Inventory and Extended Term Art Receivables
between (A) the amounts shown in the Loan Parties’ general ledger and financial
statements and the reports delivered pursuant to clauses (i) and (ii) above and
(B) the amounts and dates shown in the reports delivered pursuant to clauses (i)
and (ii) above and the Borrowing Base Certificate delivered pursuant to Section
5.01(f) as of such date;
(v)    a calculation of the Foreign Borrowing Base, separately calculating the
portion of the Foreign Borrowing Base constituting assets of the U.K. Loan
Parties and the H.K. Loan Parties; and
(vi)    upon the Administrative Agent’s reasonable request, a reconciliation of
the loan balance per the Loan Parties’ general ledger to the loan balance under
this Agreement;
(h)    promptly after any reasonable request therefor by the Administrative
Agent, copies of (i) any documents described in Section 101(k)(1) of ERISA that
any Loan Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that any Loan Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if a Loan Party or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Loan Party or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;
(i)    during a Cash Dominion Period, on each Business Day of each calendar
week, a statement (such statement, a “Due-to-Consignor Statement”) certified by
a Financial Officer of Borrower Representative, providing a calculation of the
Due-to-Consignor Amount as of the Business Day immediately preceding the date on
which such statement is delivered, which calculation shall separately identify
(x) the aggregate amount of cash received and held by the Company and its
Subsidiaries that is payable to consignors as of such Business Day as a result
of the sale of such consignors’ Works of Art by the Company and any of its
Subsidiaries, and (y) the aggregate outstanding amount of any Art Loans secured
by such Works of Art as of such Business Day, to which the cash proceeds
described in clause (x) shall be applied;
(j)    within thirty (30) days (or, in the case of January, forty five (45)
days) after the end of each fiscal month, a calculation, certified by a
Financial Officer of Borrower Representative, of the Due-to-Consignor Amount as
of the last day of that fiscal month, which calculation shall separately
identify (A) the aggregate amount of cash received and held by the Company and
its Subsidiaries that is payable to consignors as of such day as a result of the
sale of such consignors’ Works of Art by the Company and its Subsidiaries, and
(B) net of the aggregate outstanding amount of amounts as of such day with
respect to any Art Loans secured by such Works of Art, which such proceeds shall
be applied to the outstanding principal amount of such Art Loans; and
(k)    at its own expense, upon reasonable request of the Administrative Agent,
the results of each physical verification, if any, that a Loan Party or any of
its Subsidiaries may in their discretion have made, or caused any other Person
to have made on their behalf, of all or any portion of the Collateral




-114-

--------------------------------------------------------------------------------




(including, without limitation, any Works of Art securing repayment of Art
Loans, Works of Art in respect of Extended Term Art Receivables and any Art
Inventory) (and, if an Event of Default has occurred and is continuing, each
Loan Party shall, upon the request of the Administrative Agent, conduct, and
deliver the results of, such physical verifications as the Administrative Agent
may require).
The Company hereby authorizes the Administrative Agent to make the financial
statements to be provided under Section 5.01(a) and (b) above (collectively or
individually, as the context requires, the “Financial Statements”) available to
Public-Siders. The Company will not affirmatively request that any other
material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws.
Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which such documents are filed for public availability
on the SEC’s Electronic Data Gathering and Retrieval System. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies (which may be submitted electronically) of the Compliance
Certificates required by clause (d) of this Section 5.01 to the Administrative
Agent.

SECTION 5.02    Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party
that would reasonably be expected to result in a Material Adverse Effect;
(c)    any Lien (other than Permitted Encumbrances) or claim with a value in
excess of $15,000,000 made or asserted against any of the Collateral;
(d)    any loss, damage, or destruction to the Collateral in the amount of
$15,000,000 or more, whether or not covered by insurance;
(e)    any and all default notices received under or with respect to any leased
location or public warehouse where Collateral with a value in excess of
$15,000,000 is located;
(f)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in a Material Adverse Effect;
(g)    any other development that results, or would reasonably be expected to
result in, a Material Adverse Effect;
(h)    any material change in accounting or financial reporting practices by any
Borrower or any Subsidiary;
(i)    copies of all material written notices given or received by the Company
or any of its Subsidiaries or 1334 York, LLC with respect to the Senior Notes,
the York Avenue Lease or the York Avenue Loan Agreement and, within two (2)
Business Days after the Company or any of its Subsidiaries obtains knowledge of
any matured or unmatured event of default with respect to the Senior Notes, the
York Avenue Lease or the York Avenue Loan Agreement, notice of such event of
default; and




-115-

--------------------------------------------------------------------------------




(j)    (i) any failure by the Company or any of its Subsidiaries to fund any
unfunded commitment to make future Art Loans upon satisfaction of the conditions
precedent to such funding obligation or (ii) any dispute between the Company or
any of its Subsidiaries and any Art Loan Debtor regarding the obligation of the
Company or any of its Subsidiaries to make an Art Loan pursuant to any such
unfunded commitment.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03    Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business (except as such would otherwise
reasonably expire, be abandoned or permitted to lapse in the ordinary course of
business), and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent a failure
to comply with this Section 5.03 would not reasonably be expected to have a
Material Adverse Effect, provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03,
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted, or
any business, field or enterprise reasonably related, similar, ancillary,
complimentary or incidental thereto.

SECTION 5.04    Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or Subsidiary has set aside on its books adequate reserves with respect thereto
in accordance with GAAP and (c) the failure to make payment pending such contest
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05    Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and will comply with their respective obligations in any Lease
Document, in each case, except where the failure to do so would not reasonably
be expected to result in a Material Adverse Effect.

SECTION 5.06    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
accordance with GAAP, in which entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent (including employees of the
Administrative Agent or any consultants, accountants, lawyers, agents and
appraisers retained by the Administrative Agent), upon reasonable prior notice
during business hours, to visit and inspect its properties, including examining
and making extracts from its books and records and environmental assessment
reports, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided that, so long as no Event of Default has occurred
and is continuing, the Loan Parties shall not be required to pay for any such
inspection (but may be obligated to reimburse the Administrative Agent for field
exams and appraisals as provided in Section 5.12 below). Each Loan Party
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to such Loan Party’s assets for internal use by the Administrative Agent and the
Lenders.

SECTION 5.07    Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its




-116-

--------------------------------------------------------------------------------




property and (ii) perform in all material respects its obligations under
material agreements to which it is a party, except, in each case, where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Each Loan Party will maintain
in effect and enforce policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08    Use of Proceeds.
(a)    The proceeds of the Loans and the Letters of Credit will be used only to
refinance existing Indebtedness, to finance working capital needs of the Company
and its Subsidiaries and for general corporate purposes of the Company and its
Subsidiaries. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
(b)    No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent permitted for a Person required to
comply with Sanctions, or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

SECTION 5.09    Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished in
writing to the Administrative Agent or the Lenders in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder contains no material misstatement of
fact or omits, as of the date furnished, to state any material fact necessary to
make the statements therein, taken as a whole in the light of the circumstances
under which they were made, not materially misleading at such time, and the
furnishing of such information shall be deemed to be a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
this Section 5.09; provided that, with respect to projected financial
information, the Loan Parties will only ensure that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

SECTION 5.10    Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength consistent with carriers in effect on the Effective Date or as
otherwise reasonably acceptable to Administrative Agent (a) insurance in such
amounts and against such risks as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrowers will furnish to the Lenders, upon the
reasonable request of the Administrative Agent, information in reasonable detail
as to the insurance so maintained.

SECTION 5.11    Casualty and Condemnation. The Borrowers will (a) after the
applicable Borrower becomes aware thereof, furnish to the Administrative Agent
and the Lenders prompt written notice of any casualty or other insured damage to
any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) subject to the terms of any applicable Lease Document, ensure that the
net proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.

SECTION 5.12    Appraisals; Field Examinations.




-117-

--------------------------------------------------------------------------------




(a)    Subject to the immediately succeeding sentence, at the time that the
Administrative Agent reasonably requests, each Loan Party will provide the
Administrative Agent with appraisals or updates thereof of its Trademarks and/or
Eligible Real Property from a third party, independent appraiser selected and
engaged by the Administrative Agent in its reasonable discretion, and prepared
on a basis reasonably satisfactory to the Administrative Agent, such appraisals
and updates to include, without limitation, information required by any
applicable material Requirement of Law. Only one (1) such Trademarks and/or
Eligible Real Property appraisal shall be conducted in any calendar year;
provided that (i) two (2) such Trademarks and/or Eligible Real Property
appraisals may be conducted in any calendar year if the Liquidity Amount is
below the greater of Two Hundred Million U.S. Dollars ($200,000,000) and 15% of
the Line Cap at the time such second appraisals are initiated, (ii) one (1)
additional appraisal of any Eligible Real Property may be conducted in any
calendar year if more than 20% of the rentable square footage of such Eligible
Real Property is leased or subleased at the time such appraisal is initiated and
(iii) during the occurrence and continuance of an Event of Default, there shall
be no limitation on the number or frequency of appraisals that may be conducted
at the sole expense of the Loan Parties.
(b)    Subject to the last sentence of this paragraph, at any time that the
Administrative Agent reasonably requests, each Loan Party will permit, upon
reasonable prior notice and during normal business hours, the Administrative
Agent to conduct a field examination and, at the election of such Loan Party,
accompanied by a representative of such Loan Party, to ensure adequacy of
Collateral included in the Borrowing Bases and related reporting and control
systems. For purposes of this Section 5.12(b), it is understood and agreed that
a single field examination may consist of examinations conducted at multiple
relevant sites and involve one or more relevant Loan Parties and their assets.
Only one (1) such field examination per jurisdiction shall be conducted in any
calendar year; provided that (i) two (2) such field examinations per
jurisdiction may be conducted in any calendar year if the Liquidity Amount is
below the greater of Two Hundred Million U.S. Dollars ($200,000,000) and 15% of
the Line Cap at the time such second field examination is initiated and (ii)
during the occurrence and continuance of an Event of Default, there shall be no
limitation on the number or frequency of field examinations that may be
conducted at the sole expense of the Loan Parties.

SECTION 5.13    Lending and Auction Regulatory Matters.
(a)    Each Loan Party shall remain in material compliance with all applicable
provisions of federal, state, local and foreign laws imposed upon lenders with
respect to consumer or commercial lending, usury or other limitations on
interest, finance charges or other charges, finance companies, finance company
or other lender licensing, consumer or commercial credit disclosure, consumer or
commercial credit collection practices, and similar laws and regulations.
(b)    Each Loan Party that conducts auctions in the City of New York shall
remain in material compliance with, and maintain a valid license under, the City
of New York’s Auctioneer Rules (Title 20, Chapter 2, Subchapter 13) and any
applicable similar laws of other jurisdictions. Each Loan Party that conducts
auctions in the United Kingdom shall remain in material compliance with, and
maintain valid licenses under, all laws, regulations and auctioneer’s licensing
requirements applicable in the United Kingdom, if any. Each Loan Party that
conducts auctions in Hong Kong shall remain in material compliance with, and
maintain valid licenses under, all laws, regulations and auctioneer’s licensing
requirements applicable in Hong Kong, if any.

SECTION 5.14    Additional Collateral; Further Assurances.
(a)    Subject to applicable Requirements of Law, each Loan Party will cause (i)
each Domestic Subsidiary (other than Excluded Domestic Subsidiaries) and (ii)
each Foreign Subsidiary (other than Excluded Foreign Subsidiaries), in each case
formed or acquired after the date of this Agreement, to become a Loan Party by
executing a Joinder Agreement, such Joinder Agreement to be accompanied by




-118-

--------------------------------------------------------------------------------




appropriate resolutions, other organizational and authorization documentation
and legal opinions reasonably requested by the Administrative Agent and in form
and substance reasonably satisfactory to the Administrative Agent, whereupon it
shall guarantee repayment of all Secured Obligations. Upon execution and
delivery thereof, each such Person (i) shall automatically become a Loan
Guarantor hereunder and thereupon shall have all of the rights, benefits, duties
and obligations in such capacity under the Loan Documents and (ii) will grant
(in the case of a Foreign Subsidiary, subject to the Agreed Security Principles)
Liens to the Administrative Agent for the benefit of the Administrative Agent
and the other Secured Parties, in any property of such Loan Party which
constitutes Collateral. Notwithstanding the foregoing, so long as SPTC Delaware
shall not create, incur, assume or permit to exist any Indebtedness, any
Guarantee or any Lien on or with respect to any of its properties or assets
(whether now owned or hereafter acquired), SPTC Delaware shall not be required
to execute or become a party to any Loan Documents and its outstanding Equity
Interests shall not be required to be pledged.
(b)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by any applicable Requirement of Law or which the Administrative Agent
may, from time to time, reasonably request to carry out the terms and conditions
of this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and all at the expense of the Loan Parties.
(c)    Subject to the Agreed Security Principles, if any assets are acquired by
any Loan Party after the Effective Date (other than (x) assets constituting
Collateral under any Security Agreement that become subject to the Lien under
such Security Agreement upon acquisition thereof and (y) Excluded Assets), the
Borrower Representative will (i) notify the Administrative Agent and the Lenders
thereof and, if requested by the Administrative Agent, cause such assets to be
subjected to a Lien securing the Secured Obligations and (ii) take, and cause
each applicable Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (b) of this Section, all at the
expense of the Loan Parties.

SECTION 5.15    Auction Guaranties. Each Loan Party will, and will cause each of
its Subsidiaries to, comply with the provisions of the Auction Guaranty Side
Letter.

SECTION 5.16    Art Loans, Art Inventory and Extended Term Art . Each Loan Party
shall (a) in connection with the acquisition of each Work of Art as Art
Inventory, conduct appropriate diligence with respect to such Work of Art
(including, as applicable, searches of such Work of Art in the Art Loss
Register) consistent with past practices and (b) in connection with each Art
Loan made or to be made by it and in connection with each Extended Term Art
Receivable generated or to be generated by it, (i) apply credit standards and
loan to collateral value requirements, (ii) conduct appropriate diligence with
respect to the applicable Work(s) of Art (including, as applicable, searches of
such Work(s) of Art in the Art Loss Register), (iii) follow practices with
respect to documentation, perfection and protection of security interests and
(iv) follow practices with respect to classification of Art Loans and Extended
Term Art Receivables as non-accrual, as such standards, requirements, diligence
and practices are generally applied and followed, as applicable, in the Loan
Parties art lending business prior to the Effective Date.

SECTION 5.17    Foreign Loan Party Cash Management Provisions.
(a)    Each Foreign Loan Party will deposit all of the proceeds of their
Accounts (other than any amounts identified by the Borrowers as due to
consignors) into a Collection Account (which Collection Accounts shall be
located in England (in respect of the U.K. Loan Parties), Hong Kong (in respect




-119-

--------------------------------------------------------------------------------




of the H.K. Loan Parties) or any other jurisdiction reasonably satisfactory to
the Administrative Agent in its Permitted Discretion) only containing the
proceeds of the Accounts (other than any amounts identified by the Borrowers as
due to consignors) of the Foreign Loan Parties, in a manner that is reasonably
satisfactory to the Administrative Agent which Collection Account, for the
avoidance of doubt, shall not be used for general payment purposes.
(b)    The Foreign Loan Parties will use commercially reasonable efforts to
cause, within 90 days of the Effective Date, each of its Collection Accounts as
of the Effective Date to be subject to a Deposit Account Control Agreement or
other reasonably equivalent arrangement.
(c)    At any time at the request of the Administrative Agent in its Permitted
Discretion during a Cash Dominion Period, solely to the extent any Collection
Accounts of the Foreign Loan Parties are not subject to a Deposit Account
Control Agreement or reasonably equivalent arrangement at such time, the Foreign
Loan Parties shall use commercially reasonable efforts (i) either, at the option
of the Administrative Agent: (A) to promptly cause any such Collection Accounts
(each an “Existing Collection Account”) to be transferred to an account
maintained with the Administrative Agent or any of its Affiliates, or (B) to
promptly open new Collection Accounts (each, a “New Collection Account”) with
the Administrative Agent or any of its Affiliates in England (in respect of the
U.K. Loan Parties), Hong Kong (in respect of the H.K. Loan Parties) or any other
jurisdiction reasonably satisfactory to the Administrative Agent in its
Permitted Discretion (and any such New Collection Accounts shall be Collection
Accounts under and for the purposes of this Agreement), and (ii) if any New
Collection Accounts have been established pursuant to this Section, use
commercially reasonable efforts to promptly re-direct the proceeds of all
Accounts owing to them (other than any amounts identified by the Borrowers as
due to consignors) to the New Collection Accounts. Until all such proceeds have
been redirected to the New Collection Accounts, the Foreign Loan Parties shall
use commercially reasonable efforts to cause all amounts (other than any amounts
identified by the Borrowers as due to consignors) on deposit in any Existing
Collection Account to be transferred to a New Collection Account on the last
Business Day of each week.
(d)    Notwithstanding anything herein or in any other Loan Document to the
contrary, (i) at any time that a Cash Dominion Period is not in effect, the Loan
Parties shall be permitted to deposit, withdraw and/or transfer funds in any
Collateral Account (or any other deposit account, securities account or similar
account) in its sole discretion without the consent of the Administrative Agent,
any Lender or any other Person and (ii) at the request of the relevant Loan
Party, after any Cash Dominion Period has expired, terminated or otherwise is no
longer in effect, the Administrative Agent shall execute and deliver any notices
or similar documents to the relevant account bank in respect of any Collection
Account stating that such Cash Dominion Period is not in effect and that such
Loan Party shall be permitted to withdraw and/or transfer funds deposited in
such Collection Account or otherwise instruct such account bank in respect
thereof without the consent of the Administrative Agent, any Lender or any other
Person.

SECTION 5.18    UK Pensions. Each Loan Party shall (a) ensure that all pension
schemes operated by or maintained for its or its Subsidiaries benefit and/or any
of its employees are funded in accordance with the requirements of the statutory
funding objective under section 222 of the Pensions Act 2004 and that no action
or omission is taken by any U.K. Loan Party in relation to such a pension scheme
which has or is reasonably likely to have a Material Adverse Effect (including
the termination or commencement of winding-up proceedings of any such pension
scheme or a U.K. Loan Party ceasing to employ any member of such a pension
scheme), (b) except for the the Sotheby’s Pension Plan, ensure that it is not or
has not been at any time an employer (for the purposes of sections 38 to 51 of
the Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pension Schemes Act 1993) or
“connected” with or an “associate” of (as those terms are defined in sections 38
or 43 of the Pensions Act 2004) such an employer, (c) deliver to the
Administrative Agent any actuarial valuation (within the meaning given by
section 224 of the Pensions Act 2004) at such times as such valuations have been
received by the Loan Party in order to comply with the then current statutory or
auditing requirements (as applicable either




-120-

--------------------------------------------------------------------------------




to the trustees of any relevant schemes or to the Loan Parties), (d) promptly
notify the Administrative Agent of any material change in the rate of
contributions to any pension scheme mentioned in (a) above paid or recommended
to be paid (whether by the scheme actuary or otherwise) or required (by law or
otherwise), (e) immediately notify the Agent of any investigation or proposed
investigation by the Pensions Regulator which may lead to the issue of a
Financial Support Direction or a Contribution Notice to it or any of its
Subsidiaries and (f) immediately notify the Agent if it receives a Financial
Support Direction or a Contribution Notice from the Pensions Regulator.

SECTION 5.19    People with Significant Control Regime. Each Loan Party and its
Subsidiaries shall (a) within the relevant timeframe, comply with any notice it
receives pursuant to Part 21A of the Companies Act 2006 from any company
incorporated in the United Kingdom whose shares are the subject of a Lien in
favor of the Administrative Agent, and (b) promptly provide the Administrative
Agent with a copy of that notice.

SECTION 5.20    Post-Closing Obligations. The Borrowers shall, and shall cause
each of applicable Loan Party to, satisfy the requirements set forth on Schedule
5.20 on or before the date specified for such requirement (or such later date
agreed to by the Administrative Agent in its reasonable discretion).

ARTICLE VI

Negative Covenants
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated, in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally (subject to the
limitations in Section 9.19) with all of the other Loan Parties, with the
Lenders that:

SECTION 6.01    Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    the Secured Obligations;
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;
(c)    Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to
any Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;
(d)    Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees permitted under this clause (d) shall be subordinated to the Secured
Obligations on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations and (iii) Guarantees by any Borrower or any other
Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.04;
(e)    Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money




-121-

--------------------------------------------------------------------------------




Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (f) below;
provided that (i) such Indebtedness is incurred prior to or within two-hundred
and seventy (270) days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
the greater of fifty million U.S. Dollars ($50,000,000) and two percent (2%) of
Consolidated Total Assets at any time outstanding;
(f)    Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e), (p), (q), (r), (s), (u) or (v)
hereof (such Indebtedness being referred to herein as the “Original
Indebtedness”); provided that (i) such Refinance Indebtedness does not increase
the principal amount of the Original Indebtedness (except in an amount equal to
any prepayment premiums, fees or similar amounts payable in respect of the
Original Indebtedness) or increase the interest rate thereof above
then-prevailing market rates as determined in good faith by the Company,
(ii) any Liens securing such Refinance Indebtedness are not extended to any
additional property of any Loan Party or any Subsidiary, (iii) no Loan Party or
any Subsidiary that is not originally obligated with respect to repayment of
such Original Indebtedness is required to become obligated with respect to such
Refinance Indebtedness, (iv) such Refinance Indebtedness does not result in a
shortening of the average weighted life to maturity of such Original
Indebtedness and (v)  if such Original Indebtedness was subordinated in right of
payment to the Secured Obligations, then the terms and conditions of such
Refinance Indebtedness must include subordination terms and conditions that are
at least as favorable, when taken as a whole, to the Administrative Agent and
the Lenders as those that were applicable to such Original Indebtedness;
(g)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits (including contractual and statutory
benefits) or property, casualty or liability insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;
(h)    Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds, performance guaranties, completion guaranties
and similar obligations, in each case provided in the ordinary course of
business;
(i)    cash management obligations and other Indebtedness in respect of netting
services, overdraft protections and other similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business;
(j)    Indebtedness consisting of obligations of earnouts, deferred purchase
price, deferred compensation or other similar obligations of any Borrower or any
of its Subsidiaries incurred by such Person in connection with Permitted
Acquisitions or any other Investment permitted under this Agreement;
(k)    to the extent constituting Indebtedness, indemnification obligations,
purchase price or other similar adjustments in connection with acquisitions and
dispositions permitted hereunder;
(l)    Indebtedness consisting of (i) the financing of insurance premiums
(including any taxes, fees, or assessments associated therewith) or (ii)
take-or-pay obligations contained in supply arrangements, in each case, incurred
in the ordinary course of business;
(m)    Indebtedness in respect of letters of credit (other than Letters of
Credit issued pursuant to this Agreement) or bank guarantees; provided, that the
aggregate face amount of any such letters




-122-

--------------------------------------------------------------------------------




of credit or bank guarantees that are secured shall not exceed ten million U.S.
Dollars ($10,000,000) outstanding at any one time, and any security therefor
shall be limited to cash collateral;
(n)    Indebtedness in respect of documentary letters of credit, bank
guarantees, bankers’ acceptances or similar instruments issued or created in the
ordinary course of business; provided, that any such documentary letter of
credit or other similar instrument may be secured only by Liens attaching to the
related documents of title and not any Inventory represented thereby;
(o)    Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;
(p)    Indebtedness of Foreign Subsidiaries that are not Loan Parties (to the
extent such Indebtedness is not guaranteed by a Loan Party);
(q)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof pursuant to a Permitted Acquisition or other Investment permitted under
this Agreement; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (q), together with any
Refinance Indebtedness in respect thereof permitted by clause (f) above, shall
not exceed twenty-five million U.S. Dollars ($25,000,000) at any time
outstanding;
(r)    unsecured Indebtedness of the Company and its Subsidiaries in an
aggregate principal amount not exceeding a maximum principal amount of such
Indebtedness that may be incurred so long as, at the time of incurrence of such
Indebtedness, the Interest Coverage Ratio determined on a Pro Forma Basis (based
upon the most recent financial statements that have been delivered pursuant to
Section 5.01) after giving to such Indebtedness is not less than 2.00 to 1.00 on
the date of such incurrence; provided, that such Indebtedness matures more than
sixty (60) days after the Maturity Date;
(s)    Indebtedness of the Company and its Subsidiaries that is secured by Liens
on (x) any assets or property not constituting Collateral and/or (y) any
Collateral to the extent such Liens are subordinate and junior to the Liens
created pursuant any Loan Document, in each case, not to exceed a maximum
principal amount of such Indebtedness that may be incurred so long as, at the
time of incurrence of such Indebtedness, the Total Secured Leverage Ratio
determined on a Pro Forma Basis (based upon the most recent financial statements
that have been delivered pursuant to Section 5.01) after giving effect to such
Indebtedness is not greater than 4.00 to 1.00 on the date of such incurrence;
provided, that such Indebtedness matures more than sixty (60) days after the
Maturity Date;
(t)    Indebtedness in respect of Swap Agreements permitted under Section 6.07
and Sale and Leaseback Transactions permitted under Section 6.06;
(u)    other Indebtedness in an aggregate principal amount not to exceed
twenty-five million U.S. Dollars ($25,000,000) at any time outstanding;
(v)    Indebtedness in respect of the Senior Notes; and
(w)    Indebtedness arising under overdraft credit lines extended to the Company
and its Subsidiaries in the ordinary course of business, which indebtedness
arising under overdraft credit lines extended to the Loan Parties shall not at
any time exceed, in the aggregate at any one time outstanding, the lesser of (A)
$15,000,000 and (B) the aggregate amount of overdraft credit lines extended to
the Loan Parties at such time.

SECTION 6.02    Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:




-123-

--------------------------------------------------------------------------------




(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02 and any renewals,
replacements or extensions thereof; provided that (i) such Lien shall not apply
to any other property or asset of such Borrower or Subsidiary or any other
Borrower or Subsidiary constituting Collateral and (ii) such Lien shall secure
only those obligations which it secures on the date hereof, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof secured by any Collateral;
(d)    Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, and
(iii) such Liens shall not apply to any other property or assets of such
Borrower or Subsidiary or any other Borrower or Subsidiary constituting
Collateral;
(e)    any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(f)    Liens of a collecting bank arising in the ordinary course of business
under Section 4‑208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;
(g)    Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;
(h)    Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness or other obligations
owed by such Subsidiary to such Borrower or other Loan Party;
(i)    Liens on property (i) of any Subsidiary that is not a Loan Party and (ii)
that does not constitute Collateral, which Liens secure Indebtedness or other
obligations of the applicable Subsidiary or any other Subsidiary that is not a
Loan Party in each case permitted under Section 6.01;
(j)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or banker’s’ acceptance
issued or created for the account of any Borrower or any of its Subsidiaries,
provided, that such Lien secures only the obligations of such Borrower or such
Subsidiaries in respect of such letter of credit to the extent permitted under
Section 6.01;
(k)    Liens encumbering any property (other than Collateral) to secure or
support Swap Agreements permitted by Section 6.07;
(l)    Liens securing Indebtedness permitted pursuant to Sections 6.01(q), (s)
or (u), provided, that (x) any such Indebtedness secured by Liens on any
Collateral shall be subject to an intercreditor agreement (or comparable lien
subordination terms) reasonably acceptable to the Administrative Agent, and (y)
any such Indebtedness that is pari passu with the Secured Obligations and
secured by Liens on any assets




-124-

--------------------------------------------------------------------------------




or property other than any Collateral shall be subject to a intercreditor
agreement providing the Administrative Agent access to the Collateral, if
applicable, and otherwise reasonably acceptable to the Administrative Agent;
(m)    Liens not otherwise permitted pursuant to this Section 6.02 securing
Indebtedness and other liabilities in a principal amount not in excess of,
twenty-five million U.S. Dollars ($25,000,000) in the aggregate at any time
outstanding, provided, that (x) any such Liens on any Collateral shall be
subject to an intercreditor agreement (or comparable lien subordination terms)
reasonably acceptable to the Administrative Agent and (y) Liens in respect of
Indebtedness that is pari passu with the Secured Obligations and secured by
Liens on any assets or property other than any Collateral shall be subject to a
intercreditor agreement providing the Administrative Agent access to the
Collateral, if applicable, and otherwise reasonably acceptable to the
Administrative Agent;
(n)    any encumbrance or restriction (including pursuant to put and call
agreements) with respect to the Equity Interests in any joint venture or similar
arrangement pursuant to the related joint venture or similar agreement;
(o)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to transfer any property in a disposition permitted under Section
6.05, in each case, solely to the extent such Investment or disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(p)    Liens in favor of the Loan Parties or any of their Subsidiaries securing
intercompany Indebtedness permitted under Section 6.01; and
(q)    as to any leasehold property, Liens against the underlying fee interest.

SECTION 6.03    Fundamental Changes.
(a)    No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that:
(i)    any Subsidiary of any Borrower may merge into or consolidate with such
Borrower in a transaction in which such Borrower is the surviving entity;
(ii)    any Loan Party (other than a Borrower) may merge into or consolidate
with any other Loan Party (other than a Borrower) in a transaction in which the
surviving entity is a Loan Party;
(iii)    any Loan Party (other than a Borrower) may merge into or consolidate
with any Subsidiary (other than a Loan Party) in a transaction in which the
surviving entity is such Loan Party;
(iv)    any Subsidiary (other than a Loan Party) may merge into or consolidate
with any Loan Party in a transaction in which the surviving entity is a Loan
Party;
(v)    any Subsidiary (other than a Loan Party) may merge into, or consolidate
with or amalgamate with any other Subsidiary (other than a Loan Party);
(vi)    any Borrower may merge into or consolidate with any other Borrower with
the same country of domicile; and




-125-

--------------------------------------------------------------------------------




(vii)    any Subsidiary that is not a Borrower may liquidate or dissolve if the
Borrower which owns such Subsidiary determines in good faith that such
liquidation or dissolution is in the best interests of such Borrower and is not
materially disadvantageous to the Lenders;
provided that any such merger or consolidation involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless also permitted by Section 6.04. Without limiting the
foregoing, for the sake of clarity, no Borrower will, through merger,
consolidation or otherwise, reincorporate or reorganize, as applicable, under
the laws of a jurisdiction other than the jurisdiction of its formation on the
Effective Date; provided, that any Domestic Borrower may so reincorporate or
reorganize so long as it remains organized under the laws of a jurisdiction
located in the U.S.
(b)    No Loan Party will, nor will it permit any Subsidiary to, engage in any
material respect in any business other than businesses of the type conducted by
the Borrowers and their Subsidiaries on the date hereof and businesses
reasonably related, similar, ancillary, incidental or complimentary thereto.
(c)    No Loan Party will, nor will it permit any Subsidiary to, change its
fiscal year from the basis in effect on the Effective Date.

SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any evidences of Indebtedness or
Equity Interest of, make or permit to exist any loans or advances to, Guarantee
any obligation of, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise) (each such transaction, an “Investment”), except:
(a)    Investments in cash and Permitted Investments;
(b)    Investments in existence on the date hereof and described in Schedule
6.04 and any modification, replacement, renewal, reinvestment or extension
thereof (provided that the amount of the original Investment is not increased
except as otherwise permitted by this Section 6.04), and any Investments
existing on the Effective Date by any Borrower or any of its Subsidiaries in or
to any Borrower or any Subsidiary of such Borrower;
(c)    Investments (including Guarantees) by (i) any Loan Party in or to any
other Loan Party, (ii) any Subsidiary that is not a Loan Party in or to any Loan
Party or in or to any other Subsidiary that is not a Loan Party, and (iii) any
Loan Party in or to any Subsidiary that is not a Loan Party (or 1334 York, LLC
or the AAP Fund Entities, or any of their respective subsidiaries); provided
that (A) any such Investments in the form of Equity Interests or Indebtedness
held by a Loan Party shall be pledged pursuant to the Collateral Documents
(subject to the limitations and exclusions herein and therein) and (B) the
aggregate amount of Investments by Loan Parties in or to Subsidiaries that are
not Loan Parties (or 1334 York, LLC or the AAP Fund Entities, or any of their
respective subsidiaries) pursuant to clause (iii) above shall not exceed the
greater of fifty million U.S. Dollars ($50,000,000) and two percent (2%) of
Consolidated Total Assets at any time outstanding;
(d)    [Intentionally Omitted];
(e)    reasonable and customary loans or advances made to employees, directors
and officers of the Company or the Company’s Subsidiaries on an arms-length
basis in the ordinary course of




-126-

--------------------------------------------------------------------------------




business consistent with past practices for travel and entertainment expenses,
relocation costs and other purposes;
(f)    notes payable, or stock or other securities issued by Account Debtors
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business;
(g)    Investments in the form of Swap Agreements permitted by Section 6.07;
(h)    Investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries (including in connection with a Permitted Acquisition) so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;
(i)    Investments received in connection with the disposition of assets
permitted by Section 6.05;
(j)    Investments constituting deposits described in clauses (c) or (d) of the
definition of the term “Permitted Encumbrances”;
(k)    the Company and its Subsidiaries may acquire and hold Accounts or notes
receivable arising and trade credit granted in the ordinary course of business
and other credit to suppliers or vendors in the ordinary course of business;
(l)    the Company and its Subsidiaries may acquire and own Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers, Account Debtors, trade debtors, licensors,
licensees and customers or in good faith settlement of delinquent obligations
of, and other disputes with, customers, Account Debtors, trade debtors,
licensors, licensees and suppliers arising in the ordinary course of business;
(m)    advances of payroll payments to employees in the ordinary course of
business;
(n)    other Investments in an amount not to exceed thirty-five million U.S.
Dollars ($35,000,000) at any time outstanding;
(o)    Investments consisting of Indebtedness permitted under Section 6.01;
(p)    Investments received substantially contemporaneously in exchange for, or
the payment of which is made with the proceeds of, Equity Interests of the
Company; provided that (i) no Change in Control would result therefrom and (ii)
such Equity Interests do not constitute Disqualified Equity Interests;
(q)    any other Investments (including Acquisitions) whether or not of a type
described above so long as, in each case, (i) the Payment Condition is satisfied
with respect thereto and (ii) any Acquisition made pursuant to this clause (q)
satisfies the other conditions necessary to constitute a Permitted Acquisition;
and
(r)    any Borrower may make, or commit to make, Art Loans and provide, or
commit to provide, extended payment terms to Extended Term Art Debtors for
purposes of generating Extended Term Art Receivables.

SECTION 6.05    Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Loan




-127-

--------------------------------------------------------------------------------




Party permit any Subsidiary to issue any additional Equity Interest in such
Subsidiary (other than to the Company or another Subsidiary in compliance with
Section 6.04), except:
(a)    sales, transfers and dispositions of (i) Inventory in the ordinary course
of business and (ii) used, obsolete, worn out or surplus equipment or other
property no longer used or useful in the conduct of its business, in each case
in the ordinary course of business;
(b)    sales, transfers and dispositions of assets to any Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;
(c)    sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;
(d)    sales, transfers and dispositions of Permitted Investments and other
Investments permitted by Section 6.04;
(e)    Sale and Leaseback Transactions permitted by Section 6.06;
(f)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;
(g)    sales, transfers and other dispositions of assets; provided that the
aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this paragraph (g) shall not exceed (y) five
percent (5%) of Consolidated Total Assets of the Company during any fiscal year
and (z) ten percent (10%) of Consolidated Total Assets of the Company in the
aggregate during the term of this Agreement;
(h)    sales of cash or cash equivalents, in each case for cash at fair market
value;
(i)    subject to Section 5.12(a)(ii), agreements for lease, leases, subleases,
licenses and sublicenses entered into in the ordinary course of business;
(j)    issuance of Equity Interests in the Company; provided that (i) no Change
in Control would result therefrom and (ii) such Equity Interests do not
constitute Disqualified Equity Interests; and
(k)    to the extent that (i) the relevant property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of the relevant disposition are promptly applied to the purchase price of such
replacement property;
provided that all sales, transfers, leases and other dispositions permitted
hereby, other than those permitted by paragraphs (b) and (f) above, shall be
made for fair market value and, other than those permitted by paragraphs
(a)(ii), (b), (f) and (h), for at least seventy-five percent (75%) cash
consideration; provided that assumption by the applicable purchaser or
transferee of non-contingent Indebtedness or liabilities, Permitted Investments
and marketable securities shall be deemed to be cash consideration.
Notwithstanding the foregoing, no Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any real property
included in the Foreign Borrowing Base, other than in circumstances where the
conditions set forth in clause (iv) of the first sentence of Section 9.02(c) are
complied with.

SECTION 6.06    Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property,




-128-

--------------------------------------------------------------------------------




real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (a “Sale and Leaseback Transaction”), except for any such
sale of any fixed or capital assets by any Borrower or any Subsidiary that is
made for cash consideration in an amount not less than the fair market value of
such fixed or capital asset.

SECTION 6.07    Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure, (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of any Borrower or any Subsidiary and
(c) any other Swap Agreement entered into for non-speculative purposes.

SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness.
(a)    No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, except:
(i)    each Loan Party may declare and pay dividends or make other distributions
with respect to its Equity Interests payable solely in additional shares of its
Equity Interests; provided that such Equity Interests are not Disqualified
Equity Interests;
(ii)    Subsidiaries of the Company may declare and pay dividends or make other
distributions ratably with respect to their Equity Interests;
(iii)    (1) the Company and its Subsidiaries may, or may pay Restricted
Payments the proceeds of which are used to, (i) repurchase Equity Interests of
the Company in connection with the exercise of stock options or the issuance of
restricted stock (including by vesting) (including for purposes of paying tax
withholding applicable to stock option exercises) granted to officers,
directors, consultants or employees of the Company, its Subsidiaries or any
direct or indirect parent thereof and (ii) redeem, repurchase or otherwise
acquire for value, outstanding Equity Interests of the Company (including
related stock appreciation rights or similar securities) following the death,
disability, retirement or termination of employment of officers, directors,
consultants or employees of the Company, any of its Subsidiaries, or any direct
or indirect parent thereof or under the terms of any plan or any other agreement
under which such Equity Interests or related rights were issued, in each case so
long as (x) the aggregate amount paid by the Company in cash in respect of all
such redemptions or purchases pursuant to preceding clauses (i) and (ii) shall
not exceed $20,000,000 in respect of all such redemptions, purchases and
payments made in any fiscal year (plus the amount of net proceeds (x) received
by the Company during such fiscal year from sales of Equity Interests of the
Company or to directors, consultants, officers or employees of the Company or
any of its Subsidiaries in connection with permitted employee compensation and
incentive arrangements and (y) of any key-man life insurance policies received
during such fiscal year); provided that to the extent that any portion of such
annual limit on such redemptions, purchases and payments is not utilized in any
fiscal year, such unused portion will increase the annual limit applicable to
the immediately subsequent fiscal year, and (2) the Company and its Subsidiaries
may make non-cash repurchases of Equity Interests deemed to occur upon the
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;
(iv)    each of the Company and its Subsidiaries may declare or make, or agree
to pay or make, directly or indirectly, any other Restricted Payments (whether
or not of the




-129-

--------------------------------------------------------------------------------




type described in the other paragraphs of this Section 6.08(a)) so long as the
Payment Condition shall be satisfied with respect to such Restricted Payments;
(v)    so long as no Event of Default has occurred and is continuing immediately
prior to or would occur immediately after giving pro forma effect to any such
Restricted Payment, the Company may make Restricted Payments in an aggregate
amount (the ”Maximum Distribution Amount”) not to exceed, in any fiscal quarter,
$20,000,000; provided that, if the Company shall have provided to the
Administrative Agent prior to the date thereof pro forma financial statements
demonstrating that the Fixed Charge Coverage Ratio, as of the end of the most
recently completed fiscal quarter for which the Administrative Agent and Lenders
have received financial statements pursuant to Section 5.01, shall be equal to
or greater than the level specified in Section 6.12(a) with respect to such
fiscal quarter (assuming a Financial Covenant Test Period is then in effect)
(calculated on a pro forma basis as if such Restricted Payments had occurred
during such fiscal quarter; provided that to the extent such pro forma
calculation would otherwise include Restricted Payments made by the Company in
five fiscal quarters, such pro forma calculation shall only include Restricted
Payments made by the Company in the four fiscal quarters in which the highest
aggregate amount of Restricted Payments were made), the Company may make
Restricted Payments in excess of the Maximum Distribution Amount;
(vi)    the Company and its Subsidiaries may make Restricted Payments to finance
Investments permitted pursuant to Section 6.04; provided, that (A) any such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) the recipient of such Restricted Payment shall, promptly
following the closing thereof, cause (i) all property acquired (whether assets
or Equity Interests) to be contributed to the Company or its Subsidiaries or
(ii) the merger or consolidation of the Person formed or acquired into the
Company or its Subsidiaries in order to consummate such Investment;
(vii)    the Company and its Subsidiaries may make distributions to any
applicable parent (y) to the extent necessary to pay franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence and (z) if any Borrower is a member of a
combined, consolidated or unitary group the parent of which is not a Borrower,
in an amount necessary to pay the income tax liabilities of such parent
attributable to (or arising as a result of) the operations of the Company and
its Subsidiaries that are members of such group; provided, however, that in the
case of clause (z), the amount of such dividends shall not exceed the amount
that the Borrowers and such Subsidiaries would be required to pay in respect of
federal, state and local income taxes and other income taxes were the Company
and such Subsidiaries to pay such taxes on a combined, consolidated or unitary
basis on behalf of a group consisting only of the Borrower and such
Subsidiaries, taking into account any available net operating losses or other
available attributes of the Borrower and such Subsidiaries, less any amounts
paid directly by the Borrower and such Subsidiaries with respect to such taxes;
provided that such amount in respect of any taxes of any Subsidiary that is not
a Loan Party shall be limited to the extent of any amounts actually received
from such Subsidiary for such taxes by the Borrower and/or the Subsidiaries that
are Loan Parties that are members of such group;
(viii)    to the extent constituting Restricted Payments, transactions expressly
permitted by any provisions of Sections 6.04 or Section 6.09 (g), (h), (i) and
(j);
(ix)    the Company and its Subsidiaries may issue Equity Interests (other than
Disqualified Equity Interests) in exchange for, or in connection with the
conversion of, Indebtedness or other Equity Interests (other than Disqualified
Equity Interests); and




-130-

--------------------------------------------------------------------------------




(x)    each of the Company and its Subsidiaries may make Restricted Payments not
otherwise permitted hereunder in an amount, when combined with the aggregate
amount of voluntary or optional payments, prepayments, redemptions or
acquisitions for value made pursuant to Section 6.08(b)(vi), not to exceed
$75,000,000.
(b)    No Loan Party will, nor will it permit any Subsidiary to, directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness, except:
(i)    regularly scheduled interest and principal payments as and when due in
respect of any Subordinated Indebtedness, other than payments prohibited by the
subordination provisions thereof;
(ii)    refinancings of Subordinated Indebtedness with the proceeds of
Refinancing Indebtedness permitted in respect thereof under Section 6.01;
(iii)    payments of or in respect of Subordinated Indebtedness made with
Qualified Equity Interests in the Company or the conversion of any Subordinated
Indebtedness into Qualified Equity Interests of the Company;
(iv)    prepayments of intercompany Subordinated Indebtedness permitted hereby
owed by the Company or any Subsidiary to the Company or any Subsidiary, other
than prepayments prohibited by the subordination provisions governing such
Subordinated Indebtedness; provided that, for the avoidance of doubt, the
prepayment of any Subordinated Indebtedness owed by the Company or any Loan
Party to any Subsidiary that is not a Loan Party shall be permitted so long as
no Event of Default shall have occurred and be continuing or would result after
giving effect (including pro forma effect) thereto;
(v)    the Company may on any date make payments of or in respect of
Subordinated Indebtedness if at the time of making such payment and immediately
after giving effect (including pro forma effect) thereto, the Payment Condition
shall be satisfied; and
(vi)    any voluntary or optional payment, prepayment, redemption or acquisition
for value of any other Material Indebtedness (other than intercompany loans), in
each case, if both before and after giving effect thereto, no Event of Default
exists and the amount of any such payments, prepayments and redemptions made
pursuant to this clause (vi), when combined with the aggregate amount of
Restricted Payments made pursuant to Section 6.08(a)(x), would not exceed
$75,000,000 in the aggregate since the Effective Date.

SECTION 6.09    Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates
involving payment in cash in excess of $10,000,000, except:
(a)    transactions that are at prices and on terms and conditions not less
favorable to such Loan Party or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;
(b)    transactions between or among any Loan Parties or Subsidiaries thereof
not involving any other Affiliate;
(c)    any Investment permitted by Section 6.04;




-131-

--------------------------------------------------------------------------------




(d)    any Indebtedness permitted under Section 6.01(c);
(e)    any Restricted Payment permitted by Section 6.08;
(f)    loans or advances to employees permitted under Section 6.04;
(g)    the payment of indemnities and reasonable fees to directors of any
Borrower or any Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrowers or their Subsidiaries in the ordinary course of
business;
(h)    any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by a Borrower’s board of
directors;
(i)    periodic allocations of overhead in the ordinary course of business;
(j)    customary and reasonable tax sharing agreements; provided, that any
amounts payable under this Section 6.09(j) shall not exceed and not be
duplicative of amounts payable under Section 6.08(a)(vii)(z); and
(k)    agreements and arrangements set forth on Schedule 3.22 and any amendments
thereto not adverse to the Lenders in any material respect.

SECTION 6.10    Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any consensual agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets
to secure the Secured Obligations, as applicable, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to any Borrower or any
other Subsidiary or to Guarantee the Indebtedness of any Borrower or any other
Subsidiary under this Agreement; provided that:
(i) the foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law or by any Loan Document;
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition in any material respect);
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted hereunder;
(iv) customary restrictions in the respective Subsidiary’s industry imposed by
customers under contractual arrangements entered into in the ordinary course of
business with respect to cash or other deposits or minimum net worth or similar
requirements;
(v) customary restrictions in joint venture agreements and other similar
agreements applicable to joint ventures to the extent such joint ventures are
permitted hereunder;
(vi) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement




-132-

--------------------------------------------------------------------------------




if such restrictions or conditions apply only to the property or assets securing
such Indebtedness;
(vii) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof; and
(viii) clause (b) of the foregoing shall not apply to restrictions pursuant to
any other indenture or agreement governing any Indebtedness permitted hereunder,
provided that such restrictions and conditions are customary for such
Indebtedness as reasonably determined in the good faith judgment of the Company.

SECTION 6.11    Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness or (b) its charter, articles
or certificate of incorporation or organization, by-laws, operating, management
or partnership agreement or other organizational or governing documents, in each
case to the extent any such amendment, modification or waiver would be
materially adverse to the Lenders.

SECTION 6.12    Financial Covenants.
(a)    During any Financial Covenant Test Period, the Company will not permit
the Fixed Charge Coverage Ratio, as of the last day of any period of four fiscal
quarters ending during such Financial Covenant Test Period, to be less than 1.15
to 1.0.
(b)    During any Financial Covenant Test Period, the Company will not permit
EBITDA, as of the last day of any period of four fiscal quarters ending during
such Financial Covenant Test Period, to be less than $100,000,000.

ARTICLE VII

Events of Default.
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made (other than (i) inadvertent, immaterial errors not exceeding
$5,000,000 (or, if such inaccuracy results from a single error with respect to
an individual Art Loan, individual item of Art Inventory or individual Extended
Term Art Receivable, $10,000,000) in the aggregate in any Borrowing Base
Certificate, (ii) errors understating either Borrowing Base or (iii) inadvertent
errors occurring when Aggregate Availability continues to exceed $15,000,000
after giving effect to the correction of such errors) (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all




-133-

--------------------------------------------------------------------------------




material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects);
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 2.24, 5.02(a), 5.03 (with respect to a Loan
Party’s existence), 5.08 or 5.15 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) fifteen (15) days after the earlier of any
Financial Officer of a Loan Party’s actual knowledge of such breach or notice
thereof from the Administrative Agent (which notice will be given at the request
of the Required Lenders) if such breach relates to terms or provisions of
Section 5.01, 5.02 (other than Section 5.02(a)), or 5.14 of this Agreement or
(ii) thirty (30) days after the earlier of any Financial Officer of a Loan
Party’s actual knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of the Required
Lenders) if such breach relates to terms or provisions of any other Section of
this Agreement;
(f)    any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, and such
failure shall continue beyond the expiration of any applicable grace or cure
period;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by Section 6.05;
(h)    (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (A) liquidation, administration, receivership,
reorganization or other relief in respect of a Loan Party or Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (B) the appointment of a liquidator, receiver, interim receiver,
monitor, trustee, administrator, custodian, sequestrator, conservator or similar
official for any Loan Party or Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered, other than, in each case in respect of a U.K.
Loan Party, any winding-up petition which is frivolous or vexatious and is
discharged, stayed or dismissed within 14 days of commencement;
(i)    any Loan Party or Subsidiary shall (i) voluntarily commence any
proceeding or file any petition or proposal seeking liquidation (other than any
liquidation of a Subsidiary that is not a Borrower permitted pursuant to Section
6.03(a)(vii)), reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a liquidator,
receiver, interim receiver, monitor, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;




-134-

--------------------------------------------------------------------------------




(j)    any Loan Party or Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally to pay
its debts as they become due;
(k)    in the case of a U.K. Loan Party or an H.K. Loan Party, a moratorium is
declared in respect of any Indebtedness of that U.K. Loan Party or an H.K. Loan
Party (it being understood and agreed that, if a moratorium occurs, the ending
of the moratorium will not remedy any Event of Default caused by that
moratorium);
(l)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (in each case to the extent not covered by third-party
insurance as to which the insurer has been notified of such judgment and does
not deny coverage) shall be rendered against any Loan Party, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, satisfied or bonded, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party or Subsidiary to
enforce any such judgment;
(m)    (i) an ERISA Event shall have occurred that, when taken individually or
together with all other ERISA Events that have occurred, would reasonably be
expected to result in a Material Adverse Effect or (ii) the occurrence of any of
the following to the extent the same would reasonably be expected to result in a
Material Adverse Effect: (A) the issuance by the Pensions Regulator of a
Financial Support Direction or a Contribution Notice in relation to any Foreign
Pension Plan or a warning notice in respect thereof, (B) any amount is due to
any Foreign Pension Plan pursuant to Section 75 or 75A of the Pensions Act 1995
(U.K.) and/or (C) an amount becomes payable under Section 75 or 75A of the
Pensions Act 1995 (U.K.);
(n)    a Change in Control shall occur;
(o)    the occurrence of any “event of default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond thirty (30) days after the earlier of any Financial Officer of a Loan
Party’s actual knowledge thereof or notice thereof from the Administrative Agent
(which notice will be given at the request of the Required Lenders);
(p)    except as permitted by the terms of any Loan Document, (i) any Collateral
Document shall for any reason fail to create or keep created a valid security
interest in any material portion of the Collateral purported to be covered
thereby or (ii) any Lien securing any material portion of the Secured
Obligations shall cease to be a perfected Lien having the priority required by
the Loan Documents; or
(q)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms, or any Loan Party
shall challenge in writing the enforceability of any Loan Document or shall
assert in writing, or engages in any action or inaction that evidences its
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take one or more of the following actions, at the same or different
times:  (i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together




-135-

--------------------------------------------------------------------------------




with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers and (iii) require cash collateral for
the LC Exposure in accordance with Section 2.06(j) hereof; and in the case of
any event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding and the cash collateral for the LC Exposure, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent.

SECTION 8.01    Authorization and Action.
(a)    Each Lender, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and the Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
the Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute and enforce any Collateral Document governed by the laws
of such jurisdiction on such Lender’s or such Issuing Bank’s behalf. Without
limiting the foregoing, each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents.
(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Bank with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the




-136-

--------------------------------------------------------------------------------




failure to disclose, any information relating to the Borrower, any other Loan
Party, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Bank (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or Secured Party or holder of any
other obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby;
(ii)    where the Administrative Agent is required or deemed to act as a trustee
in respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of the U.K. or
Hong Kong, the obligations and liabilities of the Administrative Agent to the
Secured Parties in its capacity as trustee shall be excluded to the fullest
extent permitted by applicable law;
(iii)    to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act; and
(iv)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;
(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the




-137-

--------------------------------------------------------------------------------




Administrative Agent and any such sub-agent, and shall apply to their respective
activities pursuant to this Agreement. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent.
(e)    None of any Co-Syndication Agent, any Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.
(f)    In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03). Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or Issuing Bank in any such proceeding.


The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Bank, and, except solely to the extent of the
Borrowers’ right to consent pursuant to and subject to the conditions set forth
in this Article, no Borrower nor any Subsidiary, or any of their respective
Affiliates, shall have any rights as a third party beneficiary under any such
provisions. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
provisions of this Article.



SECTION 8.02    Administrative Agent’s Reliance, Indemnification, Etc.
(a)    Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other




-138-

--------------------------------------------------------------------------------




Loan Documents (x) with the consent of or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or (y) in the absence of its
own gross negligence or willful misconduct (such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder.    
(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower Representative, a
Lender or the Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent, or (vi)
the creation, perfection or priority of Liens on the Collateral.
(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03    Posting of Communications.
(a)    The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Bank by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic system chosen by the Administrative Agent to be
its electronic transmission system (the “Approved Electronic Platform”).




-139-

--------------------------------------------------------------------------------




(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Bank and each Borrower acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there are confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Bank and each Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL ANY LOAN PARTY, THE ADMINISTRATIVE AGENT,
ANY ARRANGER, ANY DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY OTHER PARTY HERETO OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or Issuing Bank by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.


(d)    Each Lender and Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.
(e)    Each of the Lenders, Issuing Bank and each Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.




-140-

--------------------------------------------------------------------------------




(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or Issuing Bank to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

SECTION 8.04    Reliance.
The Administrative Agent Individually. With respect to its Commitment, Loans and
Letters of Credit, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, any Loan Party, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Bank.



SECTION 8.05    Successor Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Bank and the Borrower
Representative, whether or not a successor Administrative Agent has been
appointed. Upon any such resignation, the Required Lenders shall have the right,
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, such appointment shall be
subject to the prior written approval of the Borrower Representative (which
approval may not be unreasonably withheld and shall not be required while an
Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.
Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Bank and the
Borrowers, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty




-141-

--------------------------------------------------------------------------------




or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest), and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (A) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(B) all notices and other communications required or contemplated to be given or
made to the Administrative Agent shall directly be given or made to each Lender
and Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17 and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (a) above.



SECTION 8.06    Acknowledgements of Lenders and Issuing Bank.
(a)    Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrowers and their Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
(b)    Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other Loan Document pursuant to which it shall have become a Lender
hereunder.
Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan




-142-

--------------------------------------------------------------------------------




or Loans; and (B) it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorneys’ fees) incurred by the
Administrative Agent or any such other Person as the direct or indirect result
of any third parties who might obtain all or part of any Report through the
indemnifying Lender.



SECTION 8.07    Collateral Matters.
(a)    Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.
(b)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.
(c)    The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(b). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral.

SECTION 8.08    Credit Bidding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Loan Party is subject, or (b)
at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations




-143-

--------------------------------------------------------------------------------




with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that shall vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles (ii) each of the Secured
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.



SECTION 8.09    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Arranger and
their respective Affiliates, that at least one of the following is and will be
true:


(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption




-144-

--------------------------------------------------------------------------------




for certain transactions determined by in-house asset managers), is applicable
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or if such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that:
(i)    none of the Administrative Agent, or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR
§2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and




-145-

--------------------------------------------------------------------------------




this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)    The Administrative Agent, and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 8.10    Flood Laws.
JPMCB has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the National Flood Insurance Reform
Act of 1994 and related legislation (the “Flood Laws”). JPMCB, as administrative
agent or collateral agent on a syndicated facility, will post on the applicable
electronic platform (or otherwise distribute to each Lender in the syndicate)
documents that it receives in connection with the Flood Laws. However, JPMCB
reminds each Lender and Participant in the facility that, pursuant to the Flood
Laws, each federally regulated Lender (whether acting as a Lender or Participant
in the facility) is responsible for assuring its own compliance with the flood
insurance requirements.



SECTION 8.11    Appointment of Administrative Agent as U.K. and Hong Kong
security trustee.
For the purposes of any Liens or Collateral created under the English Security
Agreements and the Hong Kong Security Agreements, the following additional
provisions shall apply.


(a)    In this Section 8.11, the following expressions have the following
meanings:
94    “Appointee” means any receiver, administrator or other insolvency officer
appointed in respect of any Loan Party or its assets.
95    “Charged Property” means the assets of the Loan Parties subject to a
security interest under the English Security Agreements or the Hong Kong
Security Agreements.
96    “Delegate” means any delegate, agent, attorney or co-trustee appointed by
the Administrative Agent (in its capacity as security trustee).
(b)    The Secured Parties appoint the Administrative Agent to hold the security
interests constituted by the English Security Agreements and the Hong Kong
Security Agreements on trust for the Secured Parties on the terms of the Loan
Documents and the Administrative Agent accepts that appointment.




-146-

--------------------------------------------------------------------------------




(c)    The Administrative Agent, its subsidiaries and associated companies may
each retain for its own account and benefit any fee, remuneration and profits
paid to it in connection with (i) its activities under the Loan Documents; and
(ii) its engagement in any kind of banking or other business with any Loan
Party.
(d)    Nothing in this Agreement constitutes the Administrative Agent as a
trustee or fiduciary of, nor shall the Administrative Agent have any duty or
responsibility to, any Loan Party.
(e)    The Administrative Agent shall have no duties or obligations to any other
person except for those which are expressly specified in the Loan Documents or
mandatorily required by applicable law.
(f)    The Administrative Agent may appoint one or more Delegates on such terms
(which may include the power to sub-delegate) and subject to such conditions as
it thinks fit, to exercise and perform all or any of the duties, rights, powers
and discretions vested in it by the English Security Agreements and/or the Hong
Kong Security Agreements and shall not be obliged to supervise any Delegate or
be responsible to any person for any loss incurred by reason of any act,
omission, misconduct or default on the part of any Delegate.
(g)    The Administrative Agent may (whether for the purpose of complying with
any law or regulation of any overseas jurisdiction, or for any other reason)
appoint (and subsequently remove) any person to act jointly with the
Administrative Agent either as a separate trustee or as a co-trustee on such
terms and subject to such conditions as the Administrative Agent thinks fit and
with such of the duties, rights, powers and discretions vested in the
Administrative Agent by the English Security Agreements and/or the Hong Kong
Security Agreements as may be conferred by the instrument of appointment of that
person.
(h)    The Administrative Agent shall notify the Lenders of the appointment of
each Appointee (other than a Delegate).
(i)    The Administrative Agent may pay reasonable remuneration to any Delegate
or Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Delegate or Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement, as paid or incurred by the Administrative Agent.
(j)    Each Delegate and each Appointee shall have every benefit, right, power
and discretion and the benefit of every exculpation (together “Rights”) of the
Administrative Agent (in its capacity as security trustee) under the English
Security Agreements and the Hong Kong Security Agreements, and each reference to
the Administrative Agent (where the context requires that such reference is to
the Administrative Agent in its capacity as security trustee) in the provisions
of the English Security Agreements and the Hong Kong Security Agreements which
confer Rights shall be deemed to include a reference to each Delegate and each
Appointee.
(k)    Each Secured Party confirms its approval of the English Security
Agreements and the Hong Kong Security Agreements and authorizes and instructs
the Administrative Agent: (i) to execute and deliver the English Security
Agreements and the Hong Kong Security Agreements; (ii) to exercise the rights,
powers and discretions given to the Administrative Agent (in its capacity as
security trustee) under or in connection with the English Security Agreements
and the Hong Kong Security Agreements together with any other incidental rights,
powers and discretions; and (iii) to give any authorizations and confirmations
to be given by the Administrative Agent (in its capacity as security trustee) on
behalf of the Secured Parties under the English Security Agreements and the Hong
Kong Security Agreements.




-147-

--------------------------------------------------------------------------------




(l)    The Administrative Agent may accept without inquiry the title (if any)
which any person may have to the Charged Property.
(m)    Each other Secured Party confirms that it does not wish to be registered
as a joint proprietor of any security interest constituted by an English
Security Agreement and a Hong Kong Security Agreement and accordingly
authorizes: (a) the Administrative Agent to hold such security interest in its
sole name (or in the name of any Delegate) as trustee for the Secured Parties;
and (b) the Land Registry (or other relevant registry) to register the
Administrative Agent (or any Delegate or Appointee) as a sole proprietor of such
security interest.
(n)    Except to the extent that an English Security Agreement or a Hong Kong
Security Agreement otherwise requires, any moneys which the Administrative Agent
receives under or pursuant to an English Security Agreement and/or a Hong Kong
Security Agreement may be: (a) invested in any investments which the
Administrative Agent selects and which are authorized by applicable law; or (b)
placed on deposit at any bank or institution (including the Administrative
Agent) on terms that the Administrative Agent thinks fit, in each case in the
name or under the control of the Administrative Agent, and the Administrative
Agent shall hold those moneys, together with any accrued income (net of any
applicable Tax on such income) to the order of the Lenders, and shall pay them
to the Lenders on demand.
(o)    On a disposal of any of the Charged Property which is permitted under the
Loan Documents, the Administrative Agent shall (at the cost of the Loan Parties)
execute any release of the English Security Agreements and the Hong Kong
Security Agreements or other claim over that Charged Property and issue any
certificates of non-crystallization of floating charges that may be required or
take any other action that the Administrative Agent considers desirable.
(p)    The Administrative Agent shall not be liable for:
(i)    any defect in or failure of the title (if any) which any person may have
to any assets over which security is intended to be created by an English
Security Agreement or a Hong Kong Security Agreement;
(ii)    any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by an English Security
Agreement or a Hong Kong Security Agreement;
(iii)    the exercise of, or the failure to exercise, any right, power or
discretion given to it by or in connection with any Loan Document or any other
agreement, arrangement or document entered into, or executed in anticipation of,
under or in connection with, any Loan Document; or
(iv)    any shortfall which arises on enforcing an English Security Agreement or
a Hong Kong Security Agreement.
(q)    The Administrative Agent shall not be obligated to:
(i)    obtain any authorization or environmental permit in respect of any of the
Charged Property or an English Security Agreement or a Hong Kong Security
Agreement;
(ii)    hold in its own possession an English Security Agreement or a Hong Kong
Security Agreement, title deed or other document relating to the Charged
Property or an English Security Agreement or a Hong Kong Security Agreement;




-148-

--------------------------------------------------------------------------------




(iii)    perfect, protect, register, make any filing or give any notice in
respect of an English Security Agreement or a Hong Kong Security Agreement (or
the order of ranking of an English Security Agreement or a Hong Kong Security
Agreement), unless that failure arises directly from its own gross negligence or
willful misconduct; or
(iv)    require any further assurances in relation to an English Security
Agreement or a Hong Kong Security Agreement.
(r)    In respect of any English Security Agreement, the Administrative Agent
shall not be obligated to: (i) insure, or require any other person to insure,
the Charged Property; or (ii) make any enquiry or conduct any investigation into
the legality, validity, effectiveness, adequacy or enforceability of any
insurance existing over such Charged Property.
(s)    In respect of any English Security Agreement or any Hong Kong Security
Agreement, the Administrative Agent shall not have any obligation or duty to any
person for any loss suffered as a result of: (i) the lack or inadequacy of any
insurance; or (ii) the failure of the Administrative Agent to notify the
insurers of any material fact relating to the risk assumed by them, or of any
other information of any kind, unless Required Lenders have requested it to do
so in writing and the Administrative Agent has failed to do so within fourteen
(14) days after receipt of that request.
(t)    Every appointment of a successor Administrative Agent under an English
Security Agreement or any Hong Kong Security Agreement shall be by deed.
(u)    Neither Section 1 of the Trustee Act 2000 (UK) nor Section 3A of the
Trustee Ordinance (Cap. 29 of the Laws of Hong Kong) shall apply to the duty of
the Administrative Agent in relation to the trusts constituted by this
Agreement.
(v)    In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 (UK), the Trustee Act 2000 (UK) or the Trustee
Ordinance (Cap. 29 of the Laws of Hong Kong), the provisions of this Agreement
shall prevail to the extent allowed by law, and shall constitute a restriction
or exclusion for the purposes of the Trustee Act 2000 (UK).
(w)    The perpetuity period under the rule against perpetuities if applicable
to this Agreement and any English Security Agreement shall be 80 years from the
Effective Date.



ARTICLE IX

Miscellaneous.

SECTION 9.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:
(i)    if to any Loan Party, to the Borrower Representative at:
Sotheby’s
1334 York Avenue
New York, NY 10021
Attention: Chief Financial Officer




-149-

--------------------------------------------------------------------------------




Telecopier No.: (212) 606-7372
Telephone No.: (212) 606-7107


with a copy to:
                
Sotheby’s
1334 York Avenue
New York, NY 10021
Attention: General Counsel
Telecopier No.: (212) 606-7574
Telephone No.: (212) 894-1439


with a copy to:
                
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Andrew Yoon
Fax No.: (212) 310-8007
Telephone No.: (212) 310-8689        


(ii)    if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank
or the Swingline Lender, to:
JPMorgan Chase Bank, N.A.
4 New York Plaza, 17th Floor
New York, New York
Attention: Hai T. Nguyen
Facsimile No: (212) 623-7309
Email: hai.t.nguyen@jpmorgan.com
and, in the case of a notice regarding the U.K. Borrowers, to:
J.P. Morgan Europe Limited
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention: Matthew Sparkes, Kennedy Capin and Graeme Syme
Fax: +44 (0)20 3493 1365
Email: matthew.c.sparkes@jpmorgan.com; kennedy.a.capin@jpmorgan.com and
graeme.syme@jpmorgan.com


and, in the case of a notice regarding the H.K. Borrower, to:


JPMorgan Chase Bank, N.A. Hong Kong Branch
One @ Changi City, 1 Changi Business Park Central 1, Floor 09 Singapore 486036
Attention: Loan Agency Services Asia
Fax: +65 67224022
Email: loan.agency.services.asia@jpmorgan.com; and






-150-

--------------------------------------------------------------------------------




(iii)    if to any other Lender or Issuing Bank, to it at its address or
facsimile number set forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems to the extent provided in paragraph
(b) below shall be effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems or Approved Electronic
Platforms, as applicable, pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II or to compliance and no Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Administrative Agent and the
applicable Lender. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems or
Approved Electronic Platforms, as applicable, pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise proscribes,
all such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.
(c)    Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.

SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Except as provided in the first sentence of Section 2.09(f) (with respect
to any commitment increase) and subject to Section 2.14(c) and Section 9.02(e)
below, neither this Agreement nor




-151-

--------------------------------------------------------------------------------




any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except (x) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or (y) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, with the consent of the
Required Lenders; provided that no such agreement shall:
(i) increase the Commitment of any Lender without the written consent of such
Lender (including any such Lender that is a Defaulting Lender);
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, provided,
that (x) the default interest rate specified in Section 2.13(c) may be
postponed, delayed, reduced, waived or modified with the consent of the Required
Lenders and (y) any amendment or modification of the financial covenants in this
Agreement or of the definition of “Average Monthly Usage” (or, in each case, any
defined term used therein) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause;
(iii) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder (including any mandatory prepayments), or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby;
(iv) change Section 2.09(b) or Sections 2.18(b) or (d) in a manner that would
alter the ratable reduction of Commitments or the manner in which payments are
shared, without the written consent of each Lender (other than any Defaulting
Lender);
(v) increase the advance rates set forth in, or otherwise amend or modify the
definitions of, Borrowing Base, Aggregate Borrowing Base, Domestic Borrowing
Base or Foreign Borrowing Base, or add new categories of eligible assets, or
otherwise amend or modify the definitions of Eligible Art Loans, Eligible Art
Loan Collateral, Eligible Art Inventory, Eligible Extended Term Art Receivables,
Eligible Extended Term Art Collateral, Eligible Trademarks or Eligible Real
Property, in each case in a manner which would increase any applicable Borrowing
Base without the written consent of the Supermajority Lenders;
(vi) change any of the provisions of this Section or the definitions of
“Required Lenders” or “Supermajority Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender);
(vii) change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender);
(viii) release all or substantially all of the Loan Guarantors from their
obligation under the Loan Guarantee (except as otherwise permitted herein or in
the other Loan Documents, including with respect to a sale, disposition or
dissolution of a Loan Guarantor permitted herein), without the written consent
of each Lender (other than any Defaulting Lender);




-152-

--------------------------------------------------------------------------------




(ix) except as provided in clause (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender (other than any Defaulting Lender);
(x) amend or modify the definition of “Agreed Currency” without the consent of
each Lender affected thereby; or
(xi) add an additional Borrower without the consent of each Lender affected
thereby;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or any
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or such Swingline Lender, as the case
may be (it being understood that any amendment to Section 2.20 shall require the
consent of the Administrative Agent, the Issuing Banks and the Swingline
Lenders); provided further that no such agreement shall amend or modify the
provisions of Section 2.06 or any letter of credit application and any bilateral
agreement between the Borrower Representative and any Issuing Bank regarding
such Issuing Bank’s Issuing Bank Sublimit or the respective rights and
obligations between any Borrower and such Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and such Issuing Bank, respectively. The Administrative
Agent may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04. Any amendment, waiver or other modification of this
Agreement or any other Loan Document that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time.
(c)    The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent to, and the Administrative Agent shall, at the Borrower
Representative’s request, release any Liens granted to the Administrative Agent
by the Loan Parties on any Collateral (i) upon the termination of all of the
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than Unliquidated Obligations), and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to each affected Lender,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes one hundred percent (100%) of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to, and the Administrative Agent shall,
at the Borrower Representative’s request, release any Loan Guarantee provided by
such Subsidiary, (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (iv) constituting real property included in the Foreign Borrowing
Base that the Company requests to have released; provided that, (A) both
immediately before and after giving effect (including pro forma effect) thereto,
(1) no Event of Default shall have occurred and be continuing and (2) no
Financial Covenant Test Period shall then be in effect, and the Company shall
have delivered to the Administrative Agent a certificate of a Financial Officer
of the Company to such effect and (B) the Company shall have delivered an
updated Borrowing Base Certificate to the Administrative Agent reflecting the
exclusion of such real property from the Foreign Borrowing Base or (v) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. The Lenders and the Issuing Banks agree that
any release of Liens and/or Loan Guarantees as described above may be automatic
to the extent provided in the Collateral Documents and, at the request and sole
expense of the Loan Parties, the Administrative Agent is hereby authorized to
execute and deliver to the Loan Parties all releases or other documents
reasonably requested to evidence the release of such Liens and Loan Guarantees.
Except as provided in the first sentence of this section, the Administrative
Agent will not release any Liens on Collateral without the




-153-

--------------------------------------------------------------------------------




prior written authorization of the Required Lenders; provided that, the
Administrative Agent may in the discretion of the Administrative Agent, release
its Liens on Collateral valued in the aggregate not in excess of five million
U.S. Dollars ($5,000,000) during any calendar year without the prior written
authorization of the Required Lenders (it being agreed that the Administrative
Agent may rely conclusively on one or more certificates of the Borrowers as to
the value of any Collateral to be so released, without further inquiry).
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with any such replacement, (i) another
bank or other entity which is reasonably satisfactory to the Borrowers, the
Administrative Agent and the Issuing Banks shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non‑Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04 (with the Loan Parties or replacement
lender responsible for paying any applicable processing and recordation fee),
and (ii) the Borrowers shall pay to such Non-Consenting Lender in same day funds
on the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non‑Consenting Lender by the Borrowers hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.
Each party hereto agrees that an assignment required pursuant to this paragraph
may be effected pursuant to an Assignment and Assumption executed by the
Borrower Representative, the Administrative Agent and the assignee (or, to the
extent applicable, an agreement incorporating an Assignment and Assumption by
reference pursuant to an Approved Electronic Platform as to which the
Administrative Agent and such parties are participants), and the Lender required
to make such assignment need not be a party thereto in order for such assignment
to be effective and shall be deemed to have consented to an be bound by the
terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Loan Parties shall, jointly and severally, but subject to the
limitations set forth in Section 9.19, pay all (i) reasonable and documented
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(but limited, in the case of legal expenses, to the reasonable and documented
out-of-pocket fees, disbursements and other charges of a single counsel for the
Administrative Agent and the Arrangers, taken as a whole, and, to the extent
reasonably required by the Administrative Agent and the Arrangers, taken as a
whole, up to one local counsel in each applicable jurisdiction), in connection
with the syndication and distribution (including, without limitation, via the
internet or through any Electronic System




-154-

--------------------------------------------------------------------------------




or Approved Electronic Platform) of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii)
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender (but limited, in the case of legal expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of a single
counsel for the Administrative Agent and the Lenders, taken as a whole, and, to
the extent reasonably required by the Administrative Agent, up to one local
counsel in each applicable jurisdiction for the Administrative Agent and the
Lenders, taken as a whole), in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable and documented
out-of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, reasonable and documented out-of-pocket fees, costs
and expenses incurred in connection with:
(i)    subject to Section 5.12, appraisals and insurance reviews;
(ii)    subject to Section 5.12, field examinations and the preparation of
Reports based on the fees charged by a third party retained by the
Administrative Agent or the internally allocated fees for each Person employed
by the Administrative Agent with respect to each field examination;
(iii)    Taxes, fees and other charges for (A) lien searches and (B)  filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;
(iv)    sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
(v)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
All of the foregoing fees, costs and expenses may be charged to or otherwise
provided by the Borrowers as Revolving Loans or to another deposit account, all
as described in Section 2.18(c). This Section 9.03(a) is subject to the
limitations set forth in Section 9.19.
(b)    The Loan Parties shall, jointly and severally, but subject to the
limitations set forth in Section 9.19, indemnify the Administrative Agent, the
Arrangers, the Issuing Banks and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related reasonable and documented out-of-pocket
expenses, including the reasonable and documented out-of-pocket fees, charges
and disbursements of any counsel for any Indemnitee (but limited to the
reasonable and documented out-of-pocket fees, charges and disbursements of one
primary U.S. counsel, and one additional local counsel in each applicable
jurisdiction, in each case, as selected by the Administrative Agent and for all
Indemnitees taken as a whole and, in the case of actual or perceived conflicts
of interest, one additional counsel for each similarly affected group of
Indemnitees (taken as a whole) and, if necessary, one additional local counsel
in each relevant jurisdiction for such affected group of Indemnitees (taken as a
whole)), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance




-155-

--------------------------------------------------------------------------------




by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by a Loan Party or a Subsidiary, or any Environmental
Liability related in any way to a Loan Party or a Subsidiary, (iv) the failure
of a Loan Party to deliver to the Administrative Agent the required receipts or
other required documentary evidence with respect to a payment made by a Loan
Party for Taxes pursuant to Section 2.17, or (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
any Loan Party or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties, (y) a material breach by
such Indemnitee or its Related Parties of its obligations under the Loan
Documents pursuant to a claim initiated by the Company or (z) disputes solely
between or among the Indemnitees not arising from any act or omission by the
Company or any of its Subsidiaries or Affiliates, it being understood and agreed
that the Administrative Agent and each Arranger fulfilling its role and in its
capacity as such, shall remain indemnified in such proceedings. This Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, damages or claims, etc. arising from any non-Tax claim.
(c)    Each Lender severally agrees to pay any amount required to be paid by any
Loan Party under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, each Issuing Bank and the Swingline Lender, and each Related Party of any
of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by a Loan Party and without limiting the obligation of any Loan Party
to do so), ratably according to their respective Applicable Percentage in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Applicable Percentage immediately prior to such date), from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any kind whatsoever that may at
any time (whether before or after the payment of the Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing; provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent Indemnitee in its capacity as such; provided, further, that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent Indemnitee’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the termination of this Agreement and the payment in full of the Secured
Obligations.
(d)    To the extent permitted by applicable law, (i) the Company shall not
assert, or permit any of its Affiliates or Related Parties to assert, and each
hereby waives, any claim against any Indemnitee for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent that such damages have resulted
from the willful misconduct or gross negligence of such Indemnitee (as
determined by a court of competent jurisdiction in a final and nonappealable
decision) and (ii) no party hereto shall assert, or permit any of its Affiliates
or Related Parties to assert, and each party hereto hereby waives, any claim or
damages based on any theory of liability, for special, indirect,




-156-

--------------------------------------------------------------------------------




consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that, nothing in this paragraph (d) shall relieve any Loan Party of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.
(e)    All amounts due under this Section shall be payable promptly, and in any
event not later than 30 days after written demand therefor.

SECTION 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in paragraph 9.04(b)(ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower Representative, provided that the Borrower Representative
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof, and provided further that no consent
of the Borrower Representative shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing, any
other assignee (other than an Ineligible Institution);
(B)    the Administrative Agent;
(C)    the Issuing Banks; and
(D)    the Swingline Lenders.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such




-157-

--------------------------------------------------------------------------------




assignment is delivered to the Administrative Agent) shall not be less than five
million U.S. Dollars ($5,000,000) unless each of the Borrower Representative and
the Administrative Agent otherwise consent, provided that no such consent of the
Borrower Representative shall be required if an Event of Default under clause
(a), (b), (h) or (i) of Article VII has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of Three Thousand Five Hundred U.S. Dollars
($3,500);
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
(E)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a counterpart to the CAM Agreement; provided that, each
Person that executes and delivers an Assignment and Assumption shall
automatically be deemed to have consented to the terms of the CAM Agreement.
(i)    Subject to acceptance and recording thereof pursuant to paragraph 9.04(b)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(ii)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error,




-158-

--------------------------------------------------------------------------------




and the Borrowers, the Administrative Agent, the Issuing Banks and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
(iii)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Article II, Section
2.06(d) or (e), Section 2.07(b), Section 2.18(d) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of any Borrower, the Administrative
Agent, any Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and




-159-

--------------------------------------------------------------------------------




the principal amounts (and stated interest) of each Participant’s interest in
the Loans or other obligations under this Agreement or any other Loan Document
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) and Proposed Section
1.163-5(b) (or any successor sections) of the U.S. Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)    Each Person that acquires a Participation shall automatically be deemed
to have consented to the terms of the CAM Agreement.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 9.05        Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instru-ments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstand-ing and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.



SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents, the CAM Agreement and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and (ii)
increases or reductions of the Issuing Bank Sublimit of the Issuing Banks
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.




-160-

--------------------------------------------------------------------------------




(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, the Issuing Bank or any
such Affiliate, to or for the credit or the account of any Loan Party against
any and all of the Secured Obligations held by such Lender, the Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Bank or their respective Affiliates shall have made any demand under the
Loan Documents and although such obligations may be contingent or unmatured or
are owed to a branch office or Affiliate of such Lender or the Issuing Bank
different from the branch office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.20 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The applicable Lender, the Issuing Bank or such Affiliate shall
notify the Borrower Representative and the Administrative Agent of such setoff
or application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff or application under
this Section. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. This Section 9.08 shall be subject to the
limitations set forth in Section 9.19.

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York.
(b)    Each of the parties hereto irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees




-161-

--------------------------------------------------------------------------------




that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
(c)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Each Foreign Loan Party
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in Section
9.09(b) in any federal or New York State court sitting in New York City. The
Company hereby represents, warrants and confirms that the Company has agreed to
accept such appointment (and any similar appointment by a Loan Guarantor which
is a Foreign Subsidiary). Said designation and appointment shall be irrevocable
by each such Foreign Loan Party until all Loans, all reimbursement obligations,
interest thereon and all other amounts payable by such Foreign Loan Party
hereunder and under the other Loan Documents shall have been paid in full in
accordance with the provisions hereof and thereof. Each Foreign Loan Party
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d). Each Foreign Loan Party irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Foreign Loan Party in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to such
Foreign Loan Party. To the extent any Foreign Loan Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), each Foreign Loan Party
hereby irrevocably waives such immunity in respect of its obligations under the
Loan Documents. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.




-162-

--------------------------------------------------------------------------------





SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality. Each of the Administrative Agent, each Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Company and its Subsidiaries, (i) to any direct or indirect contractual
counterparty in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 9.12, (j) to any rating agency when required by it, provided that prior
to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information received by it from such Person, and (k)
solely to the extent necessary for inclusion in league table measurements or
other similar advertising or marketing materials. For the purposes of this
Section, “Information” means all information received from the Company and its
Subsidiaries relating to them or their business, other than any such information
that is available to any Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Company or any of its
Subsidiaries and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE




-163-

--------------------------------------------------------------------------------




QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither an Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any Requirement of
Law.

SECTION 9.14    USA PATRIOT Act and UK “Know your customer” checks.
(a)    Each Lender that is subject to the requirements of the USA PATRIOT Act
hereby notifies each Loan Party that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the USA PATRIOT Act.
(b)    (i) If (A) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the Effective Date, (B) any change in the status of a UK Loan Party after
the Effective Date, or (C) a proposed assignment or transfer by a Lender of any
of its rights and obligations under this Agreement to a party that is not a
Lender prior to such assignment or transfer, obliges the Administrative Agent or
any Lender (or, in the case of paragraph (C) above, any prospective new Lender)
to comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
each UK Loan Party shall promptly upon the request of the Administrative Agent
or any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Administrative Agent (for itself or
on behalf of any Lender) or any Lender (for itself or, in the case of the event
described in paragraph (C) above, on behalf of any prospective new Lender) in
order for the Administrative Agent, such Lender or, in the case of the event
described in paragraph (C) above, any prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents; and (ii) each Lender shall
promptly upon the request of the supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself) in order for the Administrative Agent to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.

SECTION 9.15    Disclosure. Each Loan Party, each Lender and each Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

SECTION 9.16    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agents and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.




-164-

--------------------------------------------------------------------------------





SECTION 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18    No Fiduciary Duty, etc. Each Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to each Borrower with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, any Borrower or any other person.
Each Borrower agrees that it will not assert any claim against any Credit Party
based on an alleged breach of fiduciary duty by such Credit Party in connection
with this Agreement and the transactions contemplated hereby. Additionally, each
Borrower acknowledges and agrees that no Credit Party is advising any Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. Each Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to any Borrower with
respect thereto. Each Borrower further acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, any Borrower and other companies with which any Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion. In addition, each Borrower acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Credit Party and its affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which a Borrower
may have conflicting interests regarding the transactions described herein and
otherwise. No Credit Party will use confidential information obtained from any
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with such Borrower in connection with the performance by
such Credit Party of services for other companies, and no Credit Party will
furnish any such information to other companies. Each Borrower also acknowledges
that no Credit Party has any obligation to use in connection with the
transactions contemplated by the Loan Documents, or to furnish to any Borrower,
confidential information obtained from other companies.

SECTION 9.19    Limitation on Subsidiaries. Notwithstanding anything in this
Agreement (including, without limitation, Article X and XI) to the contrary, (i)
no CFC or FSHCO and no Subsidiary of a CFC or FSHCO shall be a guarantor or
pledgor (either directly, or indirectly through any shared obligations such as a
“joint” or “joint and several” indemnity, obligation to pay expenses, or other
liability) of any assets for, in each case, any obligations incurred by or on
behalf of any Borrower that is a U.S. Person and (ii) with respect to the
obligations of any Borrower that is a U.S. Person, no Borrower nor any
Subsidiary shall be required to pledge (either directly, or indirectly through
any shared obligation such as a “joint” or “joint and several” indemnity,
obligation to pay expenses, or other liability) more than sixty five percent




-165-

--------------------------------------------------------------------------------




(65%) of the voting power of the outstanding voting Equity Interests and one
hundred percent (100%) of the outstanding non-voting Equity Interests of such
Borrower’s or such Subsidiary’s first-tier CFCs in the relevant ownership chain.

SECTION 9.20    Marketing Consent. The Borrowers hereby authorize JPMCB and its
affiliates (collectively, the “JPMCB Parties”), at their respective sole
expense, and with the Borrower Representative’s prior approval (such approval
not to be unreasonably withheld or delayed), to publish such tombstones and give
such other publicity to this Agreement as the JPMCB Parties may from time to
time determine in their reasonable discretion. The foregoing authorization shall
remain in effect unless and until the Borrower Representative notifies any JPMCB
Party in writing that such authorization is revoked.

SECTION 9.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(i)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE X

Loan Guarantee of U.S. Loan Parties

SECTION 10.01    Guarantee. Each Loan Guarantor that is a U.S. Loan Party (each
reference to Loan Guarantors in this Article X being limited to such U.S. Loan
Parties) (other than those that have delivered a separate Guarantee) hereby
agrees that it is jointly and severally liable for, and, as a primary obligor
and not merely as surety, absolutely, unconditionally and irrevocably guarantees
to the Secured Parties, the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses, including, without limitation, all court
costs and attorneys’ and paralegals’ fees (including allocated costs of in-house
counsel and paralegals) and expenses paid or incurred by the Administrative
Agent, any Issuing Bank and the Lenders in endeavoring to collect all or any
part of the Secured Obligations from, or in prosecuting any action against, any
Borrower, any Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Domestic Guaranteed Obligations”; provided,
however, that the definition of “Domestic Guaranteed Obligations” shall not
create any guarantee by any Loan Guarantor of (or grant of security interest by
any Loan Guarantor to support, as applicable) any Excluded Swap Obligations of
such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor). Each Loan Guarantor further agrees that the Domestic Guaranteed
Obligations may be extended




-166-

--------------------------------------------------------------------------------




or renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guarantee apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Domestic Guaranteed Obligations.

SECTION 10.02    Guarantee of Payment. This Loan Guarantee is a guarantee of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, any Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Domestic Guaranteed Obligations (each, a “Domestic
Obligated Party”), or otherwise to enforce its payment against any collateral
securing all or any part of the Domestic Guaranteed Obligations.

SECTION 10.03    No Discharge or Diminishment of Loan Guarantee. To the fullest
extent permitted under applicable law:
(i)    Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Domestic Guaranteed Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration or compromise of any of the Domestic Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other Domestic
Obligated Party liable for any of the Domestic Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Domestic Obligated Party or their assets or any resulting release or discharge
of any obligation of any Domestic Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Domestic Obligated Party, the Administrative Agent, any Issuing
Bank, any Lender or any other Person, whether in connection herewith or in any
unrelated transactions.
(ii)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Domestic
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Domestic Obligated Party, of
the Domestic Guaranteed Obligations or any part thereof.
(iii)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the Domestic
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Domestic Guaranteed Obligations;
(iii) any release, non-perfection or invalidity of any indirect or direct
security for the obligations of any Borrower for all or any part of the Domestic
Guaranteed Obligations or any obligations of any other Domestic Obligated Party
liable for any of the Domestic Guaranteed Obligations; (iv) any action or
failure to act by the Administrative Agent, any Issuing Bank or any Lender with
respect to any collateral securing any part of the Domestic Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Domestic Guaranteed Obligations, or any
other circumstance, act, omission or delay that might in any manner or to any
extent vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Domestic Guaranteed Obligations).




-167-

--------------------------------------------------------------------------------





SECTION 10.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Domestic Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower, any other Loan
Guarantor or any other Domestic Obligated Party, other than the indefeasible
payment in full in cash of the Domestic Guaranteed Obligations. Without limiting
the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Domestic
Obligated Party or any other Person. Each Loan Guarantor confirms that it is not
a surety under any state law and shall not raise any such law as a defense to
its obligations hereunder. The Administrative Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Domestic Guaranteed Obligations, compromise or adjust any part of
the Domestic Guaranteed Obligations, make any other accommodation with any
Domestic Obligated Party or exercise any other right or remedy available to it
against any Domestic Obligated Party, without affecting or impairing in any way
the liability of such Loan Guarantor under this Loan Guarantee except to the
extent the Domestic Guaranteed Obligations have been fully and indefeasibly paid
in cash. To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Domestic Obligated Party or any security.

SECTION 10.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Domestic Obligated
Party or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Banks and the Lenders.

SECTION 10.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Domestic Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guarantee with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Banks and the Lenders are in possession of this Loan
Guarantee. If acceleration of the time for payment of any of the Domestic
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Domestic
Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Administrative Agent.

SECTION 10.07    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Domestic Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guarantee, and
agrees that neither the Administrative Agent, the Issuing Banks nor any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.

SECTION 10.08    [Reserved].

SECTION 10.09    Taxes. Any obligation of any Borrower under Section 2.17 of
this Agreement to pay any additional amounts to, or indemnify, the
Administrative Agent, any Lender, or any Issuing Bank for any Indemnified Taxes
that are required to be withheld or deducted from payments made to the
Administrative Agent, any Lender, or any Issuing Bank or to pay for, or
indemnify the Administrative Agent,




-168-

--------------------------------------------------------------------------------




any Lender or any Issuing Bank for, any Other Taxes shall apply mutatis mutandis
(and without duplication) to each Loan Guarantor (subject to the limitations set
forth in Section 9.19) with respect to the Domestic Guaranteed Obligations and
payments thereunder.

SECTION 10.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guarantee, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guarantee, any other agreement or applicable law shall
be taken into account.

SECTION 10.11    Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guarantee (a “Domestic Guarantor Payment”) which, taking into account all
other Domestic Guarantor Payments then previously or concurrently made by any
other Loan Guarantor, exceeds the amount which otherwise would have been paid by
or attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Domestic Guaranteed Obligations satisfied by such Domestic Guarantor
Payment in the same proportion as such Loan Guarantor’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Domestic Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Loan Guarantors
as determined immediately prior to the making of such Domestic Guarantor
Payment, then, following indefeasible payment in full in cash of the Domestic
Guarantor Payment and the Domestic Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, and this Agreement, the
Swap Agreement Obligations and the Banking Services Obligations have terminated,
such Loan Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Loan Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Domestic Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
(c)    This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guarantee.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Domestic Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably




-169-

--------------------------------------------------------------------------------




acceptable to the Administrative Agent and the applicable Issuing Bank, of the
Commitments and all Letters of Credit issued hereunder and the termination of
this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.

SECTION 10.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

SECTION 10.13    Keepwell. Each Qualified ECP Guarantor that is a Loan Guarantor
under this Article X hereby jointly and severally absolutely (but subject to the
limitations set forth in Section 9.19), unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under any Loan
Guarantee in respect of a Swap Obligation (provided, however, that each such
Qualified ECP Guarantor shall only be liable under this Section 10.13 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 10.13 or otherwise under any Loan Guarantee
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). Except as otherwise provided herein,
the obligations of each such Qualified ECP Guarantor under this Section 10.13
shall remain in full force and effect until the termination of all Swap
Obligations. Each such Qualified ECP Guarantor intends that this Section 10.13
constitute, and this Section 10.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE XI

Loan Guarantee of Foreign Loan Parties

SECTION 11.01    Guarantee. Each Loan Guarantor that is a Foreign Loan Party
(each reference to Loan Guarantors in this Article XI being limited to such
Foreign Loan Parties) hereby agrees (subject to the limitations of Section 9.19)
that it is jointly and severally liable for, and, as a primary obligor and not
merely as surety, absolutely, unconditionally and irrevocably guarantees to the
Secured Parties, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations, and all costs and expenses, including, without limitation, all
court costs and attorneys’ and paralegals’ fees (including allocated costs of
in-house counsel and paralegals) and expenses paid or incurred by the
Administrative Agent, any Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, any Foreign Borrower, any Loan Guarantor or any other guarantor of all
or any part of the Secured Obligations (such costs and expenses, together with
the Secured Obligations, collectively the “Foreign Guaranteed Obligations”;
provided, however, that the definition of “Foreign Guaranteed Obligations” shall
not create any guarantee by any Loan Guarantor of (or grant of security interest
by any Loan Guarantor to support, as applicable) any Excluded Swap Obligations
of such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor). Each Loan Guarantor further agrees that the Foreign Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guarantee
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Foreign Guaranteed
Obligations. Each Loan Guarantor agrees with each Secured Party that if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal, it
will, as an independent and primary obligation, indemnify that Secured Party
immediately on demand against any cost, loss or liability it incurs as a result
of a Foreign Obligated Loan Party not paying any amount which would, but for
such unenforceability, invalidity or illegality, have been payable by it under
any Loan Document on




-170-

--------------------------------------------------------------------------------




the date when it would have been due. The amount payable by a Loan Guarantor
under this indemnity will not exceed the amount it would have had to pay under
this Article XI if the amount claimed had been recoverable on the basis of a
guarantee.

SECTION 11.02    Guarantee of Payment. This Loan Guarantee is a guarantee of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, any Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Foreign Guaranteed Obligations (each, a “Foreign
Obligated Party”), or otherwise to enforce its payment against any collateral
securing all or any part of the Foreign Guaranteed Obligations.

SECTION 11.03    No Discharge or Diminishment of Loan Guarantee.
(a)    Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Foreign Guaranteed Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration or compromise of any of the Foreign Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other Foreign Obligated
Party liable for any of the Foreign Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Foreign Obligated Party or their assets or any resulting release or discharge of
any obligation of any Foreign Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Foreign Obligated Party, the Administrative Agent, any Issuing Bank,
any Lender or any other Person, whether in connection herewith or in any
unrelated transactions.
(b)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Foreign
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Foreign Obligated Party, of the
Foreign Guaranteed Obligations or any part thereof.
(c)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the Foreign
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Foreign Guaranteed Obligations; (iii)
any release, non-perfection or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the Foreign Guaranteed
Obligations or any obligations of any other Foreign Obligated Party liable for
any of the Foreign Guaranteed Obligations; (iv) any action or failure to act by
the Administrative Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Foreign Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Foreign Guaranteed Obligations, or any other circumstance, act,
omission or delay that might in any manner or to any extent vary the risk of
such Loan Guarantor or that would otherwise operate as a discharge of any Loan
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of the Foreign Guaranteed Obligations).

SECTION 11.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Foreign Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower, any Loan Guarantor or
any other Foreign Obligated Party, other than the indefeasible payment in full
in cash of the Foreign Guaranteed Obligations. Without limiting the generality
of the foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein,




-171-

--------------------------------------------------------------------------------




as well as any requirement that at any time any action be taken by any Person
against any Foreign Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Foreign Guaranteed Obligations,
compromise or adjust any part of the Foreign Guaranteed Obligations, make any
other accommodation with any Foreign Obligated Party or exercise any other right
or remedy available to it against any Foreign Obligated Party, without affecting
or impairing in any way the liability of such Loan Guarantor under this Loan
Guarantee except to the extent the Foreign Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Foreign Obligated Party or any
security.

SECTION 11.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Foreign Obligated Party
or any collateral, until the Loan Parties and the Loan Guarantors have fully
performed all their obligations to the Administrative Agent, the Issuing Banks
and the Lenders.

SECTION 11.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Foreign Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guarantee with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Banks and the Lenders are in possession of this Loan
Guarantee. If acceleration of the time for payment of any of the Foreign
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Foreign Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.

SECTION 11.07    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Foreign Guaranteed Obligations and the nature, scope and extent of the risks
that each Loan Guarantor assumes and incurs under this Loan Guarantee, and
agrees that neither the Administrative Agent, the Issuing Banks nor any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.

SECTION 11.08    [Reserved].

SECTION 11.09    Taxes. Any obligation of any Borrower under Section 2.17 of
this Agreement to pay any additional amounts to, or indemnify, the
Administrative Agent, any Lender, or any Issuing Bank for any Indemnified Taxes
that are required to be withheld or deducted from payments made to the
Administrative Agent, any Lender, or any Issuing Bank or to pay for, or
indemnify the Administrative Agent, any Lender, or any Issuing Bank for, any
Other Taxes, shall apply mutatis mutandis (and without duplication) to each Loan
Guarantor (subject to the limitations set forth in Section 9.19) with respect to
the Foreign Guaranteed Obligations and payments thereunder.

SECTION 11.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guarantee, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act




-172-

--------------------------------------------------------------------------------




or similar statute or common law. In determining the limitations, if any, on the
amount of any Loan Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Loan Guarantor may have
under this Loan Guarantee, any other agreement or applicable law shall be taken
into account.

SECTION 11.11    Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guarantee (a “Foreign Guarantor Payment”) which, taking into account all
other Foreign Guarantor Payments then previously or concurrently made by any
other Loan Guarantor, exceeds the amount which otherwise would have been paid by
or attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Foreign Guaranteed Obligations satisfied by such Foreign Guarantor
Payment in the same proportion as such Loan Guarantor’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Foreign Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Loan Guarantors
as determined immediately prior to the making of such Foreign Guarantor Payment,
then, following indefeasible payment in full in cash of the Foreign Guarantor
Payment and the Foreign Guaranteed Obligations (other than Unliquidated
Obligations that have not yet arisen), and all Commitments and Letters of Credit
have terminated or expired or, in the case of all Letters of Credit, are fully
collateralized on terms reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank, and this Agreement, the Swap Agreement Obligations
and the Banking Services Obligations have terminated, such Loan Guarantor shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Foreign Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
(c)    This Section 11.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 11.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guarantee.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 11.11 shall be exercisable upon the full and
indefeasible payment of the Foreign Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, of the Commitments and all Letters of Credit issued hereunder and
the termination of this Agreement, the Swap Agreement Obligations and the
Banking Services Obligations.

SECTION 11.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article XI is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties,




-173-

--------------------------------------------------------------------------------




without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

SECTION 11.13    Keepwell. Each Qualified ECP Guarantor that is a Loan Guarantor
under this Article XI hereby jointly and severally absolutely (but subject to
the limitations set forth in Section 9.19), unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party that is a Loan Guarantor under this Article XI to
honor all of its obligations under this Loan Guarantee in respect of a Swap
Obligation (provided, however, that each such Qualified ECP Guarantor shall only
be liable under this Section 11.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
11.13 or otherwise under this Loan Guarantee voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
such Qualified ECP Guarantor under this Section 11.13 shall remain in full force
and effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor that is a Loan Guarantor under this Article XI intends that this
Section 11.13 constitute, and this Section 11.13 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party that is a Loan Guarantor under this Article XI for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. This Section 11.13 is subject to
the limitations set forth in Section 9.19.

SECTION 11.14    U.K. Guarantee Limitations. In relation to a U.K. Loan Party
and notwithstanding any other provision of this Loan Guarantee, this Loan
Guarantee does not apply to any liability to the extent that it would result in
this Loan Guarantee constituting unlawful financial assistance within the
meaning of sections 678 or 679 of the Companies Act 2006.

SECTION 11.15    H.K. Guarantee Limitations. In relation to an H.K. Loan Party
and notwithstanding any other provision of this Loan Guarantee, this Loan
Guarantee does not apply to any liability to the extent that it would result in
this Loan Guarantee constituting unlawful financial assistance within the
meaning of section 275 of the Companies Ordinance (Cap. 622 of the Laws of Hong
Kong).

ARTICLE XII

The Borrower Representative

SECTION 12.01    Appointment; Nature of Relationship.
The Company is hereby appointed by each of the Borrowers as its contractual
representative (herein referred to as the “Borrower Representative”) hereunder
and under each other Loan Document, and each of the Borrowers irrevocably
authorizes the Borrower Representative to act as the contractual representative
of such Borrower with the rights and duties expressly set forth herein and in
the other Loan Documents. The Borrower Representative agrees to act as such
contractual representative upon the express conditions contained in this Article
XI. Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower(s). The Borrower Representative is
authorized to request that proceeds of Domestic Revolving Loans and Foreign
Revolving Loans be credited or disbursed directly to specific Loan Parties and
their Subsidiaries, as applicable, to reflect intercompany loans and advances
permitted hereunder. The Administrative Agent and the Lenders, and their
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this Section
12.01.

SECTION 12.02    Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each




-174-

--------------------------------------------------------------------------------




thereof, together with such powers as are reasonably incidental thereto. The
Borrower Representative shall have no implied duties to the Borrowers, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Borrower
Representative.

SECTION 12.03    Employment of Administrative Agent. The Borrower Representative
may execute any of its duties as the Borrower Representative hereunder and under
any other Loan Document by or through authorized officers.

SECTION 12.04    Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.

SECTION 12.05    Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, notices,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents, including, without limitation, the Borrowing
Base Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

ARTICLE XIII

Subordination of Intercompany Indebtedness

SECTION 13.01    Subordination of Intercompany Indebtedness. Each Loan Party
agrees that any and all claims of such Loan Party against any other Loan Party
(each an “Obligor”) with respect to any “Intercompany Indebtedness” (as
hereinafter defined), any endorser, obligor or any other guarantor of all or any
part of the Guaranteed Obligations, or against any of its properties shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Guaranteed Obligations; provided that, unless an Event of Default
has occurred and is continuing and the Administrative Agent has provided written
notice to the Borrower Representative to stop such payments, such Loan Party may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of any Loan Party to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Loan Party, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Secured Parties in those assets. No Loan Party
shall have any right to possession of any such asset or to foreclose upon any
such asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document, any Swap Agreement or
any Banking Services Agreement have been terminated. If all or any part of the
assets of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, administration, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any such Obligor is dissolved or if substantially all of the assets of any such
Obligor are sold pursuant to any such proceeding, then, and in any such event
(such events being herein referred to as an “Insolvency Event”), any payment or
distribution of any kind or character, either in cash, securities or other
property, which shall be payable or deliverable upon or with respect to any
indebtedness of any Obligor to any Loan Party (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment,




-175-

--------------------------------------------------------------------------------




distribution, security or instrument or proceeds thereof be received by the
applicable Loan Party upon or with respect to the Intercompany Indebtedness
after any Insolvency Event and prior to the satisfaction of all of the
Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Secured Parties, such Loan Party shall
receive and hold the same in trust, as trustee, for the benefit of the Secured
Parties and shall forthwith deliver the same to the Administrative Agent, for
the benefit of the Secured Parties, in precisely the form received (except for
the endorsement or assignment of the Loan Party where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Loan Party as the property of
the Secured Parties. If any such Loan Party fails to make any such endorsement
or assignment to the Administrative Agent, the Administrative Agent or any of
its officers or employees is irrevocably authorized to make the same.
[Signature Pages Follow]






-176-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWERS:
 
SOTHEBY’S, a Delaware corporation 
SOTHEBY’S FINANCIAL SERVICES, INC., a Nevada Corporation 
SOTHEBY’S FINANCIAL SERVICES CALIFORNIA, INC., a Nevada Corporation 
SOTHEBY’S, INC., a New York Corporation
OBERON, INC., a Delaware corporation 
SOTHEBY’S VENTURES, LLC, a New York limited liability company

By: /S/ Michael Gillis   
Name: Michael Gillis
Title: Treasurer
 
SOTHEBY’S FINANCIAL SERVICES LIMITED, a company registered in England  
OATSHARE LIMITED, a company registered in England   
SOTHEBY’S, a company registered in England 
 
By: /S/ Clive Graham Lord 
Name: Clive Graham Lord
Title: Director
 
SOTHEBY’S HONG KONG LIMITED, a company incorporated under the laws of Hong Kong
 
By: /S/ Henry Koon Hung Li    
Name: Henry Koon Hung Li
Title: Director

 
OTHER LOAN PARTIES:
SOTHEBY'S FINE ARTS HOLDINGS, INC., a Delaware corporation
SPTC, INC., a Nevada corporation
SOTHEBY PARKE BERNET INC., a Delaware corporation
SOTHEBY ' S RES, INC., a New York corporation
SOTHEBY'S THAILAND, INC., a Delaware corporation
SOTHEBY'S HOLDINGS INTERNATlONAL, INC., a Michigan corporation
SOTHEBY'S NEVADA, INC., a Nevada corporation
SOTHEBYS.COM LLC, a Delaware limited liability company
SOTHEBYS.COM AUCTIONS, INC., a New York corporation
SIBS, LLC, a New York limited liability company
72ND AND YORK, INC., a New York corporation
THETA, INC., a Delaware corporation
YORK HOLDINGS INTERNATIONAL, INC., a Delaware corporation
YORK AVENUE DEVELOPMENT, INC., a New York corporation
THREAD GENIUS INC., a Delaware corporation
 

By: /S/ Michael Gillis   
Name: Michael Gillis
Title: Treasurer


 
CATALOGUE DISTRIBUTION COMPANY LIMITED, a company registered in England
SOTHEBY'S SHIPPING LIMITED, a company registered in England
YORK UK HOLDCO INTERNATIONAL LIMITED, a company registered in England


By: /S/ Clive Graham Lord­
Name: Clive Graham Lord
Title:     Director
 
VIYET, LLC, a Delaware limited liability company




By: /S/ Elizabeth Brown­
Name: Elizabeth Brown
Title:    Officer


 
JSA ART MANAGEMENT LLC, a Delaware limited liability company




By: /S/ Adam Chinn
Name: Adam Chinn
Title: Manager


 
ART AGENCY PARTNERS HOLDINGS GP LLC, a Delaware limited liability company




By: /S/ Adam Chinn
Name: Adam Chinn
Title: Member


 
ART AGENCY PARTNERS HOLDINGS LP, a Delaware limited partnership
By:Art Agency Partners Holdings GP LLC, as
General Partner of Art Agency Partners Holdings LP


By: /S/ Adam Chinn
Name: Adam Chinn
Title: Member





-177-

--------------------------------------------------------------------------------




 
ART AGENCY PARTNERS HOLDINGS, LLC, a Delaware limited liability company
By: Art Agency Partners Holdings LP, as Member and Manager
By: Art Agency Partners Holdings GP LLC,
as General Partner of Art Agency Partners Holdings LP




By: /S/ Adam Chinn
Name: Adam Chinn
Title: Member
 
ART AGENCY PARTNERS MANAGEMENT GP, LLC, a Delaware limited liability company
ART AGENCY PARTNERS ADVISORY, LLC, a Delaware limited liability company
ART AGENCY PARTNERS APPRAISALS, LLC, a Delaware limited liability company
ART AGENCY PARTNERS INVESTMENT, LLC, a Delaware limited liability company
ART AGENCY PARTNERS, LLC, a Delaware limited liability company


By: Art Agency Partners Holdings, LLC, as Member and Manager


By: Art Agency Partners Holdings LP, as Member and Manager of Art Agency
Partners Holdings, LLC


By: Art Agency Partners Holdings GP LLC,
as General Partner of Art Agency Partners
Holding LP


By: /S/ Adam Chinn
Name: Adam Chinn
Title: Member
 
ART AGENCY PARTNERS MANAGEMENT, L.P., a Delaware limited partnership


By: Art Agency Partners Management GP, LLC, as General Partner of Art Agency
Partners Management, L.P.


By: Art Agency Partners Holdings, LLC,
as Member and Manager of Art Agency Partners
Management GP, LLC


By:Art Agency Partners Holdings LP, as Member and Manager of Art Agency Partners
Holdings, LLC


By:Art Agency Partners Holdings GP LLC, as General Partner of Art Agency
Partners Holdings LP


By: /S/ Adam Chinn
Name: Adam Chinn
Title: Member




 
SOTHEBY’S WINE HONG KONG LIMITED, a company organized under the laws of Hong
Kong
 
By: /S/ Henry Koon Hung Li    
Name: Henry Koon Hung Li
Title: Director





Signature Page to Credit Agreement
Sotheby’s



--------------------------------------------------------------------------------








 
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, a Lender,
an Issuing Bank and a Swingline Lender 

 
By: /S/ Hai Nguyen   
Name: Hai Nguyen
Title: Authorized Officer

 
WELLS FARGO BANK, N.A., as a Lender, as an Issuing Bank and as a Co-Syndication
Agent  

 
By: /S/ Andrew Rogan
Name: Andrew Rogan
Title: VP
  

 
WELLS FARGO BANK, N.A. - LONDON BRANCH, as a Lender  

 
By: /S/ T Saldanha
Name: T Saldanha
Title: Authorized Signatory

 
HSBC BANK USA, N.A., as a Lender and as a Co-Syndication Agent 
 
By: /S/ Aidan R Spoto
Name: Aidan R Spoto
Title: SVP
HSBC BANK PLC, as a Lender
By: /S/ Nicholas Rame
Name: Nicholas Rame
Title: Relationship Director

 
ING CAPITAL LLC, as a Lender, as an Issuing Bank and as a Documentation Agent

 
By: /S/ Earl Kwak
Name: Earl Kwak
Title: Director

By: /S/John F. King, Jr. 
Name: John F. King, Jr.
Title: Director



Signature Page to Credit Agreement
Sotheby’s

--------------------------------------------------------------------------------




 
CITIZENS BANK, N.A., as a Lender  

 
By: /S/ Barrett D. Bencivenga    
Name: Barrett D. Bencivenga
Title: Managing Director

 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
 
 
By: /S/ Edward Behnen
Name: Edward Behnen
Title: Director

 
MUFG Union Bank, N.A., as a Lender  

 
By: /S/ John Eissele    
Name: John Eissele
Title: MD

 
GOLDMAN SACHS BANK USA, as a Lender


By: /S/ Ryan Durkin
Name: Ryan Durkin
Title: Authorized Signatory

 
Credit Suisse (Switzerland) Ltd. as a Lender 

 
By: /S/ Michael Loser    
Name: Michael Loser
Title: Assistant Vice President

 
Credit Suisse (Switzerland) Ltd. as a Lender  

 
By: /S/ Christophe Müller   
Name: Christophe Müller
Title: Managing Director

 
NYCB SPECIALTY FINANCE COMPANY, LLC, a wholly owned subsidiary of New York
Community Bank, as a Lender  

 
By: /S/ Willard D. Dickerson, Jr.    
Name: Willard D. Dickerson, Jr.
Title: Senior Vice President



Signature Page to Credit Agreement
Sotheby’s



--------------------------------------------------------------------------------




 
COMERICA BANK, as a Lender
 
 
By: /S/ Heather A. Kowalski     
Name: Heather A. Kowalski
Title: Senior Vice President

 
PEOPLE'S UNITED BANK, National Association as a Lender
 
 
By: /S/ Jeffrey Giunta
Name: Jeffrey Giunta
Title: Vice President

 
THE HUNTINGTON NATIONAL BANK, as a Lender


By: /S/ Julie D. Kline   
Name: Julie D. Kline
Title: Vice President

 
INVESTORS BANK, as a Lender  

 
By: /S/ Rishi Bhatia    
Name: Rishi Bhatia
Title: Vice President

 
ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender
 
 
By: /S/ Tyler Lipperman
Name: Tyler Lipperman
Title: Vice President

 
ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender  

 
By: /S/ Michael Paul    
Name: Michael Paul
Title: Senior Vice President

 
BANK OF AMERICA, N.A., as a Lender  

 
By: /S/ Robert Scalzitti    
Name: Robert Scalzitti
Title: Senior Vice President



Signature Page to Credit Agreement
Sotheby’s



--------------------------------------------------------------------------------




 
CIBC, as a Lender  

 
By: /S/ M Rasky    
Name: M Rasky
Title: Managing Director

 
BANK LEUMI USA, as a Lender  

  
By: /S/ Klaudio Nikolla   
Name: Klaudio Nikolla
Title: Vice President

By: /S/ James DAmato    
Name: James DAmato
Title: Vice President

 
CIT BANK, N.A., as a Lender  

 
By: /S/ Robert L. Klein     
Name: Robert L. Klein
Title: Director

 
SUNTRUST BANK, as a Lender  

 
By: /S/ Andrew S Wyatt    
Name: Andrew S Wyatt
Title: Vice President

 
TD BANK, N.A., as a Lender  

 
By: /S/ Stephen A. Caffrey    
Name: Stephen A. Caffrey
Title: Vice President

 
WEBSTER BUSINESS CREDIT CORPORATION, as a Lender  

 
By: /S/ Steven Schuit    
Name: Steven Schuit
Title: Vice President

 
UBS AG, Stamford Branch, as a Lender  

 
By: /S/ Jael Lea Gebhard    
Name: Jael Lea Gebhard
Title: Associate Director
By: /S/ Darlene Arais    
Name: Darlene Arais
Title: Director





Signature Page to Credit Agreement
Sotheby’s



--------------------------------------------------------------------------------






 
CITY NATIONAL BANK, a national banking association, as a Lender  

 
By: /S/ Wendy Segal    
Name: Wendy Segal
Title: Senior Vice President

 
FLUSHING BANK, as a Lender  

 
By: /S/ Usa Archinov    
Name: Usa Archinov
Title: Vice President





Signature Page to Credit Agreement
Sotheby’s

